Exhibit 10.2

 

 

EXECUTION
VERSION

 

 

 

CREDIT AGREEMENT

 

Dated as of October 31, 2016

 

among

 

INTREPID POTASH, INC.,

INTREPID POTASH — MOAB, LLC,

INTREPID POTASH—NEW MEXICO, LLC,

 

and

 

INTREPID POTASH — WENDOVER, LLC,

as Borrowers,

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

 

and

 

BANK OF MONTREAL,

as Administrative Agent and Swing Line Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.01

Defined Terms

1

 

 

 

1.02

Other Interpretive Provisions

48

 

 

 

1.03

Accounting Terms

48

 

 

 

1.04

Uniform Commercial Code

49

 

 

 

1.05

Rounding

49

 

 

 

1.06

Times of Day

49

 

 

 

1.07

Letter of Credit Amounts

49

 

 

 

1.08

Intercreditor Agreement

49

 

 

 

 

ARTICLE II

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

2.01

Loan Commitments

50

 

 

 

2.02

Borrowings, Conversions and Continuations of Loans

52

 

 

 

2.03

Letters of Credit

53

 

 

 

2.04

Swing Line Loans

60

 

 

 

2.05

Repayment of Loans

62

 

 

 

2.06

Prepayments

63

 

 

 

2.07

Termination or Reduction of Commitments

66

 

 

 

2.08

Interest

66

 

 

 

2.09

Fees

67

 

 

 

2.10

Computation of Interest and Fees

68

 

 

 

2.11

Evidence of Debt

68

 

 

 

2.12

Payments Generally; the Administrative Agent’s Clawback

68

 

 

 

2.13

Sharing of Payments by Lenders

70

 

 

 

2.14

Settlement Among Lenders

71

 

 

 

2.15

Nature and Extent of Each Borrower’s Liability

71

 

 

 

2.16

Cash Collateral

74

 

 

 

2.17

Defaulting Lenders

75

 

 

 

2.18

Increase in Revolving Credit Commitments

77

 

 

 

 

ARTICLE III

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

3.01

Taxes

79

 

 

 

3.02

Illegality

82

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

3.03

Inability to Determine Rates

83

 

 

 

3.04

Increased Costs; Reserves on LIBOR Loans

83

 

 

 

3.05

Compensation for Losses

85

 

 

 

3.06

Mitigation Obligations; Replacement of Lenders

85

 

 

 

3.07

Survival

86

 

 

 

 

ARTICLE IV

 

 

SECURITY AND ADMINISTRATION OF COLLATERAL

 

 

 

 

4.01

Security

86

 

 

 

4.02

Collateral Administration

86

 

 

 

4.03

After Acquired Property; Further Assurances

88

 

 

 

4.04

Cash Management

88

 

 

 

4.05

Information Regarding Collateral

90

 

 

 

 

ARTICLE V

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

5.01

Conditions of Initial Credit Extension

90

 

 

 

5.02

Conditions to all Credit Extensions

93

 

 

 

 

ARTICLE VI

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

6.01

Existence, Qualification and Power

94

 

 

 

6.02

Authorization; No Contravention

94

 

 

 

6.03

Governmental Authorization; Other Consents

94

 

 

 

6.04

Binding Effect

94

 

 

 

6.05

Financial Statements; No Material Adverse Effect

94

 

 

 

6.06

Litigation

95

 

 

 

6.07

No Default

95

 

 

 

6.08

Ownership of Property; Liens

95

 

 

 

6.09

Environmental Compliance

96

 

 

 

6.10

Insurance

96

 

 

 

6.11

Taxes

97

 

 

 

6.12

ERISA Compliance

97

 

 

 

6.13

Subsidiaries; Equity Interests

98

 

 

 

6.14

Margin Regulations; Investment Company Act

98

 

 

 

6.15

Disclosure

98

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

6.16

Compliance with Laws

98

 

 

 

6.17

Intellectual Property; Licenses, Etc.

98

 

 

 

6.18

Labor Matters

99

 

 

 

6.19

Deposit Accounts and Securities Accounts

99

 

 

 

6.20

Accounts

99

 

 

 

6.21

Anti-Terrorism Laws and Foreign Asset Control Regulations

100

 

 

 

6.22

Brokers

101

 

 

 

6.23

Material Contracts

101

 

 

 

6.24

Senior Indebtedness

101

 

 

 

6.25

Immaterial Subsidiaries

101

 

 

 

 

ARTICLE VII

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

7.01

Financial Statements

101

 

 

 

7.02

Borrowing Base Certificate; Other Information

102

 

 

 

7.03

Notices

104

 

 

 

7.04

Payment of Obligations

105

 

 

 

7.05

Preservation of Existence, Etc.

105

 

 

 

7.06

Maintenance of Properties

105

 

 

 

7.07

Maintenance of Insurance; Condemnation Proceeds

105

 

 

 

7.08

Compliance with Laws

107

 

 

 

7.09

Books and Records

107

 

 

 

7.10

Inspection Rights and Appraisals; Meetings with the Administrative Agent

107

 

 

 

7.11

Use of Proceeds

107

 

 

 

7.12

New Subsidiaries

108

 

 

 

7.13

Compliance with ERISA

108

 

 

 

7.14

Further Assurances

109

 

 

 

7.15

Reserved

109

 

 

 

7.16

Environmental Laws

109

 

 

 

7.17

Leases, Mortgages and Third-Party Agreements

109

 

 

 

7.18

Material Contracts

110

 

 

 

7.19

Treasury Management Services

110

 

 

 

7.20

Enhancements to Senior Notes Indebtedness

110

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

ARTICLE VIII

 

 

NEGATIVE COVENANTS

 

 

 

 

8.01

Indebtedness

110

 

 

 

8.02

Liens

112

 

 

 

8.03

Investments

114

 

 

 

8.04

Fundamental Changes

114

 

 

 

8.05

Dispositions

115

 

 

 

8.06

Restricted Payments

116

 

 

 

8.07

Change in Nature of Business

116

 

 

 

8.08

Transactions with Affiliates

116

 

 

 

8.09

Burdensome Agreements

117

 

 

 

8.10

Use of Proceeds

117

 

 

 

8.11

Prepayment of Indebtedness; Amendment to Material Agreements

117

 

 

 

8.12

Financial Covenants

118

 

 

 

8.13

Creation of New Subsidiaries

118

 

 

 

8.14

Reserved

118

 

 

 

8.15

Sale and Leaseback

118

 

 

 

8.16

Organization Documents; Fiscal Year

118

 

 

 

8.17

Immaterial Subsidiaries

119

 

 

 

8.18

Anti-Money Laundering and Terrorism Laws and Regulations

119

 

 

 

8.19

Economic Sanctions Laws and Regulations

119

 

 

 

 

ARTICLE IX

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

9.01

Events of Default

119

 

 

 

9.02

Remedies Upon Event of Default

122

 

 

 

9.03

Application of Funds

122

 

 

 

 

ARTICLE X

 

 

ADMINISTRATIVE AGENT

 

 

 

 

10.01

Appointment and Authority

124

 

 

 

10.02

Rights as a Lender

124

 

 

 

10.03

Exculpatory Provisions

124

 

 

 

10.04

Reliance by the Administrative Agent

125

 

 

 

10.05

Delegation of Duties

126

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.06

Resignation of the Administrative Agent

126

 

 

 

10.07

Non-Reliance on the Administrative Agent and Other Lenders

127

 

 

 

10.08

No Other Duties, Etc.

127

 

 

 

10.09

The Administrative Agent May File Proofs of Claim; Credit Bidding

127

 

 

 

10.10

Collateral Matters

128

 

 

 

10.11

Other Collateral Matters

129

 

 

 

10.12

Credit Product Arrangement Provisions

129

 

 

 

10.13

Intercreditor Agreement/Subordination Agreements

130

 

 

 

 

ARTICLE XI

 

 

MISCELLANEOUS

 

 

 

 

11.01

Amendments, Etc.

130

 

 

 

11.02

Notices; Effectiveness; Electronic Communication

134

 

 

 

11.03

No Waiver; Cumulative Remedies

136

 

 

 

11.04

Expenses; Indemnity; Damage Waiver

136

 

 

 

11.05

Marshalling; Payments Set Aside

138

 

 

 

11.06

Successors and Assigns

139

 

 

 

11.07

Treatment of Certain Information; Confidentiality

143

 

 

 

11.08

Right of Setoff

143

 

 

 

11.09

Interest Rate Limitation

144

 

 

 

11.10

Counterparts; Integration; Effectiveness

144

 

 

 

11.11

Survival

144

 

 

 

11.12

Severability

145

 

 

 

11.13

Replacement of Lenders

145

 

 

 

11.14

Governing Law; Jurisdiction; Etc.

146

 

 

 

11.15

Waiver of Jury Trial

147

 

 

 

11.16

Electronic Execution of Assignments and Certain Other Documents

147

 

 

 

11.17

USA PATRIOT Act Notice

147

 

 

 

11.18

No Advisory or Fiduciary Responsibility

147

 

 

 

11.19

Attachments

148

 

 

 

11.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

148

 

 

 

 

ARTICLE XII

 

 

CONTINUING GUARANTY

 

 

 

 

12.01

Guaranty

148

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

12.02

Rights of Lenders

149

 

 

 

12.03

Certain Waivers

149

 

 

 

12.04

Obligations Independent

149

 

 

 

12.05

Subrogation

149

 

 

 

12.06

Termination; Reinstatement

150

 

 

 

12.07

Subordination

150

 

 

 

12.08

Stay of Acceleration

150

 

 

 

12.09

Condition of Borrowers

150

 

 

 

12.10

Keepwell

150

 

 

 

12.11

Limitation of Guaranty

151

 

vi

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01

Existing Letters of Credit

1.02

Mortgaged Property

1.03

IRB

2.01

Commitments and Applicable Percentages

4.05

Information Regarding Collateral

5.01

Good Standing and Foreign Qualification Jurisdictions

6.06

Litigation

6.08(b)(1)

Owned Real Property

6.08(b)(2)

Leased Real Property

6.09

Environmental Matters

6.10

Insurance

6.12(d)

Pension Plans

6.13

Subsidiaries; Other Equity Investments

6.18

Labor Matters

6.19

Deposit Accounts, Securities Accounts and Commodity Contracts

6.23

Material Contracts

8.01

Existing Indebtedness

8.02

Existing Liens

8.03

Existing Investments

8.08

Transactions with Affiliates

8.17

Immaterial Subsidiaries

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

 

Form of

A-1

Revolving Credit Loan Note

B

Compliance Certificate

C

Security Agreement

D

Borrowing Base Certificate

E

Assignment and Assumption Agreement

F

Credit Product Notice

 

i

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of October 31, 2016,
among INTREPID POTASH, INC., a Delaware corporation (the “Company”), INTREPID
POTASH — MOAB, LLC, a Delaware limited liability company (“Intrepid
Moab”), INTREPID POTASH—NEW MEXICO, LLC, a New Mexico limited liability company
(“Intrepid New Mexico”), INTREPID POTASH — WENDOVER, LLC, a Colorado limited
liability company, and each other Person that may join hereto as a borrower
(each may be referred to individually, as a “Borrower” and collectively herein,
as “Borrowers”), 203 E. FLORENCE, LLC, a Delaware limited liability company
(“203 E. Florence”), MOAB GAS PIPELINE, LLC, a Colorado limited liability
company, and each other Person that may join hereto as a Guarantor, EACH LENDER
FROM TIME TO TIME PARTY HERETO (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF MONTREAL, as Administrative Agent, Swing Line Lender and
a Letter of Credit Issuer.

 

Preliminary Statements

 

A.                                    The Borrowers have requested that Lenders,
the Swing Line Lender and the Letter of Credit Issuer provide certain credit
facilities to the Borrowers to finance their mutual and collective business
enterprise.

 

B.                                    Lenders are willing to provide the credit
facilities on the terms and conditions set forth in this Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“203 E. Florence” has the meaning specified in the introductory paragraph
hereto.

 

“Account” means “accounts” as defined in the UCC.

 

“Account Debtor” means any Person who is or may become obligated under or on
account of any Account, Contractual Obligation, Chattel Paper or General
Intangible.

 

“ACH” means automated clearing house transfers.

 

“Acquisition” means any transaction, or any series of related transactions, by
which a Person, directly or indirectly, acquires (a) any business or assets of
another Person which constitute all or substantially all of the assets of such
Person or of a division, line of business or other business unit of such Person,
whether through purchase of assets, merger or otherwise or (b) a majority of the
Voting Stock or other controlling ownership interest in another Person
(including the purchase of an option, warrant or convertible or similar type
security to acquire such a controlling interest at the time it becomes
exercisable by the holder thereof), whether by purchase of such equity or other
ownership interest or upon the exercise of an option or warrant for, or
conversion of securities into, such equity or other ownership interest.  As used
herein, “Voting Stock” means, with respect to any Person, Equity Interests
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the

 

--------------------------------------------------------------------------------


 

election of directors (or persons performing similar functions) of such Person,
even though the right to so vote has been suspended by the happening of such
contingency.

 

“Additional Commitment Lender” has the meaning specified in Section 2.18(c).

 

“Adjustment Date” has the meaning specified in the definition of “Applicable
Margin”.

 

“Administrative Agent” means Bank of Montreal, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
Agent and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Indemnitee” has the meaning specified in Section 11.04(c).

 

“Agent Indemnitee Liabilities” has the meaning specified in Section 11.04(c).

 

“Aggregate Revolving Credit Commitments” means, as at any date of determination
thereof, the sum of all Revolving Credit Commitments of all Lenders at such
date.

 

“Agreement” means this Credit Agreement.

 

“Allocable Amount” has the meaning specified in Section 2.15(c)(ii).

 

“ALTA Survey” means a survey satisfactory to the Administrative Agent prepared
in accordance with the standards adopted by the American Land Title Association
and the American Congress on Surveying and Mapping in 1997, known as the
“Minimum Standard Detail Requirements of Land Title Surveys” and sufficient form
to satisfy the requirements any applicable title insurance company to provide
extended coverage over survey defects and shall also show the location of all
easements, utilities, and covenants of record, dimensions of all improvements,
encroachments from any adjoining property, and certify as to the location of any
flood plain area affecting the subject Real Property.

 

“Anti-Corruption Laws” shall have the meaning specified in Section 6.21.

 

“Anti-Money Laundering Laws” shall have the meaning specified in Section 8.17.

 

“Applicable Margin” means with respect to any Type of Loan, the percentages per
annum set forth below, as based upon the Average Availability for the
immediately preceding month:

 

2

--------------------------------------------------------------------------------


 

Level

 

Average Availability
(as a percentage of
Aggregate Revolving Credit
Commitments)

 

LIBOR
Loans

 

Base Rate
Loans

 

I

 

> 66.67%

 

1.75

%

0.75

%

II

 

< 66.67% but > 33.33%

 

2.00

%

1.00

%

III

 

< 33.33%

 

2.25

%

1.25

%

 

From the Closing Date through the last day of the month ending on April 30,
2017, margins shall be determined as if Level II were applicable.  Thereafter,
commencing on May 1, 2017, any increase or decrease in the Applicable Margin
resulting from a change in Average Availability shall become effective as of the
first day of each month (each, an “Adjustment Date”) based upon Average
Availability for the immediately preceding month.  If any Borrowing Base
Certificate (including any required financial information in support thereof) of
the Borrowers is not received by Administrative Agent by the date required
pursuant to Section 7.02(a), then the Applicable Margin shall be determined as
if the Average Availability for the immediately preceding month is at Level III
until such time as such Borrowing Base Certificate and supporting information
are received.

 

“Applicable Percentage” means, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility, represented by the amount of the Revolving Credit
Commitment of such Revolving Credit Lender at such time; provided that if the
Aggregate Revolving Credit Commitments have been terminated at such time, then
the Applicable Percentage of each Revolving Credit Lender shall be the
Applicable Percentage of such Revolving Credit Lender immediately prior to such
termination and after giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender with respect to the Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Appropriate Lender” means, at any time, (a) with respect to the Facility, a
Lender that has a Commitment with respect to the Facility or holds a Loan under
the Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the Letter of Credit Issuer and (ii) if any Letters of Credit have been
issued, the Revolving Credit Lenders and (c) with respect to the Swing Line
Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding, the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Assumed Indebtedness” means Indebtedness of a Person which is (a) in existence
at the time such Person becomes a Subsidiary or (b) assumed in connection with
an Investment in or Acquisition of such Person, and which, in each case, (i) has
not been incurred or created in connection with, or in anticipation or
contemplation of, such Person becoming a Subsidiary, (ii) only such Person (or
its Subsidiaries so acquired) are obligors with respect to such Indebtedness,
(iii) such Indebtedness is not a revolving loan facility; and (iv) such
Indebtedness is not secured by any Liens on working capital assets.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of

 

3

--------------------------------------------------------------------------------


 

such date in accordance with GAAP, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease.

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related Consolidated statements of income or operations, retained
earnings and cash flows for such fiscal year of the Company and its
Subsidiaries, including the notes thereto.

 

“Auditor” has the meaning specified in Section 7.01(a).

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means (a) the Maximum Borrowing Amount minus (b) Total
Outstandings.

 

“Availability Period” means the period (a) in the case of the issuance of
Letters of Credit with a maximum aggregate amount available to be drawn
thereunder on the Closing Date not to exceed $500,000 (the “Available Closing
Date L/Cs”), from the Closing Date to the Revolving Credit Termination Date and
(b) in the case of the Revolving Credit Facility (other than the Available
Closing Date L/Cs), from the Business Day immediately following the Closing Date
to the Revolving Credit Termination Date.

 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
discretion exercised in good faith as being appropriate (a) to reflect the
impediments to the Administrative Agent’s ability to realize upon the Collateral
consisting of Eligible Accounts or Eligible Inventory, (b) to reflect sums that
any Loan Party may be required to pay under any Section of this Agreement or any
other Loan Document (including Taxes, assessments, insurance premiums, or, in
the case of leased assets, rents or other amounts payable under such leases) and
has failed to pay, (c) to reflect amounts for which claims may be reasonably
expected to be asserted against the Collateral, the Administrative Agent or the
Lenders or (d) to reflect criteria, events, conditions, contingencies or risks
which adversely affect any component of the Borrowing Base, or the assets,
business, financial performance or financial condition of any Loan Party. 
Without limiting the generality of the foregoing, Availability Reserves may
include (but are not limited to) reserves based on: (i) Rent and Charges
Reserves; (ii) customs duties, and other costs to release Inventory which is
being imported into the United States; (iii) outstanding Taxes and other
governmental charges, including, without limitation, ad valorem, real estate,
personal property, sales, and other Taxes which might have priority over the
interests of the Administrative Agent in the Collateral; (iv) salaries, wages
and benefits due to employees of any Loan Party (including amounts for employee
wage claims for earned wages, vacation pay, health care reimbursements and other
amounts due under Wisconsin wage lien law, Wis. Stat 109.01, et seq., or any
similar state or local law); (v) any liabilities that are or may become secured
by Liens on the Collateral (including Permitted Liens) which might have priority
over the Liens or interests of the Administrative Agent in the Collateral;
(vi) Credit Product Reserves; (vii) reserves with respect to the salability of
Eligible Inventory or which reflect such other factors as affect the market
value of the Eligible Inventory, including obsolescence, seasonality, Shrink;
vendor chargebacks, imbalance, change in Inventory character, composition or
mix, markdowns and out of date and/or expired Inventory; (viii) the Dilution
Reserve; (ix) changes in the market price of potash and/or other Inventory owned
by any Loan Party (as reasonably determined by the Administrative Agent); and
(x) the Permanent Reserve.

 

4

--------------------------------------------------------------------------------


 

“Average Availability” means for any period, the average daily amount of
Availability during such period.

 

“Aviation” means Intrepid Aviation LLC, a Colorado limited liability company.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the rate of interest announced by BMO from time to time as its
prime rate for such day (with any change in such rate announced by BMO taking
effect at the opening of business on the day specified in the public
announcement of such change); (b) the Federal Funds Rate for such day, plus
0.50%; or (c) the LIBOR Rate for a one month Interest Period plus 1.00%.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Person” shall have the meaning specified in Section 6.21.

 

“BMO” means Bank of Montreal.

 

“BMO Harris” means BMO Harris Bank N.A.

 

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers or board of directors or sole member or
manager of such Person or any Person or any committee thereof duly authorized to
act on behalf of such board, (c) in the case of any partnership, the Board of
Directors of a general partner of such Person and (d) in any other case, the
functional equivalent of the foregoing.

 

“Borrower Agent” has the meaning specified in Section 2.15(g).

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means any of (a) a Revolving Credit Borrowing or (b) a Swing Line
Borrowing, as the context may require.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)                                 the Value of Eligible Accounts (less all
cash received but not yet applied in respect of such Eligible Accounts)
multiplied by 85%; plus

 

(b)                                 the least of (i) the NOLV of Eligible
Inventory multiplied by 85% or (ii) the Cost of Eligible Inventory multiplied by
80%; minus

 

5

--------------------------------------------------------------------------------


 

(c)                                  the Permanent Reserve; minus

 

(d)                                 the amount of all Availability Reserves
(other than the Permanent Reserve).

 

The term “Borrowing Base” and the calculation thereof shall not include any
assets or property acquired in an Acquisition or otherwise outside the ordinary
course of business unless (x) if so required by the Administrative Agent, the
Administrative Agent has conducted Field Exams and appraisals reasonably
required by it (with results reasonably satisfactory to the Administrative
Agent) and (y) the Person owning such assets or property shall be a (directly or
indirectly) wholly-owned Domestic Subsidiary of the Company and have become a
Borrower.

 

“Borrowing Base Certificate” means a certificate, in the form of Exhibit D
hereto and otherwise in satisfactory to Administrative Agent, by which Borrowers
certify calculation of the Borrowing Base.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any interest rate settings as to a LIBOR Loan, any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan, or
any other dealings to be carried out pursuant to this Agreement in respect of
any such LIBOR Loan, means any such day that is also a London Banking Day.

 

“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, (a) for the benefit of one or more of the Letter of Credit
Issuer or the Revolving Credit Lenders, as collateral for Letter of Credit
Obligations or obligations of the Revolving Credit Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances or, if the Administrative Agent and the Letter of Credit Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Letter of Credit Issuer or (b) for the benefit of
the Administrative Agent, as collateral for Protective Advances or Swing Line
Loans that have not been refunded by the Revolving Credit Lenders, cash or
deposit account balances or, if the Administrative Agent shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent or (c) for the benefit of
the Secured Parties during the continuance of an Event of Default or in
connection with the Payment in Full, as collateral for any Obligations that are
due or may become due, cash or deposit account balances or, if the
Administrative Agent shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means any of the following types of property, to the extent
owned by the Company or any of its Subsidiaries free and clear of all Liens
(other than (x) Liens created under the Security Instruments and (y) Liens in
favor of the Senior Notes Agent so long as those Liens are at all times subject
to the terms of the Intercreditor Agreement):

 

(a)                                 cash, denominated in Dollars;

 

(b)                                 readily marketable direct obligations of the
government of the United States or any agency or instrumentality thereof, or
obligations the timely payment of principal and interest on which are fully and
unconditionally guaranteed by the government of the United States or any state
or municipality

 

6

--------------------------------------------------------------------------------


 

thereof (including, without limitation, variable rate demand notes), in each
case so long as such obligation is Ratings Compliant;

 

(c)                                  Ratings Compliant commercial paper;

 

(d)                                 insured certificates of deposit or bankers’
acceptances of, or time deposits with any Lender or with any commercial bank;

 

(e)                                  Ratings Compliant readily marketable
general obligations of any corporation organized under the laws of any state of
the United States of America, payable in the United States of America, expressed
to mature not later than twenty-four months following the date of issuance
thereof;

 

(f)                                   Ratings Compliant money market sweep
vehicles; and

 

(g)                                  readily marketable shares of investment
companies or money market funds that, in each case, invest solely in the
foregoing Investments described in clauses (a) through (e) above.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFCHC” means any Subsidiary that owns no material assets other than the capital
stock or indebtedness of one or more CFCs and/or one or more CFCHCs.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of the Company or its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) (i) becomes the “beneficial owner” (as defined in Rules 13d-4 and
13d-6 under the Exchange Act, except that a person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the Equity Interests of the Company on a
fully-diluted basis (and taking into account all such Equity Interests that such
person or group has the right to acquire pursuant to any option right) or
(ii) obtains the power

 

7

--------------------------------------------------------------------------------


 

(whether or not exercised) to elect a majority of the members of the board of
directors or other equivalent governing body; or

 

(b)                                 the Company shall fail to own and control,
beneficially and of record (directly or indirectly), 100% of the issued and
outstanding Equity Interests of each of its Subsidiaries, except where such
failure is the result of a transaction permitted under the Loan Documents; or

 

(c)                                  any “change of control” or similar event
occurs under the Notes Documents.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01 (or, in the case of
Section 5.01(e), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means, collectively, certain personal property of the Loan Parties
or any other Person in which the Administrative Agent or any Secured Party is
granted a Lien under any Security Instrument as security for all or any portion
of the Obligations or any other obligation arising under any Loan Document.

 

“Commitment” means a Revolving Credit Commitment.

 

“Commitment Increase” has the meaning specified in Section 2.18(a).

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of LIBOR Loans, in each
case, described in Section 2.02.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Concentration Account” has the meaning specified in Section 4.04(b).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means the consolidation, in accordance with GAAP, of the
financial condition or operating results of such Person and its Subsidiaries.

 

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a Consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP; provided, that “Consolidated
Capital Expenditures” shall not include (a) capitalized interest under GAAP,
(b) expenditures funded with net cash proceeds received by a Loan Party with
respect to any insurance or condemnation proceeds for assets being replaced, in
each case, received or paid to the account of any Loan Party, (c) any like kind
or non-monetary exchange of assets or (d) at any time Tier IV or Tier V applies
in the determination of the Incremental Interest Rate (in each case, as defined
and determined in the Senior Notes Agreement), any Permitted Acquisition.

 

8

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any period, Consolidated Net Income plus, to
the extent deducted from revenues in determining Consolidated Net Income and
without duplication, (i) Consolidated Interest Charges, (ii) expense for income,
franchise or similar Taxes paid in cash or accrued, (iii) depreciation expense,
(iv) amortization expense, (v) impairment expense, (vi) all non-cash expenses
related to stock based compensation, (vii) non-cash expenses (other than related
to stock based compensation) in an aggregate amount not to exceed $2,000,000 for
any fiscal quarter, (viii) extraordinary expenses as defined by GAAP,
(ix) depletion expense, (x) accretion expense, (xi) costs qualifying as abnormal
production costs under GAAP, (xii) any deferred financing costs related to
prepayments of the Senior Notes, (xiii) any payments of Make-Whole Amount or
Required Prepayment Premium on the Senior Notes, (xiv) any deferred financing
costs related to a permanent reduction of commitments to lend under the Existing
Agreement and this Agreement, and (xv) any restructuring costs, fees and
expenses, including without limitation, the costs, fees and expenses of the
Financial Advisor paid by the Company and closing and related fees paid by the
Company in connection with and contemplated by the Senior Notes Agreement, this
Agreement and the termination of the Existing Agreement (A) in an unlimited
amount prior to the Closing Date and (B) in an aggregate amount for this
clause (xv) after the Closing Date not to exceed $2,000,000, provided that any
expenses or costs added pursuant to clauses (v), (vi), (viii) and/or (xi) above
that are associated with the conversion of the East Mine Facility to Trio-only
production shall not exceed $2,000,000 in the aggregate, minus, to the extent
included in Consolidated Net Income, (1) extraordinary income or extraordinary
gains, in each case as defined by GAAP, (2) all non-cash income or gains,
(3) non-recurring or unusual cash income or gains, (4) income tax credits and
refunds (to the extent not netted from tax expense), and (5) any cash payments
made during such period in respect of non-cash items described in clause
(vi) above subsequent to the fiscal quarter in which the relevant non-cash
expenses, charges or losses were incurred, all calculated for the Company and
its Subsidiaries on a Consolidated basis for such period.  Any determination of
Consolidated EBITDA shall exclude (I) unrealized gains or losses in respect of
Rate Management Transactions and (II) any gross potash sales revenue, freight
costs, discounts related to sales, warehouse and handling relating expenses,
costs of goods sold, lower-of-cost-or-market charges, royalties, by-product
credits, environmental remediation expenses, geology expenses (other than those
incurred in performing care and maintenance activities), charitable
contributions and other income and expenses (other than care and maintenance
expenses) related to the West Mine Facility.  For purposes of any determination
of Consolidated EBITDA for any period, Consolidated Net Income shall
exclude, solely to the extent not otherwise added or subtracted (as the case may
be) in determining Consolidated EBITDA for such period, net losses or gains
realized in connection with (i) any sale, lease, conveyance or other disposition
of any asset (other than in the Ordinary Course of Business) or (ii) repayment,
repurchase or redemption of Indebtedness.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of calculation,
the ratio of (i) Consolidated EBITDA for the Company’s then most recently ended
consecutive four fiscal quarters for which financial statements have been
delivered pursuant to Section 7.01(a) or (b) minus (x) the greater of (1) the
Capital Expenditure Amount for such period and (2) the aggregate amount of
Consolidated Capital Expenditures made during such period minus (y) cash income
taxes paid during such period to (ii) Consolidated Fixed Charges.  As used
herein, the “Capital Expenditure Amount” means (A) with respect to any
consecutive four fiscal quarter period ending on or prior to December 31, 2017,
$20,000,000, (B) with respect to any consecutive four fiscal quarter period
ending after December 31, 2017 and on or prior to December 31, 2018,
$15,000,000, and (C) with respect to any consecutive four fiscal quarter period
ending after December 31, 2018, $10,000,000.

 

“Consolidated Fixed Charges” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the sum of, without duplication,
Consolidated Interest Charges for such period (excluding any interest that is
paid in kind in respect of the Senior Notes), plus scheduled principal
amortization of long term Consolidated Funded Indebtedness paid or payable
during such period (other

 

9

--------------------------------------------------------------------------------


 

than in respect of any Synthetic Lease Obligations), plus all Restricted
Payments made in cash during such period, all calculated for the Company and its
Subsidiaries on a Consolidated basis in accordance with GAAP.

 

“Consolidated Funded Indebtedness” means, at any time, the aggregate amount of
Consolidated Indebtedness, excluding (without duplication) (i) obligations of
the Company or a Subsidiary representing the deferred purchase price of property
or services (other than accounts payable arising in the Ordinary Course of
Business), (ii) obligations of the Company or a Subsidiary, whether or not
assumed, secured by Liens or payable out of the proceeds or production from
property now or hereafter owned or acquired by such Person (other than
obligations for borrowed money and obligations which are evidenced by notes,
bonds or other similar instruments), (iii) obligations of the Company or a
Subsidiary to purchase securities or other property arising out of or in
connection with the sale of the same or substantially similar securities or
property, but only if such obligation to purchase can be enforced prior to the
Maturity Date, (iv) obligations of the Company or a Subsidiary as an account
party with respect to commercial Letters of Credit, (v) Contingent Obligations
of the Company or a Subsidiary relating to Indebtedness of a type described in
clauses (i) through (iv) of this definition (other than Indebtedness of the
Company or a Subsidiary), and (vi) Net Mark-To-Market Exposure of the Company or
a Subsidiary under Rate Management Transactions.

 

“Consolidated Indebtedness” means at any time the Indebtedness of the Company
and its Subsidiaries calculated on a Consolidated basis as of such time.

 

“Consolidated Interest Charges” means, with reference to any period, the
interest expense of the Company and its Subsidiaries calculated in accordance
with GAAP on a Consolidated basis for such period, plus (without duplication),
to the extent treated as interest in accordance with GAAP, premium payments,
debt discount, fees (excluding (x) accelerated amortization of fees paid in
respect of permanent reductions of commitments to lend under the Existing
Agreement and this Agreement, (y) accelerated amortization of fees paid in
respect of prepayments of the Senior Notes, and (z) payments of Make-Whole
Amount or Required Prepayment Premium (as defined in the Senior Notes Agreement
as in effect on the date hereof) on the Senior Notes, in each case in accordance
with GAAP), charges and related expenses of the Company and its Subsidiaries in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case calculated in
accordance with GAAP on a Consolidated basis for such period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) for
the Company and its Subsidiaries on a Consolidated basis calculated in
accordance with GAAP for such period.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a Consolidated basis as of such date.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss relating to the obligation or liability of any other Person,
including, without limitation, any comfort letter tantamount to a guaranty, any
operating agreement tantamount to a guaranty, any take-or-pay contract, or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership (other than such obligations of such
partnership (or portion thereof) that are made non-recourse to such general
partner); provided, that “Contingent Obligation” shall not include warranties or
indemnities for goods or

 

10

--------------------------------------------------------------------------------


 

services sold in the ordinary course of business or endorsements of instruments
for deposit or collection in the ordinary course of business, and unless
otherwise expressly limited by the terms of a guarantee, the amount of any
guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Control Agreement” means, with respect to any Deposit Account, Securities
Account or Commodity Account, an agreement, in form and substance satisfactory
to the Administrative Agent, among the Administrative Agent, the financial
institution or other Person at which such account is maintained and the Loan
Party maintaining such account, effective to grant “control” (as defined under
the applicable UCC) over such account to the Administrative Agent.

 

“Controlled Account Bank” means each bank with whom Deposit Accounts are
maintained in which any funds of any of the Loan Parties are concentrated and
with whom a Control Agreement has been, or is required to be, executed in
accordance with the terms hereof.

 

“Controlled Deposit Account” means each Deposit Account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution approved by the
Administrative Agent.

 

“Core Business” means any material line of business conducted by the Company and
its Subsidiaries as of the Closing Date and any business incidental, reasonably
related or complementary thereto.

 

“Cost” means (a) with respect to Inventory, the lower of (i) cost (as reflected
in the general ledger of such Person) and (ii) market value, in each case,
determined in accordance with GAAP calculated on a first-in, first-out basis and
in accordance with the Loan Parties’ accounting practices as in effect on the
Closing Date and (b) with respect to Equipment, Real Property and other
property, the lower of (i) cost (as reflected in the general ledger of such
Person) and (ii) market value, in each case, determined in accordance with GAAP.

 

“Credit Exposure” means, as to any Lender at any time, the aggregate amount of
such Lender’s Revolving Credit Exposure at such time.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) a Letter
of Credit Extension.

 

11

--------------------------------------------------------------------------------


 

“Credit Product Arrangements” means, collectively, (a) Swap Contracts between a
Loan Party or an Affiliate of a Loan Party and any Lender or Affiliate of a
Lender and (b) Treasury Management and Other Services.

 

“Credit Product Indemnitee” has the meaning assigned to such term in
Section 10.12(a).

 

“Credit Product Notice” means the written notice from a Credit Product Provider
and the Borrower Agent to the Administrative Agent relating to Credit Product
Arrangements in the form of Exhibit F hereto, or such other form as may be
acceptable to the Administrative Agent.

 

“Credit Product Obligations” means Indebtedness and other obligations of any
Loan Party or an Affiliate of any Loan Party (a) arising under Credit Product
Arrangements owing to BMO or its Affiliates or (b) arising under Credit Product
Arrangements owing to any Credit Product Provider and with respect to which the
Borrower Agent has expressly requested in the applicable Credit Product Notice
that such obligations be treated as Credit Product Obligations for purposes
hereof; it being understood that such obligations under this clause (b) shall
only constitute Credit Product Obligations up to the maximum amount (or, in the
case of Credit Product Obligations arising under Swap Contracts, the Swap
Termination Value thereunder) specified by the applicable Credit Product Notice,
which amount may be established and increased further by written notice from
such provider to the Administrative Agent from time to time so long as no Event
of Default is continuing and no Overadvance would exist if a Credit Product
Reserve were established therefor; provided that Credit Product Obligations
shall not include Excluded Swap Obligations.

 

“Credit Product Provider” means (a) BMO or any of its Affiliates and (b) any
other Lender or an Affiliate of a Lender that is a provider under a Credit
Product Arrangement, so long as such provider and the Borrower Agent deliver a
Credit Product Notice to the Administrative Agent by the later of the Closing
Date or, if not outstanding on the Closing Date, 10 days following the entering
into of the applicable Credit Product Arrangement, (i) describing the Credit
Product Arrangement and setting forth the maximum amount of Credit Product
Obligations thereunder to be secured by the Collateral (and, if all or any
portion of such Credit Product Obligations arise under Swap Contracts, the Swap
Termination Value of such Credit Product Obligations) and the methodology to be
used in calculating such amount and (ii) agreeing to be bound by Section 10.12.

 

“Credit Product Reserve” means (a) reserves which shall be established by the
Administrative Agent in an amount equal to not less than the last reported Swap
Termination Value (as given in accordance with the definition of Credit Product
Obligation) of the then outstanding Priority Swap Obligations for the account of
the Loan Parties or their Affiliates, and (b) reserves established by the
Administrative Agent from time to time in its discretion to reflect the
reasonably anticipated liabilities in respect of the then outstanding Credit
Product Obligations.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would unless
cured or waived be an Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin with respect to Base Rate Loans plus (c) 2% per annum;
provided, however, that (i) with respect to a LIBOR Loan, until the end of the
Interest Period during which the Default Rate is first applicable, the

 

12

--------------------------------------------------------------------------------


 

Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such LIBOR Loan plus 2% per annum,
and thereafter as set forth in the portion of this sentence preceding this
proviso, and (ii) with respect to Letter of Credit Fees, the Default Rate shall
equal the Letter of Credit Fee then in effect plus 2% per annum, in each case to
the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Agent in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Letter of Credit
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including, in the case of any Revolving Credit Lender,
in respect of its participations in Letters of Credit or Swing Line Loans)
within two Business Days of the date when due, (b) has notified any Borrower,
the Administrative Agent, the Letter of Credit Issuer or the Swing Line Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower Agent, to
confirm in writing to the Administrative Agent and the Borrower Agent that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower Agent), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon delivery of written notice of such determination by the
Administrative Agent to the Borrower Agent, the Letter of Credit Issuer, the
Swing Line Lender and each other Lender.

 

“Dilution Percent” means the percent, determined for the most recent Measurement
Period, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.

 

“Dilution Reserve” means, at any date of determination, (a) the percentage
amount by which the Dilution Percent exceeds five percent (5%) times (b) the
amount of Eligible Accounts of the Borrowers.

 

“Direct Foreign Subsidiary” means a Foreign Subsidiary or CFCHC directly owned
by a Loan Party.

 

13

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any casualty or
condemnation) of any property (including any Equity Interest), or part thereof,
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

 

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 180 days after the Maturity Date, (b) is convertible
into or exchangeable for debt securities (unless only occurring at the sole
option of the issuer thereof), or (c) (i) contains any repurchase obligation
that may come into effect prior to, (ii) requires cash dividend payments (other
than Taxes) prior to, or (iii) provides the holders thereof with any rights to
receive any cash upon the occurrence of a change of control or sale of assets
prior to, in each case, the date that is 180 days after the Maturity Date;
provided, however, that (i) with respect to any Equity Interests issued to any
employee or to any plan for the benefit of employees of the Company or its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by the Company or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability, (ii) any class of Equity Interest
of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not a
Disqualified Equity Interest shall not be deemed to be Disqualified Equity
Interests and (iii) only the portion of such Equity Interests which so matures
or is so mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Equity Interests.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia (but excluding,
for the avoidance of doubt, any territory or possession thereof).

 

“Dominion Trigger Period” means the period (a) commencing on the day that (i) a
Specified Event of Default occurs and is continuing or (ii) for a period of
five (5) consecutive days, Availability is less than the greater of
(x) seventeen and one-half percent (17.5%) of the Aggregate Revolving Credit
Commitments at such time and (y) $7,000,000 and (b) continuing until the date
that during the previous thirty (30) consecutive days, (i) no Default or Event
of Default has existed and (ii) Availability has been greater than the greater
of (x) seventeen and one-half percent (17.5%) of the Aggregate Revolving Credit
Commitments at such time and (y) $7,000,000.

 

“East Mine Facility” means the Company’s mine identified as “East” or “Carlsbad
East” in the annual report of the Company on Form 10-K for the fiscal year ended
December 31, 2015.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

14

--------------------------------------------------------------------------------


 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Egan-Jones” means Egan-Jones Ratings Company and any successor thereto.

 

“Eligible Accounts” means Accounts due to a Borrower that are determined by the
Administrative Agent, in its reasonable judgment, to be Eligible Accounts. 
Except as otherwise agreed by the Administrative Agent, none of the following
shall be deemed to be Eligible Accounts:

 

(a)                                 Accounts that are not fully earned by
performance (or otherwise represent a progress billing, pre-billing or rebate
accrual) or not evidenced by an invoice which has been delivered to the
applicable Account Debtor;

 

(b)                                 Accounts that have been outstanding for more
than one hundred twenty (120) days from the original invoice date or more than
sixty (60) days past the original due date whichever comes first;

 

(c)                                  Accounts due from any Account Debtor, fifty
percent (50%) of whose Accounts are otherwise ineligible under the terms of
clause (b) above;

 

(d)                                 Accounts with respect to which (i) any
representation or warranty set for in any Loan Document with respect thereto is
not true and correct in all material respects, (ii) a Borrower does not have
good, valid and marketable title thereto, free and clear of any Lien (other than
Permitted Liens described in clause (a) of Section 8.02) or (iii) the applicable
Account Debtor has not been instructed to (or does not in fact) remit payment to
a deposit account of a Borrower subject to a Control Agreement;

 

(e)                                  Accounts which are disputed or with respect
to which a claim, counterclaim, offset or chargeback has been asserted, but only
to the extent of such dispute, counterclaim, offset or chargeback;

 

(f)                                   Accounts which (i) do not arise out of a
sale of goods or rendition of services in the ordinary course of business, (ii) 
do not arise upon credit terms usual to the business of the Borrowers or
(iii) are not payable in Dollars;

 

(g)                                  Accounts (i) upon which a Borrower’s right
to receive payment is not absolute or is contingent upon the fulfillment of any
condition whatsoever, including cash on delivery and cash in advance
transactions or (ii) as to which a Borrower is not able to bring suit or
otherwise enforce its remedies against the related Account Debtor through
judicial process;

 

(h)                                 Accounts which are owed by (i) any other
Borrower or (ii) any Affiliate which is not a Borrower;

 

(i)                                     Accounts for which all material
consents, approvals or authorizations of, or registrations or declarations with
any Governmental Authority required to be obtained, effected or given in
connection with the performance of such Account by the Account Debtor or in
connection with the enforcement of such Account by the Administrative Agent have
not been duly obtained, effected or given or are not in full force and effect;

 

15

--------------------------------------------------------------------------------


 

(j)                                    Accounts due from an Account Debtor which
is the subject of any bankruptcy, insolvency or similar proceeding under any
Debtor Relief Laws, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business;

 

(k)                                 Accounts due from any Governmental
Authority, except to the extent that the subject Account Debtor has complied
with the Federal Assignment of Claims Act of 1940, the Financial Administration
Act (Canada), or any similar state, territorial, municipal, county or provincial
legislation;

 

(l)                                     Accounts (i) owing from any Account
Debtor that is also a supplier to or creditor of a Borrower unless such Person
has waived any right of setoff in a manner reasonably acceptable to the
Administrative Agent but only to the extent of the aggregate amount of such
Borrower’s liability to such Account Debtor, (ii) to the extent representing any
manufacturer’s or supplier’s allowances, credits, discounts, incentive plans or
similar arrangements entitling such Borrower to discounts on future purchase
therefrom, (iii) to the extent constituting amounts owed with respect to loans
or advances, or (iv) to the extent relating to payment of interest, fees or late
charges;

 

(m)                             Accounts arising out of sales on a
bill-and-hold, guaranteed sale, sale-or-return, sale on approval or consignment
basis or subject to any right of return, setoff or charge back;

 

(n)                                 Accounts arising out of sales to Account
Debtors outside the United States or Canada unless either (i) such Accounts are
fully backed by an irrevocable letter of credit on terms, and issued by a
financial institution, acceptable to the Administrative Agent and such
irrevocable letter of credit is in the possession of the Administrative Agent,
or (ii) such Accounts are supported by credit insurance acceptable to the
Administrative Agent, naming the Administrative Agent as an additional insured
and loss payee (calculated net of the amount of any premiums, deductibles,
co-insurance, fees or similar costs of and amounts relating to such credit
insurance payable by any Borrower);

 

(o)                                 Accounts that are evidenced by a
judgment, Instrument or Chattel Paper;

 

(p)                                 Accounts due from an Account Debtor and its
Affiliates, the aggregate of which Accounts due from such Account Debtor
represents more than twenty percent (20%) of all then outstanding Accounts owed
to the Borrowers, but only to the extent of such excess;

 

(q)                                 Accounts that remain open after the
applicable Account Debtor has made a partial payment in respect of the
applicable invoice (whether or not the applicable Account Debtor has provided an
explanation for such partial payment);

 

(r)                                    Accounts where the applicable Account
Debtor tendered a check or other item of payment in full or partial satisfaction
and such check or other item of payment has been returned by the financial
institution on which it is drawn;

 

(s)                                   Accounts for which payment has been
received by the applicable Borrower but such payment has not been applied to the
applicable Account;

 

(t)                                    Accounts that represent service charges,
late fees or similar charges due to processors; or

 

(u)                                 Accounts that are not subject to a valid and
enforceable agreement between the applicable Borrower and Account Debtor.

 

16

--------------------------------------------------------------------------------


 

“Eligible Assignee” means (a) a Lender or any of its Affiliates; (b) an Approved
Fund; and (c) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the Letter of Credit Issuer (if the applicable assignment
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding)) and the Swing Line
Lender (if the applicable assignment increases the obligation of the assignee to
participate in exposure under one or more Swing Line Loans (whether or not then
outstanding)) (each such approval not to be unreasonably withheld or delayed),
and (ii) unless an Event of Default has occurred and is continuing, the Borrower
Agent (such approval not to be unreasonably withheld or delayed); provided that,
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates.

 

“Eligible Inventory” means Inventory of a Borrower that is determined by the
Administrative Agent, in its reasonable judgment exercised in good faith, to be
Eligible Inventory.  Except as otherwise agreed by the Administrative Agent, the
following items of Inventory shall not be included in Eligible Inventory:

 

(a)                                 Inventory that is not solely owned by a
Borrower or a Borrower does not have good and valid title thereto;

 

(b)                                 Inventory that (i) does not consist of
finished goods or (ii) is not readily saleable in the Ordinary Course of
Business;

 

(c)                                  Inventory that does not comply with each of
the covenants, representations and warranties respecting Inventory made by the
Borrowers in the Loan Documents;

 

(d)                                 Inventory that is leased by a Borrower;

 

(e)                                  Inventory that is not located in the United
States of America or Canada (excluding territories or possessions of the United
States or Canada);

 

(f)                                   Inventory that is not at a location that
is owned by a Borrower, provided, however, that such Inventory that is located
on leased premises or in the possession of a warehouseman, bailee, processor,
repairman, mechanic or similar other Person in the ordinary course of business
shall not be excluded from Eligible Inventory under this clause (f) so long as
the lessor or such Person possessing such Inventory has delivered a Lien Waiver
to the Administrative Agent or, if elected by the Administrative Agent, an
appropriate Rent and Charges Reserve has been established;

 

(g)                                  Inventory on consignment by any Borrower to
any consignee which is a customer of a Borrower unless (i) the consignee has
(x) executed a Lien Waiver with Administrative Agent, and (y) provided evidence
acceptable to Administrative Agent that the applicable Borrower has properly
perfected a first priority security interest in such consigned Inventory and has
properly notified in writing the other creditors of consignee who hold an
interest in such Inventory of such Borrower’s security interest in such
Inventory, (ii) such Inventory is easily identifiable and not comingled with
assets owned by such consignee or any other Person, (iii) the value of such
Inventory does not exceed $5,000,000 in the aggregate and (iv) the applicable
Borrower has taken such other actions with respect to such consigned Inventory
as Administrative Agent may reasonably request;

 

(h)                                 Inventory that is in transit, except between
locations of Borrowers (or between locations of Borrowers and processors or
vendors in the Ordinary Course of Business);

 

17

--------------------------------------------------------------------------------


 

(i)                                     Inventory that is comprised of goods
which (i) are damaged, defective, “seconds” or otherwise unmerchantable,
(ii) have been returned or are to be returned to the vendor, (iii) are
discontinued products, obsolete or slow moving or (iv) are otherwise subject to
recall or similar notice;

 

(j)                                    Inventory consisting of work-in-process
(unless work-in-process approved by the Administrative Agent) or spare parts or
“stores” Inventory;

 

(k)                                 Inventory consisting of promotional,
marketing, packaging and shipping materials or supplies used or consumed in the
Borrowers’ business and other similar non-merchandise categories;

 

(l)                                     Inventory that is not in compliance in
all material respects with all standards imposed by any Governmental Authority
having regulatory authority over such Inventory, its use or sale;

 

(m)                             Inventory that is subject to any warehouse
receipt, bill of lading or negotiable Document that has not been issued to or in
the name of the Administrative Agent;

 

(n)                                 Inventory consisting of or containing
Hazardous Materials;

 

(o)                                 Inventory that is not subject to a perfected
first priority Lien in favor of the Administrative Agent (subject only to
Permitted Liens set forth in clauses (c), (d) or (m) of Section 8.02 hereof);

 

(p)                                 Inventory that is not insured in compliance
with the provisions of this Agreement and the other Loan Documents;

 

(q)                                 Inventory not on a perpetual schedule; or

 

(r)                                    Inventory that is subject to any License
or other arrangement that restricts such Borrowers’ or the Administrative
Agent’s right to dispose of such Inventory, unless (i) Administrative Agent has
received an appropriate Lien Waiver or, if elected by the Administrative Agent,
an appropriate Rent and Charges Reserve has been established and (ii) such
Borrowers have not received notice of a dispute in respect of any such License
or other arrangement.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, or other applicable governmental restrictions relating to pollution and
the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other

 

18

--------------------------------------------------------------------------------


 

ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(3) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Loan Party or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.(1)

 

“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

 

“Excluded Deposit Account” means (a) Deposit Accounts the balance of which
consists exclusively of withheld income Taxes and federal, state or local
employment Taxes, (b) all Deposit Accounts constituting (and the balance of
which consists solely of funds set aside in connection with) payroll accounts,
trust accounts, and accounts dedicated to the payment of accrued employee
benefits, medical, dental and employee benefits claims to employees of any Loan
Party, (c) zero balance disbursement accounts, (d) Excluded Escrow/Cash
Collateral Accounts and (e) other Deposit Accounts maintained in the Ordinary
Course of Business containing cash amounts that do not exceed at any time
$10,000 for any such account.

 

“Excluded Domestic Subsidiary” means (a) each Domestic Subsidiary that is not a
wholly-owned Subsidiary (for so long as such Subsidiary remains a
non-wholly-owned Subsidiary), (b) each Domestic

 

--------------------------------------------------------------------------------

(1)  The EU Bail-In Legislation Schedule may be found at
http://www.lma.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%2022-Dec-2015%2010-46%20.pdf

 

19

--------------------------------------------------------------------------------


 

Subsidiary that is an Immaterial Subsidiary, and (c) any Domestic Subsidiary
that is (i) a CFCHC or (ii) a direct or indirect Subsidiary of any CFC or CFCHC;
provided, however that, notwithstanding the foregoing, no Borrower shall be an
Excluded Domestic Subsidiary.

 

“Excluded Equity Interests” shall mean (a) any Voting Equity Interests of any
Direct Foreign Subsidiary in excess of 65% of the outstanding Voting Equity
Interests of such Direct Foreign Subsidiary, (b) any Equity Interests of any
Subsidiary of a Direct Foreign Subsidiary, (c) the Equity Interests of a
Subsidiary that is not a wholly-owned Subsidiary the pledge of which would
violate a contractual obligation to the owners of the other Equity Interests of
such Subsidiary (other than any such owners that are the Company or Affiliates
of the Company) that is binding on or relating to such Equity Interests, or the
applicable organizational documents, joint venture agreement or shareholders’
agreement of such Subsidiary, and (d) Equity Interests of any Immaterial
Subsidiary.

 

“Excluded Escrow/Cash Collateral Account” means:

 

(a)                                 any Deposit Account containing only escrowed
amounts or cash collateral, in each case in favor of or securing obligations
owed to Governmental Authorities, provided that any Lien on such Deposit Account
is permitted in accordance with Section 8.02, or

 

(b)                                 that certain Deposit Account of the Company
located at U.S. Bank National Association with account number 433001391,
provided that such Deposit Account contains exclusively cash collateral, in an
amount not to exceed $550,000 at any time, which secures a letter of credit in
the face amount of $500,000 issued by U.S. Bank National Association to the
landlord under a real estate lease of the Company.

 

“Excluded Real Property” means (a) any fee-owned Real Property of a Loan Party
with a purchase price of less than $500,000 individually and that is not subject
to the Lien of the Senior Notes Agent, (b) any Real Property that is subject to
a Lien permitted by Sections 8.02(c) or (j), (c) any Real Property with respect
to which, in the reasonable judgment of the Administrative Agent the cost
(including as a result of adverse tax consequences) of providing a Mortgage
shall be excessive in view of the benefits to be obtained by the Lenders,
(d) any Real Property to the extent providing a mortgage on such Real Property
would (i) be prohibited or limited by any applicable law, rule or regulation
(but only so long as such prohibition or limitation is in effect), (ii) violate
a contractual obligation to the owners of such Real Property (other than any
such owners that are Loan Parties or their Affiliates) that is binding on or
relating to such Real Property but only to the extent such contractual
obligation was not incurred in anticipation of this provision or (iii) give any
other party to any contract, agreement, instrument or indenture governing such
Real Property the right to terminate its obligations thereunder.

 

“Excluded Securities Account” means Securities Accounts maintained in the
Ordinary Course of Business containing assets, including securities
entitlements, financial assets or other amounts, with a fair market value that
do not exceed at any time $10,000 for any such account.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such Lien becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a

 

20

--------------------------------------------------------------------------------


 

master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated
and including U.S. federal backup withholding Taxes), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower Agent
under Section 11.13) or (ii) such Lender changes its Lending Office, except in
each case to the extent that, pursuant to Section 3.01, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.

 

“Existing Agreement” means that certain Credit Agreement, dated as of August 3,
2011, among the Company, U.S. Bank National Association, as administrative
agent, and a syndicate of lenders, as amended through the Closing Date.

 

“Existing Letters of Credit” means the letters of credit issued by a Lender and
outstanding under the Existing Agreement which are identified on Schedule 1.01
hereto.

 

“Extraordinary Expenses” means all costs, expenses, liabilities or advances that
Administrative Agent may incur or make during a Default or Event of Default, or
during the pendency of a proceeding of any Loan Party under any Debtor Relief
Laws, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
Collateral; (b) any action, arbitration or other proceeding (whether instituted
by or against Administrative Agent, any Lender, any Loan Party, any
representative of creditors of a Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Administrative Agent’s Liens with respect to any Collateral),
Loan Documents, Letters of Credit or Obligations, including any lender liability
or other claims; (c) the exercise, protection or enforcement of any rights or
remedies of Administrative Agent in, or the monitoring of, any proceeding
applicable to any Loan Party under any Debtor Relief Laws; (d) settlement or
satisfaction of any Taxes, charges or Liens with respect to any Collateral;
(e) any enforcement action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances.  Such costs,
expenses and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, legal fees,
appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Loan Party or independent contractors in liquidating
any Collateral, and travel expenses.

 

“Facility” means the Revolving Credit Facility.

 

“Facility Termination Date” means the date as of which Payment in Full has
occurred.

 

21

--------------------------------------------------------------------------------


 

“Fair Market Value” means, with respect to any asset or any group of assets, as
of any date of determination, the value of the consideration obtainable in a
sale of such assets at such date of determination assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time giving regard to the nature and
characteristics of such asset.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements entered into with respect to the foregoing and any applicable Law
implementing such intergovernmental agreement.

 

“FCPA” means the U.S. Foreign Corrupt Practices Act.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to BMO on such
day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means that certain amended and restated fee letter agreement dated
the date hereof, between the Company and BMO.

 

“Field Exam” means any visit and inspection of the properties, assets and
records of any Loan Party during the term of this Agreement, which shall include
access to such properties, assets and records sufficient to permit the
Administrative Agent or its representatives to examine, audit and make extracts
from any Loan Party’s books and records, make examinations and audits of any
Loan Party’s other financial matters and Collateral as Administrative Agent
deems appropriate in its reasonable judgment exercised in good faith, and
discussions with its officers, employees, agents, advisors and independent
accountants regarding such Loan Party’s business, financial condition, assets,
prospects and results of operations.

 

“Financial Advisor” means FTI Consulting, Inc..

 

“FIRREA” means The Financial Institutions Reform, Recovery, and Enforcement Act
of 1989.

 

“Fitch” means Fitch Ratings Inc. and any successor thereto.

 

“Fixed Charge Trigger Period” means the period (a) commencing on the day that
Availability is less than the greater of (i) fifteen percent (15.0%) of the
Aggregate Revolving Credit Commitments at such time and (ii) $6,000,000 and
(b) continuing until the date that during the previous thirty (30) consecutive
days, Availability has been equal to or greater than the greater of (i) fifteen
percent (15.0%)

 

22

--------------------------------------------------------------------------------


 

of the Aggregate Revolving Credit Commitments at such time and (ii) $6,000,000
at all times during such period.

 

“FLSA” means the Fair Labor Standards Act of 1938.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the Letter of Credit Issuer, such
Defaulting Lender’s Applicable Percentage of the outstanding Letter of Credit
Obligations other than Letter of Credit Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
Lenders and (c) with respect to the Administrative Agent, such Defaulting
Lender’s Applicable Percentage of Protective Advances other than Protective
Advances as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Credit Lenders.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Official” means any officer or employee of a Governmental
Authority, or of a public national or international organization, or any person
acting in an official capacity for or on behalf of any such Governmental
Authority, or for or on behalf of any such public national or international
organization.

 

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to

 

23

--------------------------------------------------------------------------------


 

protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means each Person who executes or becomes a party to this Agreement
as a guarantor pursuant to Article XII or otherwise executes and delivers a
guaranty agreement acceptable to the Administrative Agent guaranteeing any of
the Obligations.

 

“Guarantor Payment” has the meaning specified in Section 2.15(c).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Immaterial Subsidiary” means any Subsidiary the gross revenue or total assets
of which accounts for not more than (i) 2.5% of the consolidated gross revenues
(after intercompany eliminations) of the Company and its Subsidiaries and
(ii) 2.5% of Consolidated Total Assets (after intercompany eliminations), in
each case, as of the last day of the most recently completed fiscal quarter as
reflected on the financial statements for such quarter. If the Subsidiaries that
constitute Immaterial Subsidiaries pursuant to the previous sentence account
for, in the aggregate, more than (i) 5.0% of such consolidated gross revenues
(after intercompany eliminations) or (ii) 5.0% of Consolidated Total Assets
(after intercompany eliminations), each as described in the previous sentence,
then the term “Immaterial Subsidiary” shall exclude each such Subsidiary
(starting with the Subsidiary that accounts for the most consolidated gross
revenues or Consolidated Total Assets and then in descending order) necessary to
limit the Immaterial Subsidiaries as a group to the lesser of 5.0% of the
consolidated gross revenues and 5.0% of Consolidated Total Assets, each as
described in the previous sentence.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments or upon which interest is
customarily paid;

 

(b)                                 all direct or Contingent Obligations of such
Person arising under or in respect of letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and other
financial products and services (including treasury management and commercial
credit card, merchant card and purchase or procurement card services);

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the Ordinary Course of Business);

 

24

--------------------------------------------------------------------------------


 

(e)                                  indebtedness secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(f)                                   obligations under Capital Leases of such
Person;

 

(g)                                  all obligations of such Person with respect
to the redemption, repayment or other repurchase or payment in respect of any
Disqualified Equity Interest; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such Indebtedness is
recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any Capital Lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Insolvency Event” means, with respect to any Person:

 

(a)                                 the commencement of: (i) a voluntary case by
such Person under the Bankruptcy Code or (ii) the seeking of relief by such
Person under other Debtor Relief Laws;

 

(b)                                 the commencement of an involuntary case or
proceeding against such Person under the Bankruptcy Code or other Debtor Relief
Laws and the petition or other filing is not controverted or dismissed within
sixty (60) days after commencement of the case or proceeding;

 

(c)                                  a custodian (as defined in the Bankruptcy
Code or equal term under any other Debtor Relief Law, including a receiver,
interim receiver, receiver manager, trustee or monitor) is appointed for, or
takes charge of, all or substantially all of the property of such Person;

 

(d)                                 such Person commences (including by way of
applying for or consenting to the appointment of, or the taking charge by, a
rehabilitator, receiver, interim receiver, custodian, trustee, monitor,
conservator or liquidator (or any equal term under any other Debtor Relief Laws)
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person;

 

(e)                                  such Person is adjudicated by a court of
competent jurisdiction to be insolvent or bankrupt;

 

25

--------------------------------------------------------------------------------


 

(f)                                   any order of relief or other order
approving any such case or proceeding referred to in clauses (a)  or (b)  above
is entered;

 

(g)                                  such Person suffers any appointment of any
conservator or the like for it or any substantial part of its property that
continues undischarged or unstayed for a period of sixty (60) days; or

 

(h)                                 such Person makes an assignment for the
benefit of creditors or generally does not pay its debts as such debts become
due.

 

“Intellectual Property” means all past, present and future: trade secrets,
know-how and other proprietary information; trademarks, uniform resource
locations (URLs), internet domain names, service marks, sound marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

 

“Intercreditor Agreement” means that certain intercreditor agreement among the
Administrative Agent, the Senior Notes Agent and the Loan Parties, dated as of
the date hereof and in form and substance acceptable to the Administrative
Agent.

 

“Interest Payment Date” means, (a) as to any LIBOR Loan, (i) the last day of
each Interest Period applicable to such LIBOR Loan; provided that if any
Interest Period for a LIBOR Loan is greater than three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates (ii) any date that such Loan is prepaid or
converted, in whole or in part, and (iii) the Maturity Date; and (b) as to any
Base Rate Loan (including a Swing Line Loan), (i) the first day of each calendar
quarter with respect to interest accrued through the last day of the immediately
preceding calendar quarter, (ii) any date that such Loan is prepaid or
converted, in whole or in part, and (iii) the Maturity Date; provided, further,
that interest accruing at the Default Rate shall be payable from time to time
upon demand of the Administrative Agent.

 

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending, in each case, on the date one, two, three or six months thereafter,
as selected by the Borrower Agent in its Committed Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

26

--------------------------------------------------------------------------------


 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Intrepid Moab” has the meaning specified in the introductory paragraph hereto.

 

“Intrepid New Mexico” has the meaning specified in the introductory paragraph
hereto.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including through the
purchase of an option, warrant or convertible or similar type of security),
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of compliance with
Section 8.03, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, less all returns of principal or equity thereon (and without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the Fair
Market Value of such property at the time of such transfer or exchange.

 

“IP Rights” rights of any Person to use any Intellectual Property.

 

“IRB” means any self-funded industrial revenue bond transaction set forth in
Schedule 1.03, or any such transaction entered into by the Company or any of its
Subsidiaries after the date hereof pursuant to the provisions of Sections 4-59-1
to 4-59-16 of the New Mexico Statutes Annotated, 1978 Compilation, as amended,
or any comparable statute, regulation or program in any other state, so long as,
in each case, such transaction is debt-neutral (with the relevant municipality
or county issuing such bonds, the Company purchasing such bonds, and the
relevant Subsidiary receiving the proceeds from the sales of such bonds) and is
generally of the kind and nature entered into by the Company and its
Subsidiaries prior to the date hereof.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Letter of Credit Issuer and any Borrower (or any Subsidiary) or in
favor the Letter of Credit Issuer and relating to any such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Letter of Credit Issuer and the Swing Line
Lender.

 

27

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower Agent
and the Administrative Agent.

 

“Letter of Credit” means any standby or documentary letter of credit issued by
an Letter of Credit Issuer for the account of a Borrower, or any indemnity,
guarantee, exposure transmittal memorandum or similar form of credit support
issued by the Administrative Agent or an Letter of Credit Issuer for the benefit
of a Borrower, and shall include the Existing Letters of Credit.

 

“Letter of Credit Advance” means each Revolving Credit Lender’s funding of its
participation in any Letter of Credit Borrowing in accordance with its
Applicable Percentage.  All Letter of Credit Advances shall be denominated in
Dollars.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Letter of Credit Issuer.

 

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Credit Borrowing.

 

“Letter of Credit Expiration Date” means the day that is ten days prior to the
Maturity Date (or, if such day is not a Business Day, the preceding Business
Day).

 

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

 

“Letter of Credit Fees” means, collectively or individually as the context may
indicate, the fees with respect to Letters of Credit described in
Section 2.09(b).

 

“Letter of Credit Issuer” means BMO, in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.  At
any time there is more than one Letter of Credit Issuer, all singular references
to the Letter of Credit Issuer shall mean any Letter of Credit Issuer, either
Letter of Credit Issuer, each Letter of Credit Issuer, the Letter of Credit
Issuer that has issued the applicable Letter of Credit, or both Letter of Credit
Issuers, as the context may require.

 

“Letter of Credit Obligations” means, as at any date of determination, (a) the
aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate of all Unreimbursed Amounts, including all Letter of Credit
Borrowings, plus (c) the aggregate amount of all accrued and unpaid Letter of
Credit Fees.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $5,000,000 and (b) the Aggregate Revolving Credit Commitments.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

 

“LIBOR Loan” means a Loan that bears interest at a rate based on clause (a) of
the definition of “LIBOR Rate.”

 

28

--------------------------------------------------------------------------------


 

“LIBOR Rate” means:

 

(a)                                 for any Interest Period with respect to a
LIBOR Loan, the rate per annum equal to (but in no event less than zero) (i) the
ICE Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making the LIBOR Rate available) LIBOR Rate (“ICE
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of ICE LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBOR Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by such other authoritative source (as is selected by the
Administrative Agent in its sole reasonable discretion)  to major banks in the
London interbank eurodollar market at their request at approximately 11:00
a.m. (London time) two (2) London Banking Days prior to the commencement of such
Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (but which shall never
be less than zero) (i) ICE LIBOR, at approximately 11:00 a.m., London time on
such date for Dollar deposits being delivered in the London interbank market for
a term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by such other authoritative source (as is selected by the
Administrative Agent in its sole reasonable discretion) to major banks in the
London interbank eurodollar market at their request at the date and time of
determination.

 

“License” means any license or agreement under which a Loan Party is granted IP
Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of assets or property or any other conduct of
its business.

 

“Licensor” means any Person from whom a Loan Party obtains IP Rights.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest, or any preference, priority or other security agreement or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, by which (a) for any material Collateral located on
leased premises or owned premises subject to a mortgage, the lessor or
mortgagee, as applicable, agrees to, among other things, waive or subordinate
any Lien it may have on the Collateral and permit the Administrative Agent to
enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for the
Administrative Agent, and agrees to deliver the Collateral to the Administrative
Agent upon request; (c) for any Collateral held by a repairman, mechanic or
bailee, such Person acknowledges the Administrative Agent’s Lien, waives or
subordinates any Lien it

 

29

--------------------------------------------------------------------------------


 

may have on the Collateral, and agrees to deliver the Collateral to
Administrative Agent upon request; (d) for any Collateral subject to a
Licensor’s IP Rights, the Licensor grants to the Administrative Agent the right,
vis-à-vis such Licensor, to enforce the Administrative Agent’s Liens with
respect to the Collateral, including the right to dispose of it with the benefit
of the Intellectual Property, whether or not a default exists under any
applicable License; and (e) for any Collateral held by a customer of a Borrower,
in addition to any applicable agreement required by the immediately foregoing
clauses (a) through (d), such customer agrees to (and causes any secured party
of such customer to), among other things, waive or subordinate any interest it
may have on the Collateral and permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises to store or dispose of
the Collateral.

 

“Line Reserve” means the sum of (a) the Rent and Charges Reserve; (b) the Credit
Product Reserve; (c) the aggregate amount of liabilities at any time secured by
Liens upon Collateral that are senior to the Administrative Agent’s Liens;
(d) sums that any Loan Party may be required to pay under any Section of this
Agreement or any other Loan Document (including Taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay and (e) amounts for which claims may be
reasonably expected to be asserted against the Collateral, the Administrative
Agent or the Lenders.  For the avoidance of doubt, the Line Reserve shall not
include the Permanent Reserve.

 

“Loan” means an extension of credit under Article II in the form of a Revolving
Credit Loan, a Protective Advance or a Swing Line Loan.

 

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

 

“Loan Documents” means this Agreement, each Note, each Security Instrument, each
Committed Loan Notice, Swing Line Loan Notice, each Issuer Document, each
Borrowing Base Certificate, each Compliance Certificate, the Intercreditor
Agreement, the Fee Letter, any agreement creating or perfecting rights in Cash
Collateral securing any Obligation hereunder and all other instruments and
documents heretofore or hereafter executed or delivered to or in favor of any
Lender or the Administrative Agent in connection with the Loans made and
transactions contemplated by this Agreement, but excluding, for the avoidance of
doubt, Credit Product Arrangements.

 

“Loan Obligations” means all Obligations other than amounts (including fees)
owing by any Loan Party pursuant to any Credit Product Arrangements.

 

“Loan Parties” means the Borrowers and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Make-Whole Amount” has the meaning ascribed to such term in Section 8.7 of the
Senior Notes Agreement as in effect on the Closing Date.

 

“Material Adverse Effect” means (a) a material adverse effect on, the
operations, business, assets, properties, or financial condition of the Company
and its Subsidiaries, taken as a whole; (b) a material adverse effect on the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the validity or
enforceability against any Loan Party of any Loan Document to which it is a
party or on the ability of the Administrative Agent to collect any Obligation or
realize upon any material portion of the Collateral.

 

30

--------------------------------------------------------------------------------


 

“Material Contract” means any agreement or arrangement to which a Loan Party or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities laws applicable to such Loan Party,
including the Securities Act of 1933; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (c) that relates to Subordinated Debt or the Senior
Notes, or to Indebtedness in an aggregate amount of $500,000 or more.

 

“Material License” has the meaning assigned to such term in Section 7.15.

 

“Material Third-Party Agreement” has the meaning assigned to such term in
Section 7.17(a).

 

“Maturity Date” means October 31, 2018.

 

“Maximum Borrowing Amount” means the lesser of (a) the Aggregate Revolving
Credit Commitments minus the Line Reserves, if any, and (b) the Borrowing Base.

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) consecutive fiscal quarters of the Company and its
Subsidiaries for which financial statements have or should have been delivered
in accordance with Section 7.01(a) or 7.01(b).

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or Deposit Account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the Letter of Credit Issuer
with respect to Letters of Credit issued and outstanding at such time plus 103%
of the Fronting Exposure of the Administrative Agent with respect to Protective
Advances outstanding at such time, (b) with respect to Cash Collateral
consisting of cash or Deposit Account balances provided in accordance with the
provisions of Section 2.16(a)(i) or 2.16(a)(ii), an amount equal to 103% of the
Outstanding Amount of all Letter of Credit Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the Letter of Credit Issuer in
their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Related Documents” means, with respect to any Real Property subject to
a Mortgage, the following, in form and substance satisfactory to the
Administrative Agent and received by the Administrative Agent for review at
least 15 days prior to the effective date of the Mortgage:  (a) an ALTA
mortgagee title policy (or binder therefor) covering the Administrative Agent’s
interest under the Mortgage, in a form and amount and by an insurer acceptable
to the Administrative Agent, which must be fully paid on such effective date;
(b) such assignments of leases, estoppel letters, attornment agreements,
consents, waivers and releases as the Administrative Agent may require with
respect to other Persons having an interest in the Real Property; (c) an ALTA
Survey by a licensed surveyor acceptable to the Administrative Agent; (d) a
life-of-loan flood hazard determination and, if the Real Property is located in
a flood plain, an acknowledged notice to borrower and flood insurance in an
amount, with endorsements and by an insurer acceptable to the Administrative
Agent; (e) a current appraisal of the Real Property, prepared by an appraiser
acceptable to the Administrative Agent, and in form and substance satisfactory
to Required Lenders; (f) an environmental assessment, prepared by environmental
engineers acceptable to the Administrative Agent, and accompanied by such
reports, certificates, studies or data as the Administrative Agent may
reasonably require, which shall all be in form and substance satisfactory to
Required Lenders; and (g) an environmental indemnity agreement and such other
documents, instruments or agreements as the Administrative Agent may reasonably
require with respect to any environmental risks regarding the Real Property.

 

31

--------------------------------------------------------------------------------


 

“Mortgaged Property” means (a) the Real Property and leasehold interests in Real
Property of the Loan Parties listed on Schedule 1.02 hereto and (b) Real
Property, other than Excluded Real Property, required from time to time to be
subject to a Mortgage pursuant to the terms of the Loan Documents.

 

“Mortgages” means the mortgages, leasehold mortgages, deeds of trust, leasehold
deeds of trust or deeds to secure debt executed by a Loan Party on or about the
Closing Date, or from time to time thereafter as may be required under the Loan
Documents, in favor of the Administrative Agent, for the benefit of the Secured
Parties, by which such Loan Party has granted to the Administrative Agent, as
security for the Obligations, a Lien upon the Mortgaged Property described
therein, together with all mortgages, deeds of trust and comparable documents
now or at any time hereafter securing the whole or any part of the Obligations.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(4) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means

 

(a)                                 with respect to the Disposition of any asset
of any Loan Party or any Subsidiary, the excess, if any, of (i) the sum of the
cash and cash equivalents received in connection with such Disposition
(including any cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by such asset and that is required to be repaid in connection with
the Disposition thereof (other than Indebtedness under the Loan Documents and
Indebtedness owing to the Company or any Subsidiary), (B) the reasonable
out-of-pocket expenses incurred by such Loan Party or any Subsidiary in
connection with such Disposition, including any brokerage commissions,
underwriting fees and discount, legal fees, finder’s fees and other similar fees
and commissions, (C) Taxes paid or reasonably estimated to be payable by the
Loan Party or any Subsidiary in connection with the relevant Disposition,
(D) the amount of any reasonable reserve required to be established in
accordance with GAAP against liabilities (other than Taxes deducted pursuant to
clause (C) above) to the extent such reserves are (x) associated with the assets
that are the object of such Disposition and (y) retained by such Loan Party or
applicable Subsidiary, and (E) the amount of any reasonable reserve for purchase
price adjustments and retained fixed liabilities reasonably expected to be
payable by such Loan Party or applicable Subsidiary in connection therewith to
the extent such reserves are (1) associated with the assets that are the object
of such Disposition and (2) retained by such Loan Party or applicable
Subsidiary; provided that the amount of any subsequent reduction of any reserve
provided for in clause (D) or (E) above (other than in connection with a payment
in respect of such liability) shall (X) be deemed to be Net Cash Proceeds of
such Disposition occurring on the date of such reduction, and (Y) immediately be
applied to the prepayment of Loans in accordance with Section 2.06(c); and

 

(b)                                 with respect to any issuance of Indebtedness
or Equity Interests by any Loan Party or any Subsidiary, the excess, if any, of
(i) the sum of the cash and cash equivalents received in connection with such
issuance over (ii) the sum of (A) the reasonable out-of-pocket expenses incurred
by such Loan Party or any Subsidiary in connection with such issuance, including
any brokerage commissions, underwriting fees and discount, legal fees, and other
similar fees and commissions and (B) Taxes paid or payable to the

 

32

--------------------------------------------------------------------------------


 

applicable Governmental Authorities by the Loan Party or any Subsidiary in
connection with and at the time of such issuance.

 

“Net Mark-To-Market Exposure” has the meaning ascribed to such term in the
Senior Notes Agreement as in effect on the Closing Date.

 

“NOLV” means with respect to the Borrowers’ Inventory, the net orderly
liquidation value of such Inventory (a percentage of the Cost of such Inventory)
that might be realized at an orderly, negotiated sale held within a reasonable
period of time, net of all liquidation expenses, as determined from time to time
by reference to the most recent appraisal received by the Administrative Agent
conducted by an independent appraiser engaged by the Administrative Agent.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section 11.01.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Loan Party Prepayment Funds” has the meaning specified in
Section 2.03(b)(iii).

 

“Notes” means the Revolving Credit Loan Notes.

 

“NPL” means the National Priorities List pursuant to CERCLA, as updated from
time to time.

 

“Obligations” means (a) all amounts owing by any Loan Party to the
Administrative Agent, any Lender or any other Secured Party pursuant to or in
connection with this Agreement or any other Loan Document or otherwise with
respect to any Loan or Letter of Credit, including all Letter of Credit
Obligations, and including all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any proceeding under any Debtor Relief Law relating to any Loan Party, or would
accrue but for such filing or commencement, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding),
reimbursement obligations, indemnification and reimbursement payments, fees,
costs and expenses (including all fees, costs and expenses of counsel to the
Administrative Agent) incurred in connection with this Agreement or any other
Loan Document, whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder,
together with all renewals, extensions, modifications or refinancings thereof
and (b) Credit Product Obligations; provided, that Obligations of a Loan Party
shall not include its Excluded Swap Obligations.

 

“OFAC” has the meaning specified in Section 7.11.

 

“OFAC Listed Person” shall have the meaning specified in Section 6.21.

 

“Ordinary Course of Business” means the ordinary course of business of the
Company and its Subsidiaries, consistent with past practices and undertaken in
good faith.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of

 

33

--------------------------------------------------------------------------------


 

formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.13).

 

“Outstanding Amount” means (a) with respect to Revolving Credit Loans,
Protective Advances and Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any Borrowings and any
prepayments or repayments of Revolving Credit Loans, Protective Advances or
Swing Line Loans occurring on such date; and (b) with respect to any Letter of
Credit Obligations on any date, (i) the aggregate outstanding amount of such
Letter of Credit Obligations on such date after giving effect to any Letter of
Credit Extension occurring on such date plus and any other changes in the
aggregate amount of the Letter of Credit Obligations as of such date, including
as a result of any reimbursements by the Borrowers of Unreimbursed Amounts and
all Letter of Credit Borrowings on such date.

 

“Overadvance” has the meaning given to such term in Section 2.01(c)(i)(A).

 

“Overadvance Loan” means a Base Rate Loan made when an Overadvance exists or is
caused by the funding thereof.

 

“Overnight Rate” means, for any day and from time to time as in effect, the
greater of (a) the Federal Funds Rate and (b) an overnight rate determined by
the Administrative Agent, the Letter of Credit Issuer, or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation.

 

“Participant” has the meaning assigned to such term in clause (d) of
Section 11.06.

 

“Participant Register” has the meaning assigned to such term in clause (d) of
Section 11.06.

 

“Patent Security Agreement” means any patent security agreement pursuant to
which a Loan Party assigns to Administrative Agent, for the benefit of the
Secured Parties, such Person’s interests in its patents, as security for the
Obligations.

 

“PATRIOT Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.

 

34

--------------------------------------------------------------------------------


 

“Payment Conditions” means, with respect to any Specified Transaction, the
satisfaction of the following conditions:

 

(a)                                 as of the date of any such Specified
Transaction and immediately after giving effect thereto, no Default or Event of
Default has occurred and is continuing;

 

(b)                                 Availability (after giving Pro Forma Effect
to such Specified Transaction) both as of such date and on an average daily
basis during the thirty (30) consecutive day period immediately preceding the
making of such Specified Transaction shall be not less than (i) in the case of a
Specified Restricted Payment or Specified Debt Payment, the greater of (A) 25%
of the Maximum Borrowing Amount and (B) $10,000,000, or (ii) in the case of a
Specified Investment, the greater of (A) 20% of the Maximum Borrowing Amount and
(B) $8,000,000, in each case, as of such date;

 

(c)                                  the Consolidated Fixed Charge Coverage
Ratio as of the end of the most recently ended Measurement Period prior to the
making of such Specified Transaction, calculated on a Pro Forma Basis, shall be
equal to or greater than 1.00 to 1.00; and

 

(d)                                 the Administrative Agent shall have received
a certificate of a Responsible Officer of the Borrower Agent certifying as to
compliance with the preceding clauses and demonstrating (in reasonable detail)
the calculations required thereby.

 

“Payment in Full” means (a) the indefeasible payment in full in cash of all
Obligations, together with all accrued and unpaid interest and fees thereon,
other than Letter of Credit Obligations that have been fully Cash Collateralized
in an amount equal to 103% of the amount thereof or as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
the Letter of Credit Issuer shall have been made and other than those
Obligations expressly stated to survive termination and contingent obligations
as to which no claim has been asserted or threatened, (b) the Commitments shall
have terminated or expired, (c) the obligations and liabilities of each Loan
Party and its Affiliates under all Credit Product Arrangements shall have been
fully, finally and irrevocably paid and satisfied in full and the Credit Product
Arrangements shall have expired or been terminated, or other arrangements
satisfactory to the counterparties shall have been made with respect thereto,
and (d) all claims of the Loan Parties against any Secured Party arising on or
before the payment date in connection with the Loan Documents or any Credit
Product Arrangements, as applicable, shall have been released on terms
acceptable to the Administrative Agent; provided, that notwithstanding full
payment or Cash Collateralization of the Obligations as provided herein, the
Administrative Agent shall not be required to terminate its Liens in any
Collateral unless, with respect to any damages the Administrative Agent may
incur as a result of the dishonor or return of Payment Items applied to
Obligations, Administrative Agent receives (a) a written agreement, executed by
Borrowers and any Person whose advances are used in whole or in part to satisfy
the Obligations, indemnifying the Administrative Agent and Lenders from any such
damages; or (b) such Cash Collateral as the Administrative Agent, in its
discretion, deems necessary to protect against any such damages.

 

“Payment Item” means each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in Sections 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

35

--------------------------------------------------------------------------------


 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permanent Reserve” means $5,000,000.

 

“Permitted Acquisition” means any Acquisition by a Loan Party so long as:

 

(a)                                 the Person to be (or whose assets are to be)
acquired does not oppose such Acquisition and the line or lines of business of
the Person to be acquired constitute Core Businesses;

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing either immediately prior to or immediately after
giving effect to such Acquisition;

 

(c)                                  the Borrower Agent shall have furnished to
the Administrative Agent a certificate of a Responsible Officer of the Borrower
Agent, in form and substance reasonably satisfactory to the Administrative
Agent, (i) certifying that all of the requirements set forth above will be
satisfied on or prior to the consummation of such Acquisition and
(ii) certifying as to compliance with the Payment Conditions and demonstrating
(in reasonable detail) the calculations required thereby; and

 

(d)                                 the Borrower Agent shall have furnished the
Administrative Agent with ten (10) days’ (or such shorter time as Administrative
Agent may agree) prior written notice of such intended Acquisition and shall
have furnished the Administrative Agent with a current draft of the applicable
acquisition documents (and final copies thereof as and when executed), and to
the extent available, appropriate financial statements of the Person which is
the subject of such Acquisition, pro forma projected financial statements for
the twelve (12) month period following such Acquisition after giving effect to
such Acquisition (including, to the extent available, balance sheets, cash flows
and income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and, to the extent available, such
other information as the Administrative Agent may reasonably request.

 

“Permitted Liens” has the meaning specified in Section 8.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Post-Closing Agreement” means that certain Post-Closing Agreement by and
between the Borrower Agent and the Administrative Agent dated as of the Closing
Date with respect to the satisfaction after the Closing Date of certain
collateral matters.

 

“Priority Swap Obligations” means Credit Product Obligations under Swap
Contracts (a) owing to BMO or its Affiliates (so long as BMO (in its discretion)
shall have established a Credit Product Reserve with respect thereto) or
(b) owing to any other Credit Product Provider and identified as “Priority Swap
Obligations” in a Credit Product Notice from the Borrower Agent and such Credit
Product Provider to the Administrative Agent (which at all times shall be
subject to a Credit Product Reserve).

 

36

--------------------------------------------------------------------------------


 

“Pro Forma Adjustment” means, for the purposes of calculating Consolidated
EBITDA for any Measurement Period, if at any time during such Measurement
Period, the Company or any of its Subsidiaries shall have made a Permitted
Acquisition or Disposition permitted hereunder, Consolidated EBITDA for such
Measurement Period shall be calculated after giving pro forma effect thereto as
if any such Permitted Acquisition or Disposition permitted hereunder occurred on
the first day of such Measurement Period, including (a) with respect to an any
Permitted Acquisition, inclusion of (i) the actual historical results of
operation of such acquired Person or line of business during such Measurement
Period and (ii) pro forma adjustments arising out of events which are directly
attributable to such Permitted Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the SEC and reasonably acceptable to the
Administrative Agent and (b) with respect to any Disposition permitted
hereunder, exclusion of the actual historical results of operations of the
disposed of Person or line of business or assets during such Measurement Period.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a pro forma basis, that
(a) to the extent applicable, the Pro Forma Adjustment shall have been made and,
without duplication, (b) all Specified Pro Forma Transactions that have been
made during the applicable period of measurement or subsequent to such period
and prior to or simultaneously with the event for which the calculation is made
(the period beginning on the first day of such fiscal quarter and continuing
until the date of the consummation of such event, the “Reference Period”) shall
be deemed to have occurred as of the first day of the applicable Reference
Period; provided that (i) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Pro Forma
Transaction, (A) shall be excluded in the case of a Disposition of all or
substantially all Equity Interests in or assets of any Loan Party or its
Subsidiaries or any division, product line, or facility used for operations of
the Loan Parties or their Subsidiaries, and (B) shall be included in the case of
a Permitted Acquisition or Investment described in the definition of Specified
Pro Forma Transaction, and (ii) all Indebtedness issued, incurred or assumed as
a result of, or to finance, any relevant transactions (other than Indebtedness
under the Loan Documents) or permanently repaid in connection with the relevant
transaction during the Reference Period shall be deemed to have been issued,
incurred, assumed or permanently repaid at the beginning of such Reference
Period (with interest expense of such person attributable to any Indebtedness
for which pro forma effect is being given as provided in the preceding
clause (ii) that has a floating or formula rate, shall have an implied rate of
interest for the applicable Reference Period determined by utilizing the rate
that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided, that, the foregoing pro forma
adjustments may be applied to any such test, financial ratio or covenant solely
to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and the definition of Pro Forma Adjustment.

 

“Properly Contested” means with respect to any obligation of a Loan Party,
(a) the obligation is subject to a bona fide dispute regarding amount or such
Loan Party’s liability to pay; (b) the obligation is being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
pursued; and (c) appropriate reserves have been established in accordance with
GAAP.

 

“Protective Advance” has the meaning specified in Section 2.01(c)(ii)(A).

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP” means, in respect of any Swap Obligation, any Loan Party that
has total assets exceeding $10,000,000 at the time the relevant Guarantee or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and

 

37

--------------------------------------------------------------------------------


 

can cause another Person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

“Ratable Share” has the meaning specified in Section 2.01(c)(ii)(C).

 

“Rate Management Transactions” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered by the Company or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

“Ratings Compliant” means, with respect to any type of property rated by
nationally recognized ratings agencies, that such property is rated at or above
either (a) one of the ratings set forth below or (b) an equivalent rating by a
nationally recognized rating agency not listed below.

 

Agency

 

Long-Term Rating

 

Short-Term
Rating

Moody’s

 

Baa3

 

P2

S&P

 

BBB-

 

A2

Fitch

 

BBB-

 

F2

Egan-Jones

 

BBB-

 

A2

 

“Real Property” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Person,
including all easements, rights-of-way, and similar rights appurtenant thereto
and all leases, tenancies, and occupancies thereof.

 

“Recipient” means the Administrative Agent, any Lender or any Letter of Credit
Issuer.

 

“Refinancing Conditions” means the following conditions for Refinancing
Indebtedness:  (a) it is in an aggregate principal amount that does not exceed
the principal amount of the Indebtedness being extended, renewed or refinanced
plus accrued interest and reasonable fees and expenses incurred in connection
with such refinancing, refunding, renewal or extension; (b) the interest rate
applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the greater of the (i) interest rate for the
Indebtedness being refinanced, refunded, renewed, or extended and (ii) the
otherwise market rate of interest for such Indebtedness; (c) it has a final
maturity no sooner than and, if applicable, a weighted average life no less than
the Indebtedness being extended, renewed or refinanced; (d) it is subordinated
to the Obligations at least to the same extent as the Indebtedness being
extended, renewed or refinanced; (e) such Refinancing Indebtedness continues to
be subject to substantially the same subordination agreements or subordination
terms applicable to the Indebtedness being extended, renewed or refinanced;
(f) no additional Liens, if any, are granted with respect to such Refinancing
Indebtedness; (g) no additional Person is obligated, primarily or contingently,
on such Refinancing Indebtedness; and (h) such Refinancing Indebtedness shall be
on terms no less favorable to the Administrative Agent and the Lenders, and no
more restrictive to the Loan Parties, than the Indebtedness

 

38

--------------------------------------------------------------------------------


 

being extended, renewed or refinanced, in each case, except for terms applicable
only to periods after the Maturity Date at the time of incurrence of such
Indebtedness.

 

“Refinancing Indebtedness” means the Indebtedness that is the result of an
extension, renewal or refinancing of Indebtedness permitted under
Section 8.01(b), (f), (g), (h), (o), (p) and (q) as to which the Refinancing
Conditions are satisfied; provided that the incurrence of any such Refinancing
Indebtedness will be deemed to utilize permitted amounts of Indebtedness, if
any, under each clause thereof.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by a Borrower to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Collateral or could assert a Lien on any Collateral; and (b) a
reserve at least equal to three months’ rent and other charges that could be
payable to any such Person, unless it has executed a Lien Waiver.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reporting Trigger Period” means the period (a) commencing on the day that (i) a
Specified Event of Default occurs and is continuing or (ii) for a period of
five (5) consecutive days, Availability is less than the greater of (x) twenty
percent (20.0%) of the Aggregate Revolving Credit Commitments at such time and
(y) $8,000,000 and (b) continuing until the date that during the previous
thirty (30) consecutive days, (i) no Default or Event of Default has existed and
(ii) Availability has been greater than the greater of (x) twenty percent
(20.0%) of the Aggregate Revolving Credit Commitments at such time and
(y) $8,000,000.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, (b) with respect to a Letter
of Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Total Credit Exposure of all Lenders; provided, that if at any
time there are 2 or more Lenders (who are not Affiliates of one another),
“Required Lenders” must include at least 2 Lenders (who are not Affiliates of
one another).  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Required Prepayment Premium” has the meaning ascribed to such term in the
Senior Notes Agreement as in effect on the Closing Date.

 

“Required Supermajority Lenders” means, as of any date of determination, Lenders
holding at least sixty-six and two-thirds percent (662/3%) of the Total Credit
Exposure of all Lenders.  The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Supermajority Lenders at any time.

 

39

--------------------------------------------------------------------------------


 

“Reserve” means any reserve constituting all or any portion of the Availability
Reserve or the Line Reserve.

 

“Responsible Officer” means, with respect to each Loan Party, the chief
executive officer,  executive chairman, president, principal financial officer,
chief financial officer, chief accounting officer, treasurer, controller or
assistant treasurer or any vice president of such Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Company or any Subsidiary, (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s or any Subsidiary’s
stockholders, partners or members (or the equivalent Person thereof) or
(iii) any distribution, advance or repayment of Indebtedness to or for the
account of a holder of Equity Interests of the Company.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of LIBOR Loans, having
the same Interest Period, made by each of the Revolving Credit Lenders pursuant
to Section 2.01(a).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(a), (b) purchase participations in Letter of Credit Obligations,
and (c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolving Credit Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in Letter of Credit Obligations, Swing Line Loans and
Protective Advances at such time.

 

“Revolving Credit Facility” means the facility described in Sections 2.01(a),
2.03 and 2.04 providing for Revolving Credit Loans, Letters of Credit and Swing
Line Loans to or for the benefit of the Borrowers by the Revolving Credit
Lenders, Letter of Credit Issuer and Swing Line Lender, as the case may be, in
the maximum aggregate principal amount at any time outstanding of $35,000,000,
as adjusted from time to time pursuant to the terms of this Agreement.

 

“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment or, following termination of the Revolving Credit Commitments, has
any Revolving Credit Exposure.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Loan Note” means a promissory note made by the Borrowers in
favor of a Revolving Credit Lender evidencing Revolving Credit Loans made by
such Revolving Credit Lender, substantially in the form of Exhibit A-1.

 

40

--------------------------------------------------------------------------------


 

“Revolving Credit Settlement Date” has the meaning provided in Section 2.14(a).

 

“Revolving Credit Termination Date” means the earliest of (a) the Maturity Date,
(b) the date of termination of the Aggregate Revolving Credit Commitments
pursuant to Section 2.07, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the Letter of Credit Issuer
to make Letter of Credit Extensions pursuant to Section 9.02.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Party” means (a) each Lender, (b) each Credit Product Provider, (c) the
Administrative Agent, (d) the Letter of Credit Issuer and (e) the successors and
permitted assigns of each of the foregoing.

 

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

“Security Agreement” means the Pledge and Security Agreement dated as of the
date hereof by the Loan Parties and the Administrative Agent for the benefit of
the Secured Parties, substantially in the form of Exhibit C.

 

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, the Control Agreements, the Mortgages, the
Mortgage Related Documents, the Patent Security Agreement, the Trademark
Security Agreement, each Lien Waiver and all other agreements (including
securities account control agreements), instruments and other documents, whether
now existing or hereafter in effect, pursuant to which any Loan Party or other
Person shall grant or convey to the Administrative Agent or the Lenders a Lien
in property as security for all or any portion of the Obligations.

 

“Senior Notes” means, collectively, (a) the 3.23% Senior Notes, Series A, due
April 16, 2020 in an original principal amount of $60,000,000, (b) the 4.13%
Senior Notes, Series B, due April 14, 2023 in an original principal amount of
$45,000,000 and (c) the 4.28% Senior Notes, Series C, due April 16, 2025 in an
original principal amount of $45,000,000, in each case issued in April 2013 by
the Company pursuant to the Senior Notes Agreement, as amended on or prior to
the Closing Date and, thereafter, as amended, supplemented, restated or
otherwise modified in accordance with Section 8.11(b), and any registered
exchange notes issued in exchange therefor, and/or any Refinancing Indebtedness
incurred in respect thereof in accordance with Section 8.01.

 

41

--------------------------------------------------------------------------------


 

“Senior Notes Agent” means U.S. Bank National Association, in its capacity as
collateral agent for the holders of Senior Notes, or any successor collateral
agent appointed in accordance with the Senior Notes Collateral Agency Agreement.

 

“Senior Notes Agreement” means the Note Purchase Agreement dated as of
August 28, 2012, among the Company and the holders of the Senior Notes party
thereto from time to time, as amended on or prior to the Closing Date
(including, without limitation, by the Senior Notes Agreement Amendment) and,
thereafter, as amended, supplemented, restated or otherwise modified in
accordance with Section 8.11(b) and as replaced in connection with any
Refinancing Indebtedness incurred in respect thereof in accordance with
Section 8.01.

 

“Senior Notes Agreement Amendment” means the Amended and Restated Note Purchase
Agreement dated as of October 31, 2016, among the Company and the holders of the
Senior Notes party thereto.

 

“Senior Notes Closing Date Documents” means, collectively, the Senior Notes
Agreement Amendment, the Senior Notes Security Agreement, the Subsidiary
Guaranty (as defined in the Senior Notes Agreement), the Mortgages (as defined
in the Senior Notes Agreement), and the Senior Notes Collateral Agency
Agreement.

 

“Senior Notes Collateral Agency Agreement” means the Collateral Agency Agreement
dated as of October 31, 2016, by and among the Senior Notes Agent and the
Existing Noteholders (as defined in the Senior Notes Agreement), and
acknowledged by the Loan Parties.

 

“Senior Notes Documents” means, collectively, the Senior Notes, the Senior Notes
Agreement and the Senior Notes Closing Date Documents, as each may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms of the Intercreditor Agreement, including any agreements and
documents governing indebtedness incurred to refinance, replace, extend, renew,
refund, repay, prepay, redeem, purchase, defease or retire, or issued in
exchange or replacement for, all or any of the Senior Notes.

 

“Senior Notes Security Agreement” means the Security and Pledge Agreement dated
as of October 31, 2016, among the Company, the other parties identified as
“Grantors” thereunder from time to time, and Senior Notes Agent.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Solvent” means, as to any Person, such Person (a) owns property or assets whose
fair salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns property or assets whose present fair salable value (as defined below)
is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person as they
become absolute and matured; (c) is able to pay all of its debts as they mature;
(d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates.  “Fair salable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an

 

42

--------------------------------------------------------------------------------


 

interested buyer who is willing (but under no compulsion) to purchase.  For
purposes hereof, the amount of all contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, can reasonably be expected to become an actual or matured
liability.

 

“Specified Debt Payment” means any payment or prepayment of Indebtedness made
pursuant to Section 8.11(a)(i)(y)(F), Section 8.11(a)(v)(x)(2) or
Section 8.11(a)(v)(y).

 

“Specified Event of Default” means an Event of Default under Section 9.01(a),
Section 9.01(b) (as a result of any Loan Party failing to perform or observe any
term, covenant or agreement contained in any of Sections 4.04, 7.02(a),
7.02(b) or 8.12), or Section 9.01(f).

 

“Specified Loan Party” means a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.15(c)).

 

“Specified Investment” means any Investment made pursuant to Section 8.03(g).

 

“Specified Pro Forma Transaction” means, with respect to any period, any
Investment, Disposition, incurrence or repayment of Indebtedness, Restricted
Payment, subsidiary designation or other event that by the terms of the Loan
Documents requires “Pro Forma Compliance” with a test or covenant hereunder or
requires such test or covenant to be calculated on a “Pro Forma Basis.”

 

“Specified Property” means the following:

 

(e)                                  Excess Water Rights held by Intrepid New
Mexico located in New Mexico and represented by the Office of the New Mexico
State Engineer File Numbers L-1880 thru L-1884, and associated real property
surface rights owned by Intrepid New Mexico with the following legal
description:

 

T. 17 S., R. 33 E., N.M.P.M.

Sec. 1: SW4

Sec. 12: W/2

Sec. 13: W/2, SE/4

Sec. 24: N/2

Lea County, New Mexico;

 

(f)                                   Excess Water Rights held by Intrepid Moab
in respect of the Colorado River located in Utah and represented by (i) the
State of Utah Division of Water Right Users’ Claim No. 01-34, Certificate
No. 11406, (ii) the State of Utah Division of Water Right Users’ Claim
No. 01-37, Certificate No. 9161, (iii) the State of Utah Division of Water Right
Users’ Claim No. 01-43, Certificate No. 9162, (iv) the State of Utah Division of
Water Right Users’ Claim No. 01-44, Certificate No. 9160, and (v) the State of
Utah Division of Water Right Users’ Claim No. 01-47, Certificate No. 11405;

 

(g)                                  Excess Water Rights held by Intrepid New
Mexico in respect of the Pecos River located in New Mexico and represented by
the Office of New Mexico State Engineer File Numbers 302, 1856, 1955, 1942,
2045, C-791 and C-1217 through C-1217-S, and associated real property surface
rights owned by Intrepid New Mexico with the following legal description:

 

T. 23 S., R. 28 E., N.M.P.M.

Sec. 11: NWSE

Sec. 12: S/2SE

Sec. 13: W/2NE

 

43

--------------------------------------------------------------------------------


 

Eddy County, New Mexico;

 

(h)                                 that certain parcel of land owned by
Intrepid Moab located in Moab, Utah, with the following legal description:

 

T. 25 S., R. 20 E., S.L.B & M.

Sec. 2;  S/2SW, NWSW, SWSE;

Sec. 3:  Lots 1, 8, 9, 10, 14, 15, 16, S/2;

Sec. 10:  NE, N/2NW;

Sec. 11:  NW;

Grand County, Utah;

 

(i)                                     that certain warehouse located at 203 E.
Florence, St. Joseph, Missouri, owned by 203 E. Florence; and

 

(j)                                    any property (other than cash) received
by any Borrower or a Subsidiary as consideration for the Disposition of any
property described in clauses (a) through (e) above.

 

As used herein, “Excess Water Rights” means Water Rights held by the Company or
a Subsidiary which are not necessary or desirable for the conduct of the
businesses of the Company and its Subsidiaries as presently conducted or planned
to be conducted.

 

“Specified Restricted Payment” means any Restricted Payment pursuant to
Section 8.06(e).

 

“Specified Transaction” means each Specified Debt Payment, Specified Investment
and Specified Restricted Payment.

 

“Subordinated Debt” means Indebtedness which is expressly subordinated in right
of payment to the prior Payment in Full and which is in form and on terms
satisfactory to, and approved in writing by, the Administrative Agent.

 

“Subordination Provisions” means any provision relating to debt or lien
subordination applicable to or contained in any documents evidencing any
Subordinated Debt or the Senior Notes, including as set forth in the
Intercreditor Agreement or other applicable subordination and/or intercreditor
agreements.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (but not a representative
office of such Person) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Company.

 

“Subsidiary Guarantor” means any Subsidiary of the Company that is a Guarantor.

 

“Supplemental Facility” has the meaning provided in Section 11.01(c).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or

 

44

--------------------------------------------------------------------------------


 

forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, together with any
related schedules.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender); provided, however that it is understood and agreed that such amounts
provided by the applicable Credit Product Provider with respect to Credit
Product Obligations under Swap Contracts may include a commercially reasonable
level of “cushion” to account for normal short-term market fluctuations.

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means BMO in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b).

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $4,000,000 and
(b) the Aggregate Revolving Credit Commitments.  The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

45

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $10,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
outstanding Commitments of such Lender and the Credit Exposure of such Lender at
such time.

 

“Total Outstandings” means, without duplication, the aggregate Outstanding
Amount of all Revolving Credit Loans, Protective Advances, Swing Line Loans and
Letter of Credit Obligations.

 

“Trademark Security Agreement” means any trademark security agreement pursuant
to which any Loan Party assigns to the Administrative Agent, for the benefit of
the Secured Parties, such Person’s interest in its trademarks as security for
the Obligations.

 

“Transaction” means, individually or collectively as the context may indicate,
(a) the entering by the Loan Parties of the Senior Notes Closing Date Documents
and (b) the entering by the Loan Parties of the Loan Documents to which they are
a party and the funding of the Revolving Credit Facility.

 

“Treasury Management and Other Services” means (a) all arrangements for the
delivery of treasury and cash management services, (b) all commercial credit
card, purchase card, p-card and merchant card services; and (c) all other
banking products or services, including trade and supply chain finance services
and leases, other than Letters of Credit, in each case, to or for the benefit of
any Loan Party or an Affiliate of any Loan Party which are entered into or
maintained with a Lender or an Affiliate of a Lender and which are not
prohibited by the express terms of the Loan Documents.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois; provided that if, with respect to any financing statement or
by reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the
Administrative Agent pursuant to any applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than Illinois, the term “UCC” shall also include the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions of this Agreement, each Loan Document and any financing statement
relating to such perfection or effect of perfection or non-perfection.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unused Fee Rate” means a per annum rate equal to 0.50%.

 

“Unused Revolving Credit Facility Amount” means the daily amount by which
(a) the Aggregate Revolving Credit Commitments exceeds (b) the sum of
(i) Outstanding Amount of all Revolving Credit Loans other than Swing Line Loans
and (ii) the Outstanding Amount of all Letter of Credit Obligations, subject to
adjustment as provided in Section 2.17.  For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be considered usage for
purposes of determining the Unused Revolving Credit Facility Amount.

 

46

--------------------------------------------------------------------------------


 

“Unused Revolving Credit Fee” has the meaning specified in Section 2.09(a).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Value” means, for an Eligible Account, the face amount of such Eligible
Account, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, allowances or Taxes (including sales, excise or other Taxes)
that have been or could reasonably be expected to be claimed by the Account
Debtor or any other Person.

 

“Voluntary Payment Conditions” means, with respect to any applicable Specified
Debt Payment, the satisfaction of the following conditions:

 

(a)                                 as of the date of any such Specified Debt
Payment and immediately after giving effect thereto, (i) no Default or Event of
Default has occurred and is continuing and (ii) no Revolving Credit Loans shall
be outstanding;

 

(b)                                 Availability (after giving Pro Forma Effect
to such Specified Debt Payment) both as of such date and on an average daily
basis during the thirty (30) consecutive day period immediately preceding the
making of such Specified Debt Payment shall be not less than the greater of
(i) 25% of the Maximum Borrowing Amount and (ii) $10,000,000;

 

(c)                                  the Consolidated Fixed Charge Coverage
Ratio as of the end of the most recently ended Measurement Period prior to the
making of such Specified Debt Payment, calculated on a Pro Forma Basis, shall be
equal to or greater than 1.00 to 1.00; and

 

(d)                                 the Administrative Agent shall have received
(i) updated financial projections of the Company and its Subsidiaries prepared
in good faith in a manner consistent with those required by Section 7.01 for the
remaining term of this Agreement demonstrating no anticipated Revolving Credit
Loan borrowings and (ii) a certificate of a Responsible Officer of the Borrower
Agent certifying as to compliance with the preceding clauses and demonstrating
(in reasonable detail) the calculations required thereby.

 

“Voting Equity Interests” means Equity Interests with respect to which the
holders thereof are ordinarily, in the absence of contingencies, entitled to
vote for the election of members of the Board of Directors of the issuer
thereof, even if the right so to vote has been suspended by the happening of
such a contingency.

 

“Water Rights” means all water and water rights, ditches and ditch rights,
reservoirs and storage rights, wells and groundwater rights (whether tributary
or nontributary), water shares, water contracts, water allotments, and other
rights in and to the use of water of any kind or nature, whether like or unlike
the foregoing, decreed or undecreed.

 

“West Mine Facility” means the Company’s mine identified as “West” or “Carlsbad
West” in the annual report of the Company on Form 10-K for the fiscal year ended
December 31, 2015.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

47

--------------------------------------------------------------------------------


 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(d)                                 A reference to Loan Parties’ “knowledge” or
similar concept means actual knowledge of a Responsible Officer, or knowledge
that a Responsible Officer would have obtained if he or she had engaged in good
faith and diligent performance of his or her duties, including reasonably
specific inquiries of employees or agents and a good faith attempt to ascertain
the matter.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect on
the Closing Date, except (i) with respect to any reports or financial
information required to be delivered pursuant to Section 7.01, which shall be
prepared in accordance with GAAP as in effect and applicable to that accounting
period in respect of which reference to GAAP is being made and (ii) as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of each Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

48

--------------------------------------------------------------------------------


 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
Agent shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower Agent shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

 

(c)                                  Consolidation of Variable Interest
Entities.  Except as expressly provided otherwise herein, all references herein
to Consolidated financial statements of the Company and its Subsidiaries or to
the determination of any amount for the Company and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

(d)                                 Calculations.  In computing financial ratios
and other financial calculations of the Company and its Subsidiaries required to
be submitted pursuant to this Agreement, all Indebtedness of the Company and its
Subsidiaries shall be calculated at par value irrespective if the Company has
elected the fair value option pursuant to FASB Interpretation No. 159 — The Fair
Value Option for Financial Assets and Financial Liabilities—Including an
amendment of FASB Statement No. 115 (February 2007).

 

1.04                        Uniform Commercial Code.  As used herein, the
following terms are defined in accordance with the UCC in effect in the State of
Illinois from time to time:  “As-extracted collateral,” “Chattel Paper,”
“Commodity Account,” “Commodity Contracts,” “Deposit Account,” “Documents,”
“Equipment”, “General Intangibles,” “Instrument,” “Inventory,” “Investment
Property,” “Record,” and “Securities Account.”

 

1.05                        Rounding.  Any financial ratios required to be
maintained by the Borrowers pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.06                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

1.07                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

1.08                        Intercreditor Agreement.  Notwithstanding anything
herein to the contrary, the terms of this Agreement are subject to the
provisions of the Intercreditor Agreement.  In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement with respect to the
exercise of rights and remedies, the terms of the Intercreditor Agreement shall
govern and control.

 

49

--------------------------------------------------------------------------------


 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Loan Commitments.

 

(a)                                 Revolving Credit Commitments.  Subject to
the terms and conditions set forth herein, each Lender having a Revolving Credit
Commitment severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrowers from time to time during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the lesser of (i) the
amount of such Lender’s Revolving Credit Commitment, or (ii) such Lender’s
Applicable Percentage of the Borrowing Base; provided however, that after giving
effect to any Revolving Credit Borrowing, (A) the Total Outstandings shall not
exceed the Maximum Borrowing Amount, and (B) the Revolving Credit Exposure of
each Lender shall not exceed such Lender’s Revolving Credit Commitment.

 

Within such limits and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01(a), prepay under
Section 2.06(a)(i), and reborrow under this Section 2.01(a).  The Administrative
Agent shall have the right, at any time and from time to time on and after the
Closing Date in good faith and in the exercise of reasonable credit judgment to
establish, modify or eliminate Reserves.

 

(b)                                 [Reserved].

 

(c)                                  Overadvances and Protective Advances.

 

(i)                                     Overadvances.

 

(A)                               If at any time the aggregate principal balance
of all Revolving Credit Loans exceeds the Borrowing Base (an “Overadvance”), the
excess amount shall be payable by the Borrowers on demand by the Administrative
Agent.  All Overadvance Loans shall constitute Obligations secured by the
Collateral and shall be entitled to all benefits of the Loan Documents.

 

(B)                               The Administrative Agent may, in its sole
discretion (but shall have absolutely no obligation to), require Lenders to
honor requests for Overadvance Loans and to forbear from requiring the
applicable Borrower(s) to cure an Overadvance as long as (a) such Overadvance
does not continue for more than 30 consecutive days and (b) the aggregate amount
of the Overadvances existing at any time, together with the Protective Advances
outstanding at any time, do not exceed ten percent (10.0%) of the Aggregate
Revolving Credit Commitments then in effect.  Overadvance Loans may be required
even if the conditions set forth in Section 5.02 have not been satisfied.  In no
event shall Overadvance Loans be required that would cause the Total
Outstandings to exceed the Aggregate Revolving Credit Commitments.  Required
Lenders may at any time revoke the Administrative Agent’s authority to make
further Overadvance Loans to any or all Borrowers by written notice to the
Administrative Agent.  Any funding of an Overadvance Loan or sufferance of an
Overadvance shall not constitute a waiver by the Administrative Agent or Lenders
of the Event of Default caused thereby.  In no event shall any Borrower or other
Loan Party be deemed a beneficiary of this Section 2.01(c) nor authorized to
enforce any of its terms.

 

50

--------------------------------------------------------------------------------


 

(ii)                                  Protective Advances.

 

(A)                               The Administrative Agent shall be authorized
by each Borrower and the Lenders from time to time in the Administrative Agent’s
sole discretion (but shall have absolutely no obligation to), to make Base Rate
Loans to the Borrowers on behalf of the Lenders (any of such Loans are herein
referred to as “Protective Advances”) which the Administrative Agent deems
necessary or desirable to (a) preserve or protect Collateral or any portion
thereof or (b) to enhance the likelihood of, or maximize the amount of,
repayment of the Loans and other Revolving Credit Exposure; provided that no
Protective Advance shall cause the aggregate amount of the Total Outstandings at
such time to exceed the Aggregate Revolving Credit Commitments then in effect. 
All Protective Advances made by the Administrative Agent constitute Obligations,
secured by the Collateral and shall be treated for all purposes as Base Rate
Loans.

 

(B)                               The aggregate amount of Protective Advances
outstanding at any time shall not exceed ten percent (10.0% percent) of the
Aggregate Revolving Credit Commitments then in effect, and such Protective
Advances, together with the aggregate amount of Overadvances existing at any
time, shall not exceed ten percent (10.0%) of the Aggregate Revolving Credit
Commitments then in effect.  Protective Advances may be made even if the
conditions set forth in Section 5.02 have not been satisfied.  Each Revolving
Credit Lender shall participate in each Protective Advance on a ratable basis. 
Required Lenders may at any time revoke the Administrative Agent’s authority to
make further Protective Advances to any or all Borrowers by written notice to
the Administrative Agent.  Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.  At any time that there is sufficient Availability and the
conditions precedent set forth in Section 5.02 have been satisfied, the
Administrative Agent may request the Revolving Credit Lenders to make a Loan to
repay a Protective Advance.  At any other time, the Administrative Agent may
require the Revolving Credit Lenders to fund their risk participations described
in Section 2.01(c)(ii)(C).

 

(C)                               Upon the making of a Protective Advance by the
Administrative Agent (whether before or after the occurrence of a Default or
Event of Default), each Revolving Credit Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Administrative Agent without recourse or warranty, an undivided
interest and participation in such Protective Advance equal to the proportion of
the Total Credit Exposure of such Revolving Credit Lender to the Total Credit
Exposure of all Revolving Credit Lenders (its “Ratable Share”) of such
Protective Advance.  Each Revolving Credit Lender shall transfer (a “Transfer”)
the amount of such Revolving Credit Lender’s purchased interest and
participation promptly when requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
but in any case not later than 3:00 p.m. on the Business Day notified (if notice
is provided by the Administrative Agent prior to 12:00 p.m. and otherwise on the
immediately following Business Day (the “Transfer Date”)).  Transfers may occur
during the existence of a Default or Event of Default and whether or not the
applicable conditions precedent set forth in Section 5.02 have then been
satisfied.  Such amounts transferred to the Administrative Agent shall be
applied against the amount of the applicable Protective Advance and shall
constitute Loans of such Revolving Credit Lenders, respectively.  If any such
amount is not transferred to the Administrative Agent by any Revolving Credit
Lender on such Transfer Date, the Administrative Agent shall be entitled to
recover such amount on demand from such

 

51

--------------------------------------------------------------------------------


 

Revolving Credit Lender together with interest thereon for each day from the
date such payment was due until the date such amount is paid to the
Administrative Agent, at the Overnight Rate for three (3) Business Days and
thereafter at the Base Rate.  From and after the date, if any, on which any
Revolving Credit Lender is required to fund, and funds, its interest and
participation in any Protective Advance purchased hereunder, the Administrative
Agent shall promptly distribute to such Revolving Credit Lender, such Revolving
Credit Lender’s Ratable Share of all payments of principal and interest and all
proceeds of Collateral received by the Administrative Agent in respect of such
Protective Advance.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of LIBOR Loans shall be made
upon the Borrower Agent’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of LIBOR
Loans or of any conversion of LIBOR Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by
the Borrower Agent pursuant to this Section 2.02(a) must be promptly confirmed
in writing by a Responsible Officer of the Borrower Agent.  Each Borrowing of,
conversion to or continuation of LIBOR Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.  Except as
provided in Sections 2.02(f), 2.03(c) and 2.04(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  During a Dominion Trigger Period,
there shall be no minimum borrowing amounts for Base Rate Loans.  Each such
notice (whether telephonic or written) shall specify (i) the principal amount of
Loans to be borrowed, converted or continued, (ii) the Type of Loans to be
borrowed or to which existing Loans are to be converted, (iii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day) and (iv) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrowers fail to specify a Type of Loan or
if the Borrowers fail to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable LIBOR Loans.  If the Borrowers request a Borrowing of, conversion to,
or continuation of LIBOR Loans in any such Committed Loan Notice, but fail to
specify an Interest Period, they will be deemed to have specified an Interest
Period of one month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Appropriate Lender
of the amount of its Applicable Percentage, and if no timely notice of a
conversion or continuation is provided by the Borrower Agent, the Administrative
Agent shall notify each Appropriate Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection.  Each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of BMO with the amount of such funds or (ii) wire transfer of such funds,
in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date a Committed Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower, there are Letter of Credit Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such Letter of Credit Borrowings, and
second, shall be made available to the Borrowers as provided above.

 

52

--------------------------------------------------------------------------------


 

(c)                                  Except as otherwise provided herein, a
LIBOR Loan may be continued or converted only on the last day of an Interest
Period for such LIBOR Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as LIBOR Loans without the consent of
the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower Agent and the Lenders of the interest rate applicable to any
Interest Period for LIBOR Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower Agent and the Lenders of any change in BMO’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than eight (8) Interest Periods in effect in
respect of the Facility.

 

(f)                                   Borrowers and each Lender hereby
irrevocably authorize the Administrative Agent, in the Administrative Agent’s
sole discretion, to advance to Borrowers, and/or to pay and charge to Borrowers’
Loan Account hereunder, all sums necessary to pay (i) any interest accrued on
the Obligations when due and to pay all fees, costs and expenses and other
Obligations at any time owed by any Loan Party to the Administrative Agent or
any Lender hereunder and (ii) any service charge or expenses due pursuant to
Section 11.04 when due.  The Administrative Agent shall advise the Borrower
Agent of any such advance or charge promptly after the making thereof.  Such
action on the part of the Administrative Agent shall not constitute a waiver of
the Administrative Agent’s rights and the Borrowers’ obligations under this
Agreement.  Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(f) shall constitute Revolving Credit
Loans (notwithstanding the failure of the Borrowers to satisfy any of the
conditions to Credit Extensions in Section 5.02) and Obligations hereunder and
shall bear interest at the interest rate then and thereafter applicable to Base
Rate Loans.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the earlier to occur of the Letter of Credit Expiration Date or the
termination of the Availability Period, to issue Letters of Credit at the
request of the Borrower Agent for the account of a Borrower (or any Subsidiary
of the Company so long as such Borrower is a joint and several co-applicant;
references to a “Borrower” in this Section 2.03 shall be deemed to include
reference to such Subsidiary), and to amend Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to honor drafts under
the Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the a Borrower and
any drawings thereunder; provided that the Letter of Credit Issuer shall not be
obligated to make any Letter of Credit Extension with respect to any Letter of
Credit, and no Revolving Credit Lender shall be obligated to participate in any
Letter of Credit, if as of the date of such Letter of Credit Extension, (A) the
Total Outstandings would exceed the Maximum Borrowing Amount, (B) the Revolving
Credit Exposure of any Revolving Credit Lender would exceed such Revolving
Credit Lender’s Revolving Credit Commitment, or (C) the Outstanding Amount of
all Letter of Credit Obligations would exceed the Letter of Credit Sublimit. 
Each request by the Borrower Agent for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrower Agent that the
Letter of Credit Extension so

 

53

--------------------------------------------------------------------------------


 

requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof and all fees
in respect thereof pursuant to Sections 2.03(h) and 2.09(b) shall be payable (in
substitution for any fees set forth in the applicable letter of credit
reimbursement agreements or applications relating to the Existing Letters of
Credit, except to the extent that such fees are also payable pursuant to
Section 2.03(h) and 2.09(b)) as if the Existing Letters of Credit had been
issued on the Closing Date.  Notwithstanding the foregoing, (x) the Borrowers
shall not be required to pay any additional issuance fees with respect to the
issuance of the Existing Letters of Credit solely as a result of such letters of
credit being converted to a Letter of Credit hereunder, it being understood that
the fronting, participation and other fees set forth in Section 2.03(h) and
2.09(b) shall otherwise apply to the Existing Letters of Credit and (y) no
Existing Letter of Credit may be extended or renewed.

 

(ii)                                  The Letter of Credit Issuer shall not
issue any Letter of Credit, if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur (i) as to standby Letters of
Credit, more than twelve months after the date of issuance or last renewal, and
(ii) as to commercial Letters of Credit, later than the earlier of (1) 270 days
after the date of issuance thereof and (2) 30 days before the Maturity Date (or,
if such day is not a Business Day, the preceding Business Day), unless in each
case the Required Lenders have approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless Cash
Collateralized or all the Lenders have approved such expiry date;

 

(iii)                               The Letter of Credit Issuer shall not be
under any obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Letter of Credit Issuer from issuing such Letter of Credit or any
Law applicable to the Letter of Credit Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Letter of Credit Issuer shall prohibit, or request that
the Letter of Credit Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the Letter
of Credit Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which the Letter of Credit Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the Letter of Credit Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the Letter of Credit Issuer in good
faith deems material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the Letter of Credit Issuer;

 

(C)                               such Letter of Credit is in an initial amount
less than $10,000;

 

54

--------------------------------------------------------------------------------


 

(D)                               any Lender is at that time a Defaulting
Lender, unless the Letter of Credit Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the Letter of Credit
Issuer (in its sole discretion) with the Borrowers or such Lender to eliminate
the Letter of Credit Issuer’s actual or potential Fronting Exposure (after
giving effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other Letter of Credit Obligations as to which the
Letter of Credit Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

 

(iv)                              The Letter of Credit Issuer shall not amend
any Letter of Credit if the Letter of Credit Issuer would not be permitted at
such time to issue such Letter of Credit in its amended form under the terms
hereof.

 

(v)                                 The Letter of Credit Issuer shall be under
no obligation to amend any Letter of Credit if (A) the Letter of Credit Issuer
would have no obligation at such time to issue such Letter of Credit in its
amended form under the terms hereof, or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

 

(vi)                              The Letter of Credit Issuer shall act on
behalf of the Revolving Credit Lenders with respect to any Letters of Credit
issued by it and the documents associated therewith, and the Letter of Credit
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the Letter of Credit Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included the Letter of Credit Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Letter of
Credit Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower Agent delivered to
the Letter of Credit Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower Agent and, if applicable, of the applicable
Borrower.  Such Letter of Credit Application must be received by the Letter of
Credit Issuer and the Administrative Agent not later than 11:00 a.m. at least
two Business Days (or such later date and time as the Administrative Agent and
the Letter of Credit Issuer may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Letter of Credit Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing or presentation thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing or
presentation thereunder; and (G) such other matters as the Letter of Credit
Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the Letter of Credit Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Letter of Credit Issuer may require.  Additionally, the Borrower
Agent shall

 

55

--------------------------------------------------------------------------------


 

furnish to the Letter of Credit Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the Letter of Credit Issuer or
the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the Letter of Credit Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the applicable
Borrower and, if not, the Letter of Credit Issuer will provide the
Administrative Agent with a copy thereof.  Unless the Letter of Credit Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not then be satisfied, then,
subject to the terms and conditions hereof, the Letter of Credit Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Company
or the Company and the applicable Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the Letter of
Credit Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Letter of Credit Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower Agent so requests in any
applicable Letter of Credit Application, the Letter of Credit Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit other than a
commercial Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the Letter of Credit Issuer, the Borrower Agent shall not
be required to make a specific request to the Letter of Credit Issuer for any
such extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the Letter of Credit Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the Letter of Credit Issuer shall not
permit any such extension if (A) the Letter of Credit Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Credit Lender or the Borrower Agent that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each such case directing the Letter of Credit Issuer not to permit such
extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Letter of Credit Issuer will also
deliver to the Borrower Agent and the Administrative Agent a true and complete
copy of such Letter of Credit or amendment.

 

56

--------------------------------------------------------------------------------


 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing or presentation of documents under
such Letter of Credit, the Letter of Credit Issuer shall notify the Borrower
Agent and the Administrative Agent thereof. Not later than 1:00 p.m. on the date
of any payment by the Letter of Credit Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Borrowers shall reimburse the Letter of Credit
Issuer through the Administrative Agent in Dollars and in an amount equal to the
amount of such drawing.  If the Borrowers fail to reimburse the Letter of Credit
Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing or payment (the “Unreimbursed Amount”), and the amount of such Revolving
Credit Lender’s Applicable Percentage thereof.  In such event, the Borrower
Agent shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.03 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Credit Commitments
and the conditions set forth in Section 5.02 (other than the delivery of a
Committed Loan Notice).  Any notice given by the Letter of Credit Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                                  Each Revolving Credit Lender shall upon
any notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) to the
Administrative Agent for the account of the Letter of Credit Issuer, in Dollars,
at the Administrative Agent’s Office for Dollar denominated payments an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
3:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower Agent in such amount.  The Administrative
Agent shall remit the funds so received to the Letter of Credit Issuer in
Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 5.02 cannot be satisfied or for any
other reason, the Borrowers shall be deemed to have incurred from the Letter of
Credit Issuer a Letter of Credit Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which Letter of Credit Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Letter of Credit Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such Letter of Credit Borrowing and shall constitute an Letter of Credit Advance
from such Revolving Credit Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)                              Until each Revolving Credit Lender funds its
Revolving Credit Loan or Letter of Credit Advance pursuant to this
Section 2.03(c) to reimburse the Letter of Credit Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Revolving Credit
Lender’s Applicable Percentage of such amount shall be solely for the account of
the Letter of Credit Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or Letter of Credit Advances to reimburse the Letter
of Credit Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and

 

57

--------------------------------------------------------------------------------


 

shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against the Letter of Credit Issuer, any Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing.  No such making of a Letter of Credit Advance shall
relieve or otherwise impair the obligation of the Borrowers to reimburse the
Letter of Credit Issuer for the amount of any payment made by the Letter of
Credit Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer any amount required to be paid by such Revolving Credit Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the Letter of Credit Issuer shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Letter of Credit Issuer at a rate per annum equal to the applicable Overnight
Rate for three (3) Business Days and thereafter at the Base Rate, plus any
administrative, processing or similar fees customarily charged by the Letter of
Credit Issuer in connection with the foregoing.  A certificate of the Letter of
Credit Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.  At any time
after the Letter of Credit Issuer has made a payment under any Letter of Credit
and has received from any Revolving Credit Lender such Revolving Credit Lender’s
Letter of Credit Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the
Letter of Credit Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrowers or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Revolving Credit Lender
its Applicable Percentage thereof in Dollars (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Revolving Credit Lender’s Letter of Credit Advance was outstanding) and in the
same funds as those received by the Administrative Agent.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrowers to reimburse the Letter of Credit Issuer for each drawing under
each Letter of Credit, and to repay each Letter of Credit Borrowing shall be
joint and several and absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that any Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the Letter of Credit Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document or endorsement presented under or in connection with such Letter of
Credit proving to be forged, fraudulent, invalid or

 

58

--------------------------------------------------------------------------------


 

insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the Letter of Credit Issuer
under such Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of such Letter of Credit, or any payment
made by the Letter of Credit Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any Subsidiary.

 

(f)                                   Role of Letter of Credit Issuer.  Each
Revolving Credit Lender and the Borrowers agree that, in paying any drawing
under a Letter of Credit, the Letter of Credit Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the Letter of
Credit Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the Letter of Credit Issuer
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  Each Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit.  The Letter of Credit Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the Letter of Credit Issuer shall not be responsible for the validity or
sufficiency of any instrument endorsing, transferring or assigning or purporting
to endorse, transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                                  Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the Letter of Credit Issuer and the Borrower
Agent, when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

 

(h)           Fronting Fee and Documentary and Processing Charges Payable to
Letter of Credit Issuer. The Borrowers shall pay directly to the Letter of
Credit Issuer for its own account a fronting fee with respect to each Letter of
Credit, at a rate equal to one-eighth of one percent (0.125%), computed on the
amount of such Letter of Credit (a “Fronting Fee”), and payable upon the
issuance or renewal (automatic or otherwise) thereof or upon any amendment
increasing the amount thereof.  In addition, the Borrowers shall pay directly to
the Letter of Credit Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment, cancellation, negotiation, drawing under,
transfer and other processing fees, and other standard documentary, processing
and other costs and charges, of the Letter of

 

59

--------------------------------------------------------------------------------


 

Credit Issuer relating to letters of credit issued by it as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(i)                                     Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(j)                                    Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary or any other Borrower, each Borrower shall be obligated to reimburse
the Letter of Credit Issuer hereunder for any and all drawings under such Letter
of Credit.  Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries or any other Borrower inures to the
benefit of such Borrower, and that such Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries or other Borrower.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender may, but shall not be
obligated to, make loans in reliance upon the agreements of the other Lenders
set forth in this Section 2.04 in Dollars (each such loan, a “Swing Line Loan”)
to the Borrowers from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Revolving Credit Loans and Letter of Credit Obligations of the Revolving Credit
Lender acting as Swing Line Lender, may exceed the amount of such Revolving
Credit Lender’s Revolving Credit Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Maximum Borrowing Amount, and (ii) the Revolving Credit Exposure of
any Revolving Credit Lender shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment, and provided, further, that the Borrowers shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.  Within the foregoing limits and subject to the discretion of the Swing
Line Lender to make Swing Line Loans, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.06(a)(ii), and reborrow under this Section 2.04.  Each Swing
Line Loan shall be a Base Rate Loan.  Immediately upon the making of a Swing
Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Percentage times the amount of such
Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower Agent’s irrevocable notice to the
Swing Line Lender and the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 noon on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000 and integral multiples of $100,000 in excess thereof, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower Agent.  Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will (i) deliver notice to the Borrower Agent and the
Administrative Agent as to whether it will or will not make such Swing Line Loan
available to the Borrowers and, if agreeing to make such Swing Line Loan,
(ii) confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless

 

60

--------------------------------------------------------------------------------


 

the Swing Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 1:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower Agent at its office by crediting the account of
the Borrower Agent on the books of the Swing Line Lender in Same Day Funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion, but no less frequently than weekly, may request,
on behalf of the Borrowers (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Revolving Credit Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02 without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Credit Commitments and the
conditions set forth in Section 5.02.  The Swing Line Lender shall furnish the
Borrower Agent with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 2:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrowers in such amount. 
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Credit Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                               If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Revolving Credit Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate for three
(3) Business Days and thereafter at the Base Rate, plus any administrative
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing.  A certificate of the Swing Line Lender submitted
to any

 

61

--------------------------------------------------------------------------------


 

Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against the Swing Line Lender, the Borrowers or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.04(c) is subject to
the conditions set forth in Section 5.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.

 

(v)                                 All refinancings and fundings under this
Section 2.04(c) shall be in addition to and without duplication of the
settlement procedures and obligations under Section 2.14.

 

(d)                                 Repayment of Participations.  At any time
after any Revolving Credit Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Revolving
Credit Lender its Applicable Percentage of such payment (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Revolving Credit Lender’s risk participation was funded) in the same funds
as those received by the Swing Line Lender.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrowers for
interest on the Swing Line Loans.  Until each Revolving Credit Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance
such Revolving Credit Lender’s Applicable Percentage of any Swing Line Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrowers shall make all payments of principal and interest in respect of
the Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Repayment of Loans.

 

(a)                                 Revolving Credit Loans.  The Borrowers shall
repay to the Administrative Agent for the account of each of the Revolving
Credit Lenders on the Maturity Date the aggregate principal amount of and all
accrued and unpaid interest on all Revolving Credit Loans (and if any,
Protective Advances) outstanding on such date.

 

(b)                                 Swing Line Loans.  The Borrowers shall repay
each Swing Line Loan on the earlier to occur of (i) each refinancing date
arising under Section 2.04(c) and (ii) the Maturity Date.

 

(c)                                  Protective Advances.  The Borrowers shall
repay all Protective Advances on the earlier to occur of (i) demand by the
Administrative Agent and (ii) the Maturity Date.

 

(d)                                 Other Obligations.  Obligations other than
principal and interest on the Loans, including Letter of Credit Obligations and,
subject to Section 11.04, Extraordinary Expenses, shall be paid by Borrowers as
specifically provided herein and in any other applicable Loan Documents or, if
no payment date is specified, on demand.

 

62

--------------------------------------------------------------------------------


 

2.06                        Prepayments.

 

(a)                                 Optional.

 

(i)                                     The Borrowers may, upon notice to the
Administrative Agent from the Borrower Agent, at any time or from time to time
voluntarily prepay Revolving Credit Loans in whole or in part without premium or
penalty; provided that except with respect to prepayments in accordance with
Section 4.04(c), (A) such notice must be received by the Administrative Agent
not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of LIBOR Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of LIBOR Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  During a Dominion Trigger Period, there shall
be no minimum repayment amount for Base Rate Loans.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if LIBOR Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage).  If such notice is
given by the Borrower Agent, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a LIBOR Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.17, such prepayments
shall be paid to the Lenders in accordance with their respective Applicable
Percentages.

 

(ii)                                  The Borrowers may, upon notice to the
Swing Line Lender (with a copy to the Administrative Agent) from the Borrower
Agent, at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000.  Each such notice shall specify the date
and amount of such prepayment.  If such notice is given by the Borrower Agent,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein.

 

(b)                                 Mandatory.

 

(i)                                     [Reserved].

 

(ii)                                  Asset Dispositions.  Subject to
Section 2.06(d), if a Disposition occurs with respect to any property of any
Loan Party or any of its Subsidiaries (other than any Disposition of property
permitted by Section 8.05(a), (b), (c), (e), (f), (g), (h), (i), (j), (l) or
(m)) which results in the realization by such Person of Net Cash Proceeds in
excess of $1,000,000 in any consecutive 365-day period ending on the date of
such Disposition, the Borrowers shall, subject to the terms of the Intercreditor
Agreement, prepay an aggregate principal amount of Loans (and Cash Collateralize
Letter of Credit Obligations, if applicable) equal to 100% of such Net Cash
Proceeds promptly upon (but in any event within five Business Days (or such
later time as the Administrative Agent shall agree in its sole discretion) of)
receipt thereof by such Person.

 

(iii)                               [Reserved].

 

63

--------------------------------------------------------------------------------


 

(iv)                              Debt Incurrence.  Upon the incurrence or
issuance by any Loan Party or any of its Subsidiaries of any Indebtedness (other
than Indebtedness expressly permitted to be incurred or issued pursuant to
Section 8.01), the Borrowers shall, subject to the terms of the Intercreditor
Agreement, prepay an aggregate principal amount of Loans (and Cash Collateralize
Letter of Credit Obligations, if applicable) equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by such Loan Party
or such Subsidiary.

 

(v)                                 Extraordinary Receipts.  Upon receipt of any
cash by (or paid to or for the account of) any Loan Party or its Subsidiaries
not in the ordinary course of business (other than any proceeds from issuances
of Equity Interests, Indebtedness expressly permitted to be incurred or issued
pursuant to Section 8.01 and consideration in respect of Dispositions permitted
under Section 8.05), including Tax refunds, pension plan reversions, proceeds of
insurance (other than proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings), indemnity payments,
purchase price adjustments, judgments, settlements or other payments in
connection with any cause of action, and not otherwise included in clause (ii),
(iii) or (iv) of this Section 2.06(b), the Borrowers shall, subject to the terms
of the Intercreditor Agreement, prepay an aggregate principal amount of Loans
(and Cash Collateralize Letter of Credit Obligations, if applicable) equal to
100% of the cash amount thereof (net of all reasonable out-of-pocket expenses or
other amounts required to be paid in connection therewith) promptly upon (but in
any event within five Business Days (or such later time as the Administrative
Agent shall agree in its sole discretion) of) receipt thereof by such Person.

 

(vi)                              Overadvances. If for any reason the Total
Outstandings at any time exceed the Borrowing Base at such time, the Borrowers
shall upon demand prepay Revolving Credit Loans, Swing Line Loans and Letter of
Credit Borrowings and/or Cash Collateralize the Letter of Credit Obligations in
an aggregate amount equal to such excess; provided, however, that the Borrowers
shall not be required to Cash Collateralize the Letter of Credit Obligations
pursuant to this Section 2.06(b)(vi) unless, after the prepayment of the
Revolving Credit Loans and Swing Line Loans, the Total Outstandings exceed the
Aggregate Revolving Credit Commitments at such time.

 

(c)                                  Application of Mandatory Prepayments. 
Subject to Section 9.03:

 

(i)                                     Each prepayment of Loans pursuant to the
provisions of Section 2.06(b) shall be applied to the Revolving Credit Facility
in the manner set forth in clause (ii) below.  Subject to Section 2.17, such
prepayments shall be paid to the Lenders in accordance with their respective
Applicable Percentages.

 

(ii)                                  Except as otherwise provided in
Section 2.17, prepayments of the Revolving Credit Facility made pursuant to
Section 2.06(b), first, shall be applied ratably to the Letter of Credit
Borrowings and the Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, third, shall be used to Cash Collateralize
the remaining Letter of Credit Obligations in the Minimum Collateral Amount and,
fourth, the amount remaining, if any, after the prepayment in full of all
outstanding Obligations (other than Credit Product Obligations) and the Cash
Collateralization of the remaining Letter of Credit Obligations in the Minimum
Collateral Amount may be retained by the Borrowers for use in the ordinary
course of Borrowers’ business.  Upon the drawing of any Letter of Credit that
has been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrowers or any other
Loan Party or any Defaulting Lender that has provided Cash Collateral) to
reimburse the Letter of Credit Issuer or the Revolving Credit Lenders, as
applicable.

 

64

--------------------------------------------------------------------------------


 

(d)                                 Reinvestment. Notwithstanding the foregoing,
with respect to any Net Cash Proceeds realized in connection with a Disposition
described in Section 2.06(b)(ii) or any receipt of net proceeds as described in
Section 2.06(b)(v), at the election of the Borrowers (as notified by the
Borrower Agent to the Administrative Agent on or prior to the date of such
Disposition or receipt of proceeds) and so long as no Default shall have
occurred and be continuing, such Loan Party or such Subsidiary may reinvest all
or any portion of such Net Cash Proceeds or proceeds (as the case may be) in
operating assets within 365 days after the receipt of such Net Cash Proceeds or
proceeds (as the case may be) (the consummation of such reinvestment to be
certified by the Borrower Agent in writing to the Administrative Agent within
such period); provided, however, that any such Net Cash Proceeds or proceeds (as
the case may be) in excess of $1,000,000 in any 365-day period not so reinvested
shall be immediately applied to the prepayment of the Loans as set forth in
Section 2.06(c); provided, further, however, that (x) no Loan Party nor any
Subsidiary shall reinvest any Net Cash Proceeds realized in connection with a
Disposition described in Section 2.06(b)(ii) of Revolving Credit Priority
Collateral (as defined in the Intercreditor Agreement) in excess of $1,000,000
in any 365-day period without the prior written consent of the Administrative
Agent and (y) during a Dominion Trigger Period, no Loan Party nor any Subsidiary
shall reinvest any proceeds of Revolving Credit Priority Collateral (as defined
in the Intercreditor Agreement) received as described in
Section 2.06(b)(v) without the prior written consent of the Administrative
Agent, but rather such proceeds shall be immediately applied to the prepayment
of the Loans as set forth in Section 2.06(c).

 

(e)                                  Non-Loan Party Prepayment Amounts;
Restrictions on Repatriation.  Notwithstanding any other provisions of
Section 2.06(b) to the contrary, with respect to any Net Cash Proceeds required
to be used for a prepayment under Sections 2.06(b)(ii) through (v) above that
are held by and derive from a non-Loan Party (“Non-Loan Party Prepayment
Funds”):

 

(A)                               to the extent that the Borrowers have
determined in good faith that the repatriation to the United States of such
Non-Loan Party Prepayment Funds is prohibited, delayed or restricted by any
local law, rule or regulation applicable to such non-Loan Party, such Non-Loan
Party Prepayment Funds shall be exempt from the prepayment requirements of
Section 2.06(b) and may be retained by the applicable non-Loan Party for so
long, but only so long, as (x) the applicable local law, rule or regulation
prohibits, delays or restricts repatriation of such Non-Loan Party Prepayment
Funds to the United States and (y) the Borrowers shall have caused (and continue
to cause) the applicable non-Loan Party to take all commercially reasonable
actions required by the applicable local law, rule or regulation to comply with,
overcome or remove any such prohibition, delay or restriction; provided that, if
at any time such prohibition, delay or restriction is overcome or removed or no
longer applicable to any Non-Loan Party Prepayment Funds, the Borrowers shall
promptly (and in any event within two Business Days) prepay the Revolving Credit
Loans (or such other Indebtedness as is required by Section 2.06(b)) in the
amount of such Non-Loan Party Prepayment Funds (net of additional Taxes payable
or reserve required as a result of repatriation of such funds) in accordance
with the other provisions of Section 2.06(b); and

 

(B)                               to the extent that the Borrowers have
determined in good faith that the repatriation of such Non-Loan Party Prepayment
Funds would result in a material increase in Taxes payable by the Borrowers, if
elected by the Borrowers, such Non-Loan Party Prepayment Funds shall be exempt
from the prepayment requirements of Section 2.06(b) and may be retained by the
applicable non-Loan Party for so long, but only for so long, as such material
increase in Taxes would occur; provided that, if at any time such material
increase in Taxes shall no longer be applicable to any Non-Loan Party Prepayment
Funds, the Borrowers shall promptly (and in any event within two Business Days)
prepay the Revolving Credit Loans (or such other Indebtedness as is required by

 

65

--------------------------------------------------------------------------------


 

Section 2.06(b)) in the amount of such Non-Loan Party Prepayment Funds (net of
any additional Taxes payable or reserve required as a result of repatriation of
such funds) in accordance with the other provisions of Section 2.06(b).

 

2.07                        Termination or Reduction of Commitments.  The
Borrowers may, upon notice to the Administrative Agent from the Borrower Agent,
terminate the Aggregate Revolving Credit Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit, or from time to time permanently reduce the
Aggregate Revolving Credit Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days (or such
shorter time as agreed by Administrative Agent) prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowers shall not terminate or reduce (A) the Aggregate Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Revolving Credit
Commitments, (B) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of Letter of Credit Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit and (iv) if, after giving effect to any reduction or
termination of the Aggregate Revolving Credit Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Credit Commitments, such Sublimit shall be automatically reduced by
the amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit.  Any reduction of the Aggregate Revolving Credit Commitments shall be
applied to the Revolving Credit Commitment of each Revolving Credit Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Revolving Credit Commitments shall be
paid on the effective date of such termination.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each LIBOR Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the LIBOR
Rate for such Interest Period plus the Applicable Margin; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin; (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin and (iv) each
other Obligation (including, to the extent not prohibited by applicable Law,
interest not paid when due) shall bear interest on the unpaid amount thereof at
a rate per annum equal to the Base Rate plus the Applicable Margin.

 

(b)                                 (i)                                     If
any amount payable by the Borrowers under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)                                  If any other Event of Default exists, then
the Administrative Agent may, and upon the request of the Required Lenders
shall, following delivery of notice thereof to the Borrower Agent, require that
all outstanding Loan Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate; provided, that
upon such delivery of notice to the Borrower Agent, the effective date of such
imposition of the Default Rate shall be the date upon which the first such Event
of Default occurred.

 

66

--------------------------------------------------------------------------------


 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.

 

(a)                                 Unused Revolving Credit Fee.  The Borrowers
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender in accordance with its Applicable Percentage, a fee (the “Unused
Revolving Credit Fee”) equal to the Unused Fee Rate times the Unused Revolving
Credit Facility Amount.  The Unused Revolving Credit Fee shall accrue at all
times during the Availability Period for the Revolving Credit Facility
(commencing, for the avoidance of doubt, on the Closing Date), including at any
time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the first Business Day after
each calendar quarter, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period for the Revolving
Credit Facility.

 

(b)                                 Letter of Credit Fees.  Subject to the
provisions of the last sentence of this clause (b), the Borrowers shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Percentage, in Dollars, a Letter of Credit fee
(“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Margin for LIBOR Loans times the daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit); provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Letter of Credit Issuer shall be payable, to the
maximum extent permitted by applicable Law, to the other Revolving Credit
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.17(a)(iv),
with the balance of such fee, if any, payable to the Letter of Credit Issuer for
its own account.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07.  The Letter of Credit Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article V is not met, and shall be due
and payable quarterly in arrears on the first Business Day after each calendar
quarter, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  If there is any change in the
Applicable Margin for LIBOR Loans during any quarter, the daily maximum amount
of each Letter of Credit shall be computed and multiplied by the Applicable
Margin for LIBOR Loans separately for each period during such quarter that such
Applicable Margin was in effect.  At all times that the Default Rate shall be
applicable to any Loans pursuant to Section 2.08(b), the Letter of Credit Fees
payable under this clause (b) shall accrue and be payable at the Default Rate.

 

(c)                                  Fee Letter.  The Borrowers agree to pay to
the Administrative Agent, for its own account, the fees payable in the amounts
and at the times set forth in the Fee Letter.

 

(d)                                 Generally.  All fees payable hereunder shall
be paid on the dates due, in immediately available funds, to (i) the
Administrative Agent for distribution, in the case of commitment fees and
participation fees, to the Revolving Credit Lenders, and otherwise, to the
Lenders entitled thereto or (ii) the Letter of Credit Issuer, in the case of
fees payable to it. Fees paid shall not be refundable under any circumstances.

 

67

--------------------------------------------------------------------------------


 

2.10                        Computation of Interest and Fees.  All computations
of interest for Base Rate Loans (including Base Rate Loans determined by
reference to the LIBOR Rate) and the Unused Revolving Credit Fee shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan or other Loan Obligation not paid
when due for the day on which the Loan is made or such Loan Obligation is due
and unpaid, and shall not accrue on a Loan, or any portion thereof, or such Loan
Obligation for the day on which the Loan, or such portion thereof, or Loan
Obligation is paid, provided that any Loan that is repaid on the same day on
which it is made shall, subject to Section 2.12(a), bear interest for one day. 
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

2.11                        Evidence of Debt.

 

(a)                                 Loan Account.  The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
the Administrative Agent (the “Loan Account”) in the ordinary course of
business. In addition, each Lender may record in such Lender’s internal records,
an appropriate notation evidencing the date and amount of each Loan from such
Lender, each payment and prepayment of principal of any such Loan, and each
payment of interest, fees and other amounts due in connection with the Loan
Obligations due to such Lender.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Loan
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)                                 Account Records.  In addition to the
accounts and records referred to in (a) above, each Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.12                        Payments Generally; the Administrative Agent’s
Clawback.

 

(a)                                 General.  All payments to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  Subject to
Sections 2.14 and 9.03 and payments made during a Dominion Trigger Period from
the Concentration Account, the Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall

 

68

--------------------------------------------------------------------------------


 

be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

 

(b)                                 Presumptions by Administrative Agent.

 

(i)                                     Funding by Lenders.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Loans (or, in the case of any Borrowing
of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)                                  Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower Agent prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the Letter of Credit Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Appropriate Lenders or the Letter of
Credit Issuer, as the case may be, the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Appropriate
Lenders or the Letter of Credit Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Letter of Credit Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

69

--------------------------------------------------------------------------------


 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Revolving Credit Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, Letter of Credit Borrowings, interest and
fees then due hereunder, such funds shall be applied as provided in
Section 2.06(c).

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise (other
than in connection with a Supplemental Facility), obtain payment in respect of
(a) the Loan Obligations due and payable to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Loan Obligations due and payable to
such Lender at such time to (ii) the aggregate amount of the Loan Obligations
due and payable to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Loan Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) the Loan Obligations owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Loan Obligations owing (but not due and payable) to such Lender
at such time to (ii) the aggregate amount of the Loan Obligations owing (but not
due and payable) to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Loan Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Loans and subparticipations in Letter of
Credit Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Loan Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

70

--------------------------------------------------------------------------------


 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by or on behalf of any Loan Party
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (B) the application of Cash Collateral provided for in Section 2.16, or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in Letter of
Credit Obligations or Swing Line Loans to any assignee or participant, other
than an assignment to any Loan Party or any Affiliate thereof (as to which the
provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Settlement Among Lenders.

 

(a)                                 The amount of each Revolving Credit Lender’s
Applicable Percentage of outstanding Revolving Credit Loans shall be computed
weekly (or more frequently in the Administrative Agent’s discretion) and such
amount shall be adjusted upward or downward based on all Revolving Credit Loans
and repayments of Revolving Credit Loans received by the Administrative Agent as
of 3:00 p.m. on the first Business Day (such date, the “Revolving Credit
Settlement Date”) following the end of the period specified by the
Administrative Agent.

 

(b)                                 The Administrative Agent shall deliver to
each of the Revolving Credit Lenders promptly after a Revolving Credit
Settlement Date a summary statement of the amount of outstanding Revolving
Credit Loans for the period and the amount of repayments received for the
period.  As reflected on the summary statement, (i) the Administrative Agent
shall transfer to each Revolving Credit Lender its Applicable Percentage of
repayments, and (ii) each Revolving Credit Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Revolving Credit Lender, such amounts as are necessary to
ensure that, after giving effect to all such transfers, the Revolving Credit
Exposure of each Revolving Credit Lender shall be equal to such Revolving Credit
Lender’s Applicable Percentage of the Total Outstandings as of such Revolving
Credit Settlement Date.  If the summary statement requires transfers to be made
to the Administrative Agent by the Revolving Credit Lenders and is received
prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Revolving Credit Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent.  If and to the extent any Revolving Credit Lender shall
not have so made its transfer to the Administrative Agent, such Lender agrees to
pay to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any reasonable administrative,
processing, or similar fees customarily charged by the Administrative Agent in
connection with the foregoing.

 

2.15                        Nature and Extent of Each Borrower’s Liability.

 

(a)                                 Joint and Several Liability.  Each Borrower
agrees that it is jointly and severally liable for all Obligations, except
Excluded Swap Obligations, under the Loan Documents.  Each Borrower agrees that
its guaranty obligations hereunder constitute a continuing guaranty of payment
and not of collection, that such obligations shall not be discharged until the
Facility Termination Date, and that such obligations

 

71

--------------------------------------------------------------------------------


 

are absolute and unconditional, irrespective of (i) the genuineness, validity,
regularity, enforceability, subordination or any future modification of, or
change in, any Obligations or Loan Document, or any other document, instrument
or agreement to which any Borrower is or may become a party or be bound;
(ii) the absence of any action to enforce this Agreement (including this
Section) or any other Loan Document, or any waiver, consent or indulgence of any
kind by the Administrative Agent or any Lender with respect thereto; (iii) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guaranty for the Obligations or any action, or
the absence of any action, by the Administrative Agent or any Lender in respect
thereof (including the release of any security or guaranty); (iv) the insolvency
of any other Borrower; (v) any election by the Administrative Agent or any
Lender in proceeding under Debtor Relief Laws for the application of
Section 1111(b)(2) of the Bankruptcy Code; (vi) any borrowing or grant of a Lien
by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (vii) the disallowance of any claims of the
Administrative Agent or any Lender against any other Borrower for the repayment
of any Obligations under Section 502 of the Bankruptcy Code or otherwise; or
(viii) any other action or circumstances that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor, except full payment
in cash or Cash Collateralization of all Obligations (other than those
Obligations expressly stated to survive termination, contingent obligations as
to which no claim has been asserted or threatened and Credit Product Obligations
as to which arrangements satisfactory to the applicable Credit Product Provider
have been made) on the Facility Termination Date.

 

(b)                                 Waivers.

 

(i)                                     Each Borrower expressly waives all
rights that it may have now or in the future under any statute, at common law,
in equity or otherwise, to compel the  Administrative Agent or Lenders to
marshal assets or to proceed against any Borrower, other Person or security for
the payment or performance of any Obligations before, or as a condition to,
proceeding against such Borrower.  Each Borrower waives all defenses available
to a surety, guarantor or accommodation co-obligor other than full payment of
all Obligations (other than those Obligations expressly stated to survive
termination, contingent obligations as to which no claim has been asserted or
threatened and Credit Product Obligations as to which arrangements satisfactory
to the applicable Credit Product Provider have been made).  It is agreed among
each Borrower, the Administrative Agent and Lenders that the provisions of this
Section 2.15 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, the Administrative Agent and
Lenders would decline to make Loans and issue Letters of Credit.  Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

 

(ii)                                  The Administrative Agent and Lenders may,
in their discretion, pursue such rights and remedies as they deem appropriate,
including realization upon Collateral by judicial foreclosure or non-judicial
sale or enforcement, without affecting any rights and remedies under this
Section 2.15.  If, in taking any action in connection with the exercise of any
rights or remedies, the Administrative Agent or any Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against any Borrower or other Person, whether because of any applicable Laws
pertaining to “election of remedies” or otherwise, each Borrower consents to
such action and waives any claim of forfeiture of such rights or remedies based
upon it, even if the action may result in loss of any rights of subrogation that
such Borrower might otherwise have had.  Any election of remedies that results
in denial or impairment of the right of the Administrative Agent or any Lender
to seek a deficiency judgment against any Borrower shall not impair any other
Borrower’s obligation to pay the full amount of the Obligations.  Each Borrower
waives all rights and defenses arising out of an election of remedies, such as
nonjudicial foreclosure with respect to any security for the Obligations, even
though that election

 

72

--------------------------------------------------------------------------------


 

of remedies destroys such Borrower’s rights of subrogation against any other
Person.  The Administrative Agent may bid all or a portion of the Obligations at
any foreclosure or trustee’s sale or at any private sale, and the amount of such
bid need not be paid by the Administrative Agent but shall be credited against
the Obligations.  The amount of the successful bid at any such sale, whether the
Administrative Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 2.15, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which the Administrative Agent or any Lender might otherwise be entitled but for
such bidding at any such sale.

 

(c)                                  Extent of Liability; Contribution.

 

(i)                                     Notwithstanding anything herein to the
contrary, each Borrower’s liability under this Section 2.15 shall be limited to
the greater of (i) all amounts for which such Borrower is primarily liable, as
described below, and (ii) such Borrower’s Allocable Amount.

 

(ii)                                  If any Borrower makes a payment under this
Section 2.15 of any Obligations (other than amounts for which such Borrower is
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments previously or concurrently made by any other Borrower,
exceeds the amount that such Borrower would otherwise have paid if each Borrower
had paid the aggregate Obligations satisfied by such Guarantor Payments in the
same proportion that such Borrower’s Allocable Amount bore to the total
Allocable Amounts of all Borrowers, then such Borrower shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.  The “Allocable Amount” for any Borrower shall be the maximum amount
that could then be recovered from such Borrower under this Section 2.15 without
rendering such payment voidable under Section 548 of the Bankruptcy Code or
under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.

 

(iii)                               Each Loan Party that is a Qualified ECP
shall comply with the terms of Section 12.10.

 

(d)                                 Direct Liability. Nothing contained in this
Section 2.15 shall limit the liability of any Borrower to pay Loans made
directly or indirectly to that Borrower (including Loans advanced to any other
Borrower and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower), Letter of Credit Obligations relating to Letters of Credit
issued to support such Borrower’s business, and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such
Borrower shall be primarily liable for all purposes hereunder.

 

(e)                                  Joint Enterprise.  Each Borrower has
requested that the Administrative Agent and Lenders make this credit facility
available to Borrowers on a combined basis, in order to finance Borrowers’
business most efficiently and economically.  The Borrowers’ business is a mutual
and collective enterprise, and the successful operation of each Borrower is
dependent upon the successful performance of the integrated group.  The
Borrowers believe that consolidation of their credit facility will enhance the
borrowing power of each Borrower and ease administration of the Facility, all to
their mutual advantage.  The Borrowers acknowledge that the Administrative
Agent’s and Lenders’ willingness to extend credit and to administer the
Collateral on a combined basis hereunder is done solely as an accommodation to
Borrowers and at Borrowers’ request.

 

73

--------------------------------------------------------------------------------


 

(f)                                   Subordination.  Each Loan Party hereby
subordinates any claims, including any rights at law or in equity to payment,
subrogation, reimbursement, exoneration, contribution, indemnification or set
off, that it may have at any time against any other Loan Party, howsoever
arising, to the full payment in cash or Cash Collateralization of all
Obligations (other than those Obligations expressly stated to survive
termination, contingent obligations as to which no claim has been asserted or
threatened and Credit Product Obligations as to which arrangements satisfactory
to the applicable Credit Product Provider have been made) on the Facility
Termination Date.

 

(g)                                  Borrower Agent.

 

(i)                                     Each Loan Party hereby irrevocably
appoints and designates (or, if not a party hereto, by execution and delivery of
a guaranty agreement acceptable to Administrative Agent or otherwise becoming a
Guarantor hereunder shall be deemed to have irrevocably appointed and
designated) the Company (“Borrower Agent”) as its representative and agent and
attorney-in-fact for all purposes under the Loan Documents, including, as
applicable, requests for Credit Extensions, designation of interest rates,
delivery or receipt of communications, preparation and delivery of Borrowing
Base and financial reports, receipt and payment of Obligations, requests for
waivers, amendments or other accommodations, actions under the Loan Documents
(including in respect of compliance with covenants), and all other dealings with
the Administrative Agent, the Swing Line Lender, the Letter of Credit Issuers or
any Lender.

 

(ii)                                  Any notice, election, representation,
warranty, agreement or undertaking by or on behalf of any Loan Party by the
Borrower Agent shall be deemed for all purposes to have been made by such Loan
Party and shall be binding upon and enforceable against such Loan Party to the
same extent as if made directly by such Loan Party.

 

(iii)                               The Borrower Agent hereby accepts the
appointment by each Loan Party hereunder to act as its agent and
attorney-in-fact.

 

(iv)                              The Administrative Agent and Lenders shall be
entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication (including any notice of borrowing) delivered by Borrower Agent
on behalf of any Borrower or other Loan Party.  The Administrative Agent and
Lenders may give any notice to or communication with a Loan Party hereunder to
the Borrower Agent on behalf of such Loan Party.  Each of the Administrative
Agent, the Letter of Credit Issuers and the Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents.  Each Loan Party agrees (or, if not a party hereto, by
execution and delivery of a guaranty agreement acceptable to Administrative
Agent or otherwise becoming a Guarantor hereunder shall be deemed to have
agreed) that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it.

 

2.16                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
Letter of Credit Issuer has honored any full or partial drawing request under
any Letter of Credit upon presentation and such drawing has resulted in an
Letter of Credit Borrowing, (ii) as of the Letter of Credit Expiration Date, any
Letter of Credit Obligation for any reason remains outstanding, (iii) any
Protective Advance shall not have been funded by the Lenders upon demand by the
Administrative Agent, (iv) the Borrowers shall be required to provide Cash
Collateral pursuant to Section 9.02 or (v) there shall exist a Defaulting
Lender, the Borrowers shall immediately (in the case of clause (iv) above) or
within one Business Day (in all other cases) following any request by the
Administrative Agent or the Letter of Credit Issuer, provide Cash Collateral in
an

 

74

--------------------------------------------------------------------------------


 

amount not less than the Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (v) above, after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  The Borrowers,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grant to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the Letter of Credit Issuer and the
Lenders, and agree to maintain, a first priority security interest (subject to
the Intercreditor Agreement) in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.16(c).  If at any time
the Administrative Agent determines that Cash Collateral is less than the
Minimum Collateral Amount or otherwise deficient for any reason, the Borrowers
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at BMO.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided in respect of
Letters of Credit, Swing Line Loans or Protective Advances shall be held and
applied to the specific Letter of Credit Obligations, Swing Line Loans or
Protective Advances (including any the Defaulting Lender’s obligation to fund
participations in respect thereof) for which the Cash Collateral was so provided
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Revolving Credit Lender (or, as appropriate, its assignee following compliance
with Section 11.06(b)(vi)) or (ii) the determination by the Administrative Agent
and the Letter of Credit Issuer that there exists excess Cash Collateral.

 

2.17                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders”, “Required Supermajority Lenders” and Section 11.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 11.08 shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, if such Defaulting Lender is a Revolving
Credit Lender, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Letter of Credit Issuer or

 

75

--------------------------------------------------------------------------------


 

Swing Line Lender hereunder; third, if such Defaulting Lender is a Revolving
Credit Lender, to Cash Collateralize the Letter of Credit Issuer’s and the
Administrative Agent’s Fronting Exposure with respect to such Defaulting Lender
in accordance with Section 2.16; fourth, as the Borrower Agent may request (so
long as no Default or Event of Default exists) to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower Agent, to be held
in a deposit account and released in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Letter of Credit Issuer’s and the
Administrative Agent’s future Fronting Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit and Protective Advances; sixth,
in the case of a Defaulting Lender under the Facility, to the payment of any
obligations owing to the other Lenders under the Facility (including the Letter
of Credit Issuer or Swing Line Lender) as a result of any judgment of a court of
competent jurisdiction obtained by any Lender under the Facility (including the
Letter of Credit Issuer or Swing Line Lender) against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made or the related Letters
of Credit were issued at a time when the conditions set forth in Section 5.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and Letter of Credit Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or Letter
of Credit Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Obligations,
Swing Line Loans and Protective Advances are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  No Defaulting Lender shall be
entitled to receive any Unused Revolving Credit Fee payable pursuant to
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).  Each
Defaulting Lender which is a Revolving Credit Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.16.  With respect to any Letter of Credit Fee not required
to be paid to any Defaulting Lender pursuant to this clause (iii), the Borrowers
shall (A) pay to each Non-Defaulting Lender which is a Revolving Credit Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in Letter of Credit
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (B) pay to the Letter of Credit Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Letter of Credit Issuer’s Fronting Exposure to such Defaulting Lender, and
(C) not be required to pay the remaining amount of any such fee.

 

76

--------------------------------------------------------------------------------


 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in Letter of Credit Obligations, Swing Line Loans and Protective
Advances shall be reallocated among the Non-Defaulting Lenders which are
Revolving Credit Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that (x) the conditions set forth in
Section 5.02 are satisfied at the time of such reallocation (and, unless the
Borrower Agent shall have otherwise notified the Administrative Agent at such
time, the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment.  Subject to
Section 11.20, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(b)                                 Defaulting Lender Cure.  If the Borrower
Agent, the Administrative Agent and, in the case that a Defaulting Lender is a
Revolving Credit Lender, the Swing Line Lender and the Letter of Credit Issuer,
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Credit Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit, Swing Line Loans and Protective Advances to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.17(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

2.18                        Increase in Revolving Credit Commitments.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to and with the written consent of the Administrative
Agent (which shall promptly notify the applicable Revolving Credit Lenders), the
Borrower Agent may from time to time request an increase in the Aggregate
Revolving Credit Commitments by an amount (for all such requests) not exceeding
$20,000,000 (each such increase, a “Commitment Increase”); provided that any
such request for an increase shall be in a minimum amount of $5,000,000 in the
aggregate or, if less, the entire unutilized amount of the maximum amount of all
such requests set forth above.  At the time of sending such notice, the Borrower
Agent (in consultation with the Administrative Agent) shall specify the time
period within which each applicable Revolving Credit Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the applicable Revolving Credit Lenders).

 

(b)                                 Revolving Credit Lender Elections to
Increase.  Each Revolving Credit Lender shall notify the Administrative Agent
within such time period whether or not it agrees to commit to a portion of the
requested increase of the Revolving Credit Facility and, if so, whether by an
amount equal to, greater than, or less than its Applicable Percentage.  Any
Revolving Credit Lender not responding within such time period shall be deemed
to have declined to commit to any portion of the requested increase.

 

77

--------------------------------------------------------------------------------


 

(c)                                  Notification by Administrative Agent;
Additional Revolving Credit Lenders.  The Administrative Agent shall notify the
Borrower Agent of the Revolving Credit Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase and subject to
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld), the Borrower Agent may also invite additional Eligible
Assignees to become Revolving Credit Lenders pursuant to a joinder agreement in
form and substance satisfactory to the Administrative Agent and its counsel
(each such Eligible Assignee issuing a commitment, executing and delivering such
joinder agreement and becoming a Revolving Credit Lender, an “Additional
Commitment Lender”), provided, however, that without the consent of the
Administrative Agent, at no time shall the Commitment of any Additional
Commitment Lender be less than $5,000,000.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Revolving Credit Commitments are increased in accordance with this
Section 2.18, the Administrative Agent and the Borrower Agent shall determine
the effective date (the “Increase Effective Date”) and the final allocation of
such increase.  The Administrative Agent shall promptly notify the Borrower
Agent and the Revolving Credit Lenders of the final allocation of such increase
and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, (i) the Borrower Agent shall deliver
to the Administrative Agent a certificate of each Loan Party dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) certifying that, before and after giving effect to such increase, the
representations and warranties contained in Article VI and in the other Loan
Documents, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (without duplication of
any materiality qualifier contained therein)  as of such earlier date, and
except that for purposes of this Section 2.18, the representations and
warranties contained in subsections (a)and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01; (ii) the Borrowers, the Administrative
Agent, and any Additional Commitment Lender shall have executed and delivered a
joinder to the Loan Documents in form and substance satisfactory to the
Administrative Agent; (iii) the Borrowers shall have paid such fees and other
compensation to the Revolving Credit Lenders increasing their Revolving Credit
Commitments and to the Additional Commitment Lenders as the Borrowers and such
Lenders and Additional Commitment Lenders shall agree; (iv) the Borrowers shall
have paid such arrangement fees, if any, to the Administrative Agent as the
Borrowers and the Administrative Agent may agree; (v) other than the fees and
compensation referred to in clauses (iii) and (iv) above, the Commitment
Increase shall be on the same terms and pursuant to the same documentation
applicable to the existing Revolving Credit Commitments, (vi) the Borrowers
shall deliver to the Administrative Agent (A) an opinion or opinions, in form
and substance reasonably satisfactory to the Administrative Agent, from counsel
to the Loan Parties reasonably satisfactory to the Administrative Agent and
dated such date and (B) a certification from the Borrower Agent, or other
evidence reasonably satisfactory to the Administrative Agent, that such increase
is permitted under the documents governing the Senior Notes and any other
material Indebtedness; (vii) the Borrowers, the Lenders increasing their
Commitments and each Additional Commitment Lender shall have delivered such
other instruments, documents and agreements as the Administrative Agent may
reasonably have requested; and (viii) no Default or Event of Default exists or
shall result therefrom.  The Revolving Credit Loans outstanding on the Increase
Effective Date shall be reallocated and adjusted between and among the
applicable Lenders, and the Borrowers shall pay any additional amounts required
pursuant to Section 3.05 resulting therefrom, to the extent necessary to keep
the outstanding applicable Revolving Credit Loans ratable among the applicable
Lenders with any revised Applicable Percentages,

 

78

--------------------------------------------------------------------------------


 

as applicable, arising from any nonratable increase in the applicable Revolving
Credit Loans under this Section 2.18.

 

(f)                                   Conflicting Provisions.  This Section 2.18
shall supersede any provisions in Section 2.13 or 11.01 to the contrary.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Loan Parties hereunder or under any other Loan Document
shall to the extent permitted by applicable Laws be made free and clear of and
without reduction or withholding for any Taxes.  If, however, applicable Laws
require the Loan Parties or the Administrative Agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Borrower Agent or the Administrative Agent, as the case may
be, upon the basis of the information and documentation to be delivered pursuant
to Section 3.01(e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by applicable Law to withhold or deduct any Taxes,
including both U.S. federal backup withholding and nonresident withholding
Taxes, from any payment hereunder to any Recipient, then (A) such Loan Party or
the Administrative Agent, as applicable, shall withhold or make such deductions
as are determined by the applicable withholding agent to be required based upon
the information and documentation it has received pursuant to
Section 3.01(e) below, (B) such Loan Party or the Administrative Agent, as
applicable, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with applicable Law, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Loan Parties shall be increased as necessary so
that after any required withholding or the making of all required deductions for
such Indemnified Taxes (including deductions for Indemnified Taxes applicable to
additional sums payable under this Section 3.01) the Administrative Agent,
Lender or Letter of Credit Issuer, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction for such
Indemnified Taxes been made.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without duplication of Section 3.01(a), the Loan Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Law.

 

(c)                                  Tax Indemnification by the Borrowers.

 

(i)                                     Without duplication of
Section 3.01(a) or (b) above, each Loan Party shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) withheld or deducted by the Loan Parties or the
Administrative Agent or paid by the Recipient, as the case may be, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of any such
payment or liability

 

79

--------------------------------------------------------------------------------


 

delivered to the Borrower Agent by a Lender or the Letter of Credit Issuer (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Letter of Credit Issuer, shall be
conclusive absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and the Letter of Credit Issuer shall,
and does hereby, indemnify the Loan Parties and the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrowers or the Administrative Agent) incurred by or
asserted against the Loan Parties or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or the Letter
of Credit Issuer, as the case may be, to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the Letter of Credit Issuer, as the case may be, to
the Borrower Agent or the Administrative Agent pursuant to Section 3.01(e). 
Each Lender and the Letter of Credit Issuer hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or the Letter of Credit Issuer, as the case may be, under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Section 3.01(c)(ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower Agent or the Administrative Agent, as the case may be, after any
payment of Taxes by the Loan Parties or by the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower Agent
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower Agent, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrower Agent or the
Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Each Lender shall deliver to the
Borrower Agent and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by the Borrower Agent or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the relevant Governmental Authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower Agent or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Loan Parties pursuant to this Agreement or otherwise to establish
such Lender’s status for withholding Tax purposes in the applicable
jurisdiction.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower Agent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower Agent or the Administrative Agent) executed
copies of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding Tax; and

 

80

--------------------------------------------------------------------------------


 

(B)                               each Foreign Lender shall deliver to the
Borrower Agent and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower Agent or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(I)                                   executed copies of Internal Revenue
Service Form W-8BEN-E (or, if applicable W-8BEN) establishing the status of such
Lender as a Foreign Lender and, if applicable, claiming eligibility for benefits
of an income tax treaty to which the United States is a party,

 

(II)                              executed copies of Internal Revenue Service
Form W-8ECI,

 

(III)                         executed copies of Internal Revenue Service
Form W-8IMY and all required supporting documentation,

 

(IV)                          in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) executed copies of Internal Revenue
Service Form W-8BEN-E (or, if applicable W-8BEN), or

 

(V)                               executed copies of any other form prescribed
by applicable Laws as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower Agent or the Administrative
Agent to determine the withholding or deduction required to be made; and

 

(C)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower Agent and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by any Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by any Borrower or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (C), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.  For purposes of this
Section 3.01, “Laws” shall include FATCA.

 

(iii)                               If Administrative Agent is not a U.S.
Person, on or before the date of any payment by any Loan Party under this
Agreement, Administrative Agent shall deliver to Borrower Agent (A) an executed
copy of Internal Revenue Service Form W-8ECI with respect to any amounts payable
to Administrative Agent for its own account, (B) an executed copy of Internal
Revenue Service Form W-8IMY with respect to any amounts payable to
Administrative

 

81

--------------------------------------------------------------------------------


 

Agent for the account of others, certifying that it is a “U.S. branch” and that
the payments it receives for the account of others are not effectively connected
with the conduct of its trade or business in the United States and that it is
using such form as evidence of its agreement with the Loan Parties to be treated
as a U.S. Person with respect to such payments (and the Loan Parties and
Administrative Agent agree to so treat Administrative Agent as a U.S. Person
with respect to such payments as contemplated by Treasury Regulation
Section 1.1441-1(b)(2)(iv)) and (C) such other forms or certifications as may be
required under applicable Law to establish that Administrative Agent is entitled
to receive any payment by the Loan Parties under this Agreement (whether for its
own account or for the account of others) without deduction or withholding of
any U.S. federal withholding Taxes unless in any such case there has been a
Change in Law which renders all such forms inapplicable or which would prevent
Administrative Agent from duly completing and delivering any such form with
respect to it and Administrative Agent so advises Borrower Agent.

 

(iv)                              Each Recipient agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower Agent and the Administrative Agent in writing of its legal
inability to do so.  Each Lender shall promptly (A) notify the Borrower Agent
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that the Loan Parties or the Administrative Agent make any
withholding or deduction for Taxes from amounts payable to such Lender.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the Letter
of Credit Issuer, or have any obligation to pay to any Lender or the Letter of
Credit Issuer, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender or the Letter of Credit Issuer, as the case may be.  If
the Administrative Agent, any Lender or the Letter of Credit Issuer determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by any Loan Party under this Section 3.01 with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the Letter of Credit Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Administrative Agent, such Lender or the Letter
of Credit Issuer, agrees to repay the amount paid over to any Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Letter of Credit
Issuer in the event the Administrative Agent, such Lender or the Letter of
Credit Issuer is required to repay such refund to such Governmental Authority. 
This subsection shall not be construed to require the Administrative Agent, any
Lender or the Letter of Credit Issuer to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the LIBOR Rate, or to
determine or charge interest rates based upon the LIBOR Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of,

 

82

--------------------------------------------------------------------------------


 

Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower Agent through the Administrative Agent, (i) any obligation of
such Lender to make or continue LIBOR Loans or to convert Base Rate Loans to
LIBOR Loans shall be suspended, and (ii) if such notice asserts the illegality
of such Lender making or maintaining Base Rate Loans the interest rate on which
is determined by reference to the LIBOR Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the LIBOR Rate component of the Base Rate, in each case until such
Lender notifies the Administrative Agent and the Borrower Agent that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Loan Parties shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all LIBOR
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the LIBOR Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the LIBOR Rate, the Administrative Agent
shall during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the LIBOR Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBOR Rate.  Upon any such prepayment or conversion, the Loan Parties shall also
pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a LIBOR
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such LIBOR Loan, (b) adequate and
reasonable means do not exist for determining the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower Agent and each Lender.  Thereafter,
(x) the obligation of the Lenders to make or maintain LIBOR Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the LIBOR Rate component of the Base Rate, the
utilization of the LIBOR Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower Agent may revoke any pending request for a Borrowing of, conversion to
or continuation of LIBOR Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04                        Increased Costs; Reserves on LIBOR Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the Letter of Credit Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection

 

83

--------------------------------------------------------------------------------


 

Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)                               impose on any Lender or the Letter of Credit
Issuer or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or LIBOR Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the LIBOR Rate (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or the Letter of Credit Issuer
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Letter of Credit Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
the Letter of Credit Issuer, the Loan Parties will pay to such Lender or the
Letter of Credit Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the Letter of Credit Issuer, as the case may
be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
Letter of Credit Issuer determines that any Change in Law affecting such Lender
or the Letter of Credit Issuer or any Lending Office of such Lender or such
Lender’s or the Letter of Credit Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Letter of Credit Issuer’s capital or on
the capital of such Lender’s or the Letter of Credit Issuer’s holding company,
if any, as a consequence of this Agreement, the Revolving Credit Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Letter of Credit Issuer,
to a level below that which such Lender or the Letter of Credit Issuer or such
Lender’s or the Letter of Credit Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the
Letter of Credit Issuer’s policies and the policies of such Lender’s or the
Letter of Credit Issuer’s holding company with respect to capital adequacy),
then from time to time pursuant to subsection (c) below the Loan Parties will
pay to such Lender or the Letter of Credit Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the Letter of
Credit Issuer or such Lender’s or the Letter of Credit Issuer’s holding company
for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the Letter of Credit Issuer setting forth the amount
or amounts necessary to compensate such Lender or the Letter of Credit Issuer or
its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Borrower Agent shall be conclusive
absent manifest error.  The Loan Parties shall pay such Lender or the Letter of
Credit Issuer, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the Letter of Credit Issuer to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s or the Letter of Credit Issuer’s right to demand such
compensation, provided that the Loan Parties shall not be required to compensate
a Lender or the Letter of Credit Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the Letter of Credit Issuer,
as the case may be, notifies the Loan Parties of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Letter of
Credit Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

84

--------------------------------------------------------------------------------


 

(e)                                  Reserves on LIBOR Loans.  The Borrowers
shall pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each LIBOR Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower Agent shall have received at least
10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by Borrowers (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower Agent; or

 

(c)                                  any assignment of a LIBOR Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower Agent pursuant to Section 11.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to any Lender, the Letter of Credit Issuer
or any Governmental Authority for the account of any Lender or the Letter of
Credit Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then such Lender or the Letter of Credit Issuer, as applicable,
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender or the Letter of Credit Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the Letter of Credit Issuer, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender or the
Letter of Credit Issuer, as the case may be.  The Borrowers hereby agree to pay
all reasonable costs

 

85

--------------------------------------------------------------------------------


 

and expenses incurred by any Lender or the Letter of Credit Issuer in connection
with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrowers may replace such
Lender in accordance with Section 11.13.

 

3.07                        Survival.  All of the parties’ obligations under
this Article III shall survive the resignation of the Administrative Agent, the
Letter of Credit Issuer and the Swing Line Lender, the assignment of rights by
or replacement of any Lender, the termination of the Commitments and the
occurrence of the Facility Termination Date.

 

ARTICLE IV
SECURITY AND ADMINISTRATION OF COLLATERAL

 

4.01                        Security.

 

(a)                                 Generally.  As security for the full and
timely payment and performance of all Obligations, Borrower Agent shall, and
shall cause each other Borrower to, on or before the Closing Date, do or cause
to be done all things necessary in the opinion of the Administrative Agent and
its counsel to grant to the Administrative Agent for the benefit of the Secured
Parties a duly perfected first priority security interest in all Collateral
subject to no prior Lien or other encumbrance or restriction on transfer, except
as expressly permitted hereunder and subject to the Intercreditor Agreement. 
Without limiting the foregoing, on the Closing Date Borrower Agent shall
deliver, and shall cause each other Borrower to deliver, to the Administrative
Agent, in form and substance reasonably acceptable to the Administrative Agent,
(a) the Security Agreement, which shall pledge to the Administrative Agent for
the benefit of the Secured Parties certain personal property of the Borrowers
and the other Loan Parties more particularly described therein, and (b) Uniform
Commercial Code financing statements in form, substance and number as requested
by the Administrative Agent, reflecting the Lien in favor of the Secured Parties
on the Collateral, and shall take such further action and deliver or cause to be
delivered such further documents as required by the Security Instruments or
otherwise as the Administrative Agent may request to effect the transactions
contemplated by this Article IV.

 

4.02                        Collateral Administration.

 

(a)                                 Administration of Accounts.

 

(i)                                     Records and Schedules of Accounts.  Each
Borrower shall keep accurate and complete records of its Accounts, including all
payments and collections thereon, and shall submit to the Administrative Agent
sales, collection, reconciliation and other reports in form satisfactory to the
Administrative Agent, on such periodic basis as the Administrative Agent may
request.

 

(ii)                                  Taxes.  If an Account of any Borrower
includes a charge for any Taxes, Administrative Agent is authorized, in its
discretion, to pay the amount thereof to the proper Governmental Authority for
the account of such Borrower and to charge Borrowers therefor; provided,
however, that neither the Administrative Agent nor Lenders shall be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.

 

86

--------------------------------------------------------------------------------


 

(iii)                               Account Verification.  Whether or not a
Default or Event of Default exists, the Administrative Agent shall have the
right at any time, in the name of the Administrative Agent, any designee of the
Administrative Agent or (during the continuance of any Event of Default) any
Borrower, to verify the validity, amount or any other matter relating to any
Accounts of Borrowers by mail, telephone or otherwise.  Borrowers shall
cooperate fully with the Administrative Agent in an effort to facilitate and
promptly conclude any such verification process.

 

(iv)                              Proceeds of Collateral.  Borrowers shall
request in writing and otherwise take all necessary steps to ensure that all
payments on Accounts or otherwise relating to Collateral are made directly to a
Controlled Deposit Account (or a lockbox relating to a Controlled Deposit
Account).  If any Borrower or Subsidiary receives cash or Payment Items with
respect to any Collateral, it shall hold same in trust for the Administrative
Agent and promptly (but in any event within three Business Days) deposit same
into a Controlled Deposit Account.

 

(v)                                 Extensions of Time for Payment.  In
addition, upon the occurrence and during the continuance of an Event of Default,
other than in the Ordinary Course of Business and in amounts which are not
material to such Borrower, each Borrower will not (i) grant any extension of the
time for payment of any Account, (ii) compromise or settle any Account for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Account, (iv) allow any credit or discount
whatsoever on any Account or (v) amend, supplement or modify any Account in any
manner that could adversely affect the value thereof.

 

(b)                                 Administration of Inventory.

 

(i)                                     Records and Reports of Inventory.  Each
Borrower shall keep accurate and complete records of its Inventory, including
costs and daily withdrawals and additions, and shall submit to the
Administrative Agent inventory and reconciliation reports in form satisfactory
to the Administrative Agent, on such periodic basis as the Administrative Agent
may request.  Each Borrower shall conduct a physical inventory at least once per
calendar year (and on a more frequent basis if requested by the Administrative
Agent when an Event of Default exists) and periodic cycle counts consistent with
historical practices, and shall provide to the Administrative Agent a report
based on each such inventory and count promptly upon completion thereof,
together with such supporting information as the Administrative Agent may
request.  The Administrative Agent may participate in and observe each physical
count.

 

The Administrative Agent, in its reasonable discretion, if any Event of Default
is continuing, may cause additional such inventories to be taken as the
Administrative Agent determines (each, at the expense of the Loan Parties).

 

(ii)                                  Acquisition, Sale and Maintenance.  No
Borrower shall acquire or accept any product Inventory on consignment or
approval, and shall take all steps to assure that all Inventory is produced in
accordance with applicable Law, including the FLSA.  The Borrowers shall use,
store and maintain all product Inventory with reasonable care and caution, in
accordance with applicable standards of any insurance and in conformity with all
applicable Laws, and shall make current rent payments (within applicable grace
periods provided for in leases) at all locations where any Collateral is
located.

 

(c)                                  Collateral at Locations Subject to a
Material Third-Party Agreement.  With respect to any location of Collateral
subject to a Material Third-Party Agreement in effect as of the Closing Date or
entered into after the Closing Date, each Loan Party shall use commercially
reasonable efforts to provide

 

87

--------------------------------------------------------------------------------


 

the Administrative Agent with Lien Waivers with respect to the premises subject
to such Material Third-Party Agreements.  Loan Parties acknowledge that if such
Lien Waivers are not delivered, then, at the election of the Administrative
Agent, all or a portion of the Collateral at such locations may be deemed
ineligible for inclusion in the Borrowing Base and/or the Administrative Agent
may establish a Rent and Charges Reserve for such location.

 

4.03                        After Acquired Property; Further Assurances.

 

(a)                                 New Deposit Accounts and Securities
Accounts.  Concurrently with or prior to the opening of any Deposit Account,
Securities Account or Commodity Account by any Loan Party, other than any
Excluded Deposit Account and any Excluded Securities Account, such Loan Party
shall deliver to the Administrative Agent a Control Agreement covering such
Deposit Account, Securities Account or Commodity Account, duly executed by such
Loan Party, the Administrative Agent and the applicable Controlled Account Bank,
securities intermediary or financial institution at which such account is
maintained.

 

(b)                                 Acquired Real Property.  If any Loan Party
acquires, owns or holds an interest in any fee-owned Real Property not
constituting Excluded Real Property, the Company will promptly (and in any event
within ten (10) days of the acquisition thereof (or such longer period as the
Administrative Agent may agree)) notify the Administrative Agent in writing of
such event, identifying the property or interests in question, and, the Loan
Party will, or will cause such Subsidiary to, within sixty (60) days or such
longer period as the Administrative Agent may reasonably agree, deliver to the
Administrative Agent, in each case in form and substance reasonably satisfactory
to the Administrative Agent, Mortgages and Mortgage Related Documents with
respect to such Real Property, in each case, subject to the Intercreditor
Agreement.

 

(c)                                  UCC Authorization.  The Administrative
Agent is hereby irrevocably authorized to execute (if necessary) and file or
cause to be filed, with or if permitted by applicable Law without the signature
of any Borrower appearing thereon, all UCC or Personal Property Security Act
financing statements reflecting any Borrower as “debtor” and the Administrative
Agent as “secured party”, and continuations thereof and amendments thereto, as
the Administrative Agent reasonably deems necessary or advisable to give effect
to the transactions contemplated hereby and by the other Loan Documents.

 

4.04                        Cash Management.

 

(a)                                 Controlled Deposit Accounts.  Each Loan
Party agrees to, on or prior to the Closing Date, enter into a Control Agreement
with respect to each Deposit Account listed on part (a) of Schedule 6.19, other
than Excluded Deposit Accounts, which shall include all lockboxes and related
lockbox accounts used for the collection of Accounts; provided, that with
respect to Deposit Accounts of the Loan Parties not covered by a Control
Agreement as of the Closing Date, the Loan Parties shall either, within 60 days
after the Closing Date (or such later date as the Administrative Agent may agree
in writing in its sole discretion) (the “Control Agreement Post-Closing
Period”), (i) cause each such Deposit Account to be covered by a Control
Agreement or (ii) close each such Deposit Account; provided, further, that,
during the Control Agreement Post-Closing Period, each Loan Party shall cause
all funds deposited or otherwise held in a Deposit Account not covered by a
Control Agreement (other than Excluded Deposit Accounts) and/or in any related
lockbox to be remitted, on a not less than weekly basis (or such other
incremental basis as agreed by the Administrative Agent in writing), to a
Controlled Deposit Account.  Each Loan Party agrees that all invoices rendered
and other requests made by any Loan Party for payment in respect of Accounts
shall contain a written statement directing payment in respect of such Accounts
to be paid to a Controlled Deposit Account in its name (it being agreed that an
invoice indicating that payments should be directed to a Controlled Deposit
Account is sufficient).  All remittances received by any Loan Party on

 

88

--------------------------------------------------------------------------------


 

account of Accounts, together with the proceeds of any other Collateral, shall
be held as the Administrative Agent’s property, for its benefit and the benefit
of Lenders, by such Loan Party as trustee of an express trust for Administrative
Agent’s benefit and such Loan Party shall immediately deposit the same in a
Controlled Deposit Account.  The Administrative Agent retains the right at all
times after the occurrence and during the continuance of a Default or an Event
of Default to notify Account Debtors that a Loan Party’s Accounts have been
assigned to the Administrative Agent and to collect such Loan Party’s Accounts
directly in its own name, or in the name of the Administrative Agent’s agent,
and to charge the collection costs and expenses, including reasonable attorneys’
fees, to the Loan Account.

 

(b)                                 Concentration Account.  Each Control
Agreement with respect to a Controlled Deposit Account shall require that,
during a Dominion Trigger Period, the Controlled Account Bank transfer all cash
receipts and other collections by ACH or wire transfer no less frequently than
daily (and whether or not there are then any outstanding Obligations) to the
concentration account maintained by the Administrative Agent at BMO (the
“Concentration Account”).  The Concentration Account shall at all times be under
the sole dominion and control of the Administrative Agent.  The Loan Parties
hereby acknowledge and agree that (i) the Loan Parties have no right of
withdrawal from the Concentration Account, (ii) the funds on deposit in the
Concentration Account shall at all times be collateral security for all of the
Obligations and (iii) the funds on deposit in the Concentration Account shall be
applied as provided in Section 4.04(c) below.  In the event that,
notwithstanding the provisions of this Section 4.04, any Loan Party receives or
otherwise has dominion and control of any such proceeds or collections described
above, such proceeds and collections shall be held in trust by such Loan Party
for the Administrative Agent, shall not be commingled with any of such Loan
Party’s other funds or deposited in any account of such Loan Party and shall,
not later than the Business Day after receipt thereof, be deposited into a
Controlled Deposit Account, or during a Dominion Trigger Period, the
Concentration Account, or dealt with in such other fashion as such Loan Party
may be instructed by the Administrative Agent.

 

(c)                                  Application of Funds in the Concentration
Account.  All funds received in the Concentration Account in immediately
available funds shall, subject to Section 9.03, be applied on a daily basis
first, to the Letter of Credit Borrowings and the Swing Line Loans, second, to
the outstanding Revolving Credit Loans, and third, to any fees, expenses, costs
or reimbursement obligations due and owing to the Administrative Agent or the
Lenders.  All funds received in the Concentration Account that are not
immediately available funds (checks, drafts and similar forms of payment) shall
be deemed applied by Administrative Agent on account of the Obligations (subject
to final payment of such items) in accordance with the foregoing sentence on the
first Business Day after receipt by Administrative Agent of such items in
Administrative Agent’s account located in Chicago, Illinois.  If as the result
of such application of funds a credit balance exists in the Loan Account, such
credit balance shall not accrue interest in favor of Borrowers and
Administrative Agent may, at its option, offset such credit balance against any
of the Obligations, Cash Collateralize the remaining Letter of Credit
Obligations in the Minimum Collateral Amount, and/or hold such credit balance as
Collateral for the Obligations.

 

(d)                                 Controlled Securities Accounts. Each Loan
Party agrees to, on or prior to the Closing Date, enter into a Control Agreement
with respect to each Securities Account and Commodity Account listed on part
(b) of Schedule 6.19, other than Excluded Securities Accounts; provided, that
with respect to Securities Accounts and Commodity Accounts of the Loan Parties
not covered by a Control Agreement as of the Closing Date, the Loan Parties
shall either, within 60 days after the Closing Date (or such later date as the
Administrative Agent may agree in writing in its sole discretion), (i) cause
each such Securities Account and Commodity Account to be covered by a Control
Agreement or (ii) close each such Securities Account and Commodity Account.  The
Borrower Agent shall cause account statements and/or other reports from the
applicable broker, financial institution or other financial intermediary to be
delivered to the Administrative Agent not less often than monthly, accurately
setting forth all assets,

 

89

--------------------------------------------------------------------------------


 

including securities entitlements, financial assets or other amounts, held in
each Securities Account or Commodity Account.

 

4.05                        Information Regarding Collateral.  Each Borrower
represents, warrants and covenants that (a) the chief executive office of each
Loan Party on the Closing Date is located at the address or addresses specified
on Schedule 4.05, and (b) Schedule 4.05 contains a true and complete list of
(i) the exact legal name, jurisdiction of formation, jurisdiction identification
number, each location of the chief executive office, and (if different from the
chief executive office) each address within the United States of, in each case,
each Loan Party and of each other Person that has effected any merger or
consolidation with a Loan Party or contributed or transferred to a Loan Party
any property constituting Collateral at any time since, in each case,
October 31, 2011 (excluding Persons making sales in the ordinary course of their
businesses to a Loan Party of property constituting Inventory in the hands of
such seller) and (ii) each location within the United States in which material
goods constituting Collateral are located as of the Closing Date (together with
the name of each owner of the property located at such address if not the
applicable Loan Party, a summary description of the relationship between the
applicable Loan Party and such Person and the maximum approximate book or market
value of the Collateral held or to be held at such location).  The Company shall
not change, and shall not permit any other Loan Party to change, its name,
jurisdiction of formation (whether by reincorporation, merger or otherwise), the
location of its chief executive office or any location specified in clause
(b)(ii) of the immediately preceding sentence, or use or permit any other Loan
Party to use, any additional trade name, trademark or other trade style, except
upon giving not less than thirty (30) days’ prior written notice to the
Administrative Agent and taking or causing to be taken all such action at
Borrowers’ or such other Loan Parties’ expense as may be reasonably requested by
the Administrative Agent to perfect or maintain the perfection and priority of
the Lien of the Administrative Agent in the Collateral.

 

ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01                        Conditions of Initial Credit Extension.  The
obligation of each Lender and the Letter of Credit Issuer to make any initial
Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following items (except those items that are expressly permitted to be delivered
after the Closing Date pursuant to the Post-Closing Agreement), each properly
executed by a Responsible Officer of each Loan Party which is party thereto and
each other party which is a party thereto, as applicable, each dated as of the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and its legal counsel:

 

(i)                                     executed counterparts of this Agreement,
the Fee Letter and each of the Security Instruments;

 

(ii)                                  Notes executed by the Borrowers in favor
of each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates (including specimen signatures), and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

 

90

--------------------------------------------------------------------------------


 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in its jurisdiction of organization
and in any other jurisdiction in which the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect, including certified
copies of such Loan Party’s Organization Documents, shareholders’ agreements,
certificates of good standing and/or qualification to engage in business from
each jurisdiction identified on Schedule 5.01 hereto;

 

(v)                                 a favorable opinion of Latham & Watkins LLP,
counsel to the Loan Parties, and acceptable local counsel to the Loan Parties,
each addressed to the Administrative Agent and each Lender and their successors
and assigns, as to the matters concerning the Loan Parties and the Loan
Documents as the Administrative Agent may reasonably request;

 

(vi)                              certificates of Responsible Officers of the
Borrower Agent or the applicable Loan Parties either (A) stating that all
consents, licenses and approvals required in connection with the execution,
delivery and performance by each Borrower and the validity against each such
Loan Party of the Loan Documents to which it is a party are in full force and
effect, and attaching true and correct copies thereof or (B) stating that no
such consents, licenses or approvals are so required;

 

(vii)                           a certificate signed by a Responsible Officer of
the Borrower Agent certifying that the conditions specified in
Sections 5.02(a) and 5.02(b) have been satisfied;

 

(viii)                        (A) audited financial statements and unaudited
quarterly financial statements (including, without limitation, income
statements, balance sheets and cash flow statements) of the Company and its
Subsidiaries, in each case for each of the three fiscal years immediately
preceding the Closing Date, (B) unaudited interim financial statements
(including, without limitation, an income statement, balance sheet and cash flow
statement) for the Company and its Subsidiaries as of June 30, 2016 for such
month and for the portion of the fiscal year then elapsed, setting forth in
comparative form corresponding figures for the preceding fiscal year, and
(C) financial projections of the Company and its Subsidiaries for the next
five (5) fiscal years (including, without limitation, quarterly projected
financial statements for the twelve calendar months following the Closing Date);

 

(ix)                              a certificate signed by the principal
financial officer of the Borrower Agent certifying that, after giving effect to
the entering into of the Loan Documents and the consummation of all of the
Transactions, (A) each Borrower is Solvent and (B) the Loan Parties, taken as a
whole, are Solvent;

 

(x)                                 evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;

 

(xi)                              an initial Borrowing Base Certificate;

 

(xii)                           initial written notice of Borrowing;

 

(xiii)                        delivery of Uniform Commercial Code financing
statements, suitable in form and substance for filing in all places required by
applicable law to perfect the Liens of the Administrative Agent under the
Security Instruments as a Lien as to items of Collateral in which a security
interest may be perfected by the filing of financing statements, including
Uniform Commercial Code financing statements covering, inter alia, As-extracted
collateral for filing in

 

91

--------------------------------------------------------------------------------


 

each county in which any Loan Party owns or leases any real property, and such
other documents and/or evidence of other actions as may be reasonably necessary
under applicable law to perfect the Liens of the Administrative Agent under such
Security Instruments as a first priority Lien in and to such other Collateral as
the Administrative Agent may require subject to the Intercreditor Agreement;

 

(xiv)                       Uniform Commercial Code search results showing only
those Liens as are acceptable to the Administrative Agent and Lenders;

 

(xv)                          evidence of the payment in full and termination of
the Existing Agreement, including terminations of Uniform Commercial Code
financing statements filed in connection therewith and other evidence of lien
releases and other related matters on terms acceptable to the Administrative
Agent;

 

(xvi)                       copies of the Senior Notes Documents, all certified
as true and correct by the Borrower Agent;

 

(xvii)                    evidence that the Senior Notes Agent has received the
originals of any pledged Collateral representing all of the issued and
outstanding Equity Interests constituting Collateral under the Loan Documents,
in each case together with original stock powers (or the equivalent) duly
executed in blank with respect thereto;

 

(xviii)                 all documentation and other information required by Law
relating to “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the United States Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)), and requested by any
Lender in writing at least one Business Day prior to the anticipated Closing
Date;

 

(xix)                       an updated desktop Inventory appraisal with results
satisfactory to the Administrative Agent;

 

(xx)                          executed counterparts of the Intercreditor
Agreement; and

 

(xxi)                       executed counterparts of the Post-Closing Agreement.

 

(b)                                 Satisfactory completion by the
Administrative Agent of due diligence with respect to each Loan Party,
including, without limitation, receipt of, and satisfaction with, the
Administrative Agent’s third party due diligence, including, without limitation,
a third party due diligence report including a quality of earnings report,
collateral audit, inventory appraisal, management background checks, and an
insurance review, in each case, conducted by a Person acceptable to the
Administrative Agent.

 

(c)                                  The terms and conditions of the Senior
Notes Documents and all documents executed in connection therewith shall be
satisfactory to the Administrative Agent and not require any payment of
principal in respect of the Senior Notes on the Closing Date.

 

(d)                                 There shall have been no material adverse
change in the business, financial condition, operations or properties of the
Company or any of its Subsidiaries, taken as a whole, from that reflected in the
most recent fiscal year-end audited financial statements; provided, that in no
event shall any adverse change in such business or financial condition which is
known to the Administrative Agent and which has occurred on or prior to July 26,
2016 constitute a material adverse change.

 

92

--------------------------------------------------------------------------------


 

(e)                                  Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(f)                                   Unless waived by the Administrative Agent,
the Borrowers shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such reasonable fees, charges and
disbursements as shall constitute its reasonable estimate of such reasonable
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrowers and the Administrative Agent).

 

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

5.02                        Conditions to all Credit Extensions.  The obligation
of each Lender or Letter of Credit Issuer to honor any Request for Credit
Extension (other than one requesting only a conversion of Loans to the other
Type or a continuation of LIBOR Loans) or make the initial Credit Extension
hereunder is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of the
Loan Parties contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (and in all
respects, if already qualified by materiality or Material Adverse Effect) on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects, if already qualified by materiality or Material Adverse Effect) as of
such earlier date, and except that for purposes of this Section 5.02(a), the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01.

 

(b)                                 No Default shall have occurred and be
continuing, or would result from such proposed Credit Extension or from the
application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the Letter of Credit Issuer or the Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)                                 After giving effect to each Credit
Extension, Total Outstandings do not exceed the lesser of (i) the Aggregate
Revolving Credit Commitments minus all Line Reserves and (ii) the Borrowing
Base.

 

Each Request for Credit Extension (other than one requesting only a conversion
of Loans to the other Type or a continuation of LIBOR Loans) submitted by the
Borrower Agent shall be deemed to be a representation and warranty that the
conditions specified in Sections 5.02(a), 5.02(b) and 5.02(d) have been
satisfied on and as of the date of the applicable Credit Extension.

 

93

--------------------------------------------------------------------------------


 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

To induce the Secured Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the Lenders, subject to the limitation set forth in
Section 5.02(a), that:

 

6.01                        Existence, Qualification and Power.  Each Loan Party
and each Subsidiary (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation, organization or formation,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business as is now being conducted and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
to consummate the Transactions to which it is a party, and (c) is duly qualified
and is licensed and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i), or (c), to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Loan Party is a credit institution, investment firm, or
parent company of a credit institution or investment firm, in each case that is
established in a member state of the European Union, Iceland, Liechtenstein or
Norway, and no Loan Party is a subsidiary of any of the foregoing.

 

6.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, and the consummation of the Transactions, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of the Organization Documents of any such
Person; (b) conflict with or result in any breach or contravention of (i) any
material Contractual Obligation to which such Person is a party or (ii) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; (c) result in or
require the creation or imposition of any Lien upon any assets of any Loan Party
other than Permitted Liens; or (d) violate any material Law in any material
respect.

 

6.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by any
Loan Party of this Agreement or any other Loan Document or the consummation of
the Transactions, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Security Instruments, (c) the perfection or maintenance of the
Liens created under the Security Instruments (including the priority thereof
contemplated by the Intercreditor Agreement) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Security Instruments,
except for recordings and filings in connection with the Liens grant to Agent
under this Agreement and the Security Instruments and authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect.

 

6.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except (a) as rights to
indemnification hereunder may be limited by applicable Law and (b) as the
enforcement hereof may be limited by any applicable Debtor Relief Laws or by
general equitable principles.

 

94

--------------------------------------------------------------------------------


 

6.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

 

(b)                                 The unaudited Consolidated balance sheet of
the Company and its Subsidiaries dated as of June 30, 2016, and the related
Consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter then ended (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 Each Borrower is Solvent and the Loan
Parties, on a Consolidated basis, are Solvent. No transfer of property has been
or will be made by any Loan Party and no obligation has been or will be incurred
by any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

 

6.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of any Loan Party
after due investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues, that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the Transactions or (b) except as specifically disclosed in Schedule
6.06, either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

 

6.07                        No Default.  No Loan Party nor any Subsidiary is in
default under or with respect to any material Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

6.08                        Ownership of Property; Liens.

 

(a)                                 Each Loan Party and each Subsidiary has good
title to, or valid leasehold interests in, all its Real Property and personal
property, in each instance necessary to its business, if any (including the
Mortgaged Properties), (i) free and clear of all Liens except for Permitted
Liens and (ii) except for minor defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or as
proposed to be conducted or to utilize such properties for their intended
purposes.

 

(b)                                 Schedule 6.08(b)(1) sets forth a legal
description (and, where available, the street address and county) of all Real
Property that is owned by the Loan Parties as of the Closing Date.  Each Loan
Party and each of its Subsidiaries has good, marketable and insurable fee simple
title to the Real Property owned by such Loan Party or such Subsidiary, free and
clear of all Liens, other than Permitted Liens.  Schedule 6.08(b)(2) sets forth
the address (including street address, county and state) of all leases of the
Loan Parties, together with a list of the lessor and its contact information
with respect to each such lease

 

95

--------------------------------------------------------------------------------


 

as of the Closing Date.  Each of such leases is in full force and effect and the
Loan Parties are not in default of any material terms thereof, except, in each
case, as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

6.09                        Environmental Compliance.

 

(a)                                 Except as disclosed in Schedule 6.09, no
Loan Party or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
a pending claim with respect to any Environmental Liability or (iii) has
received written notice of any claim with respect to any Environmental Liability
except, in each case, as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(b)                                 Except as otherwise set forth in Schedule
6.09 or as would not individually or in the aggregate reasonably be expected to
result in a Material Adverse Effect, (i) none of the properties currently owned
or operated by any Loan Party or any Subsidiary thereof is listed or, to the
knowledge of the Loan Parties, proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list or is adjacent to any such
property; (ii) there are no and, to the knowledge of the Loan Parties, never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any Subsidiary thereof; (iii) to the
knowledge of the Loan Parties, there are no Hazardous Materials present on any
property currently owned or operated by any Loan Party or Subsidiary thereof
except in compliance with all applicable Environmental Laws; and (iv) Hazardous
Materials have not been released, discharged or disposed of by any Loan Party or
Subsidiary in violation of Environmental Laws or, to the knowledge of the Loan
Parties, by any other Person in violation of Environmental Laws on any property
currently owned or operated by any Loan Party or any Subsidiary thereof.

 

(c)                                  Except as otherwise set forth on Schedule
6.09 or as would not individually or in the aggregate reasonably be expected to
result in a Material Adverse Effect, no Loan Party or any Subsidiary thereof is
undertaking, and no Loan Party or any Subsidiary thereof has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored by any Loan
Party or any Subsidiary at, or transported to or from by or on behalf of any
Loan Party or any Subsidiary, any property currently owned or operated by any
Loan Party or any Subsidiary thereof have, to the knowledge of the Loan Parties,
been disposed of in a manner not reasonably expected to result in material
liability to any Loan Party or any Subsidiary thereof.

 

(d)                                 Each Loan Party conducts in the Ordinary
Course of Business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof each Loan Party has reasonably concluded that, except as set
forth on Schedule 6.09, such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

6.10                        Insurance.  The properties of the Loan Parties and
their Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks (including, without limitation,
workmen’s compensation, public liability, business interruption and property
damage insurance) as are customarily

 

96

--------------------------------------------------------------------------------


 

carried by companies engaged in similar businesses and owning similar properties
in localities where the Loan Parties or the applicable Subsidiary operates. 
Schedule 6.10 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties as of the Closing Date. Each insurance policy listed
on Schedule 6.10 is in full force and effect and all premiums in respect thereof
that are due and payable have been paid.

 

6.11                        Taxes.  Each Loan Party and its Subsidiaries have
filed all federal and state income tax returns and other material tax returns
and reports required to be filed, and have paid all federal and state income
Taxes and other material Taxes levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
Properly Contested and except where the failure to file such returns or reports
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  There is no proposed tax assessment against the
Company or any Subsidiary that would, if resolved unfavorably to the Company or
such Subsidiary, have a Material Adverse Effect.  Neither the Company nor any
Subsidiary thereof is party to any tax sharing agreement.

 

6.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws.  Each Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of each Loan Party, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

 

(b)                                 There are no pending or, to the knowledge of
any Loan Party, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred, and no
Loan Party nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) each Loan Party and each ERISA Affiliate has
met all applicable requirements under the Pension Funding Rules in respect of
each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) no Loan Party nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan is in the process of being terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(d)                                 No Loan Party nor any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan other than (A) on the
Closing Date, those listed on Schedule 6.12(d) hereto and (B) thereafter,
Pension Plans not otherwise prohibited by this Agreement.

 

97

--------------------------------------------------------------------------------


 

6.13                        Subsidiaries; Equity Interests.  No Loan Party
(a) has any Subsidiaries other than those specifically disclosed in part (a) of
Schedule 6.13 (which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests (if applicable) of
each such Subsidiary) or created or acquired in compliance with Section 7.12,
and (b) has any equity investments in any other corporation or entity other than
those specifically disclosed on part (b) of Schedule 6.13, except, in each case,
Subsidiaries acquired or created and equity investments made on or after the
Closing Date in compliance with this Agreement and the other Loan Documents. 
All of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and non-assessable and are owned by a Loan Party (or a
Subsidiary of a Loan Party) in the amounts specified on Part (a) of Schedule
6.13 free and clear of all Liens except for those Liens created under the
Security Instruments and those Liens permitted by Section 8.02(o) in connection
with the Senior Notes and/or the Senior Notes Agreement.  All of the outstanding
Equity Interests in the Loan Parties have been validly issued, and are fully
paid and non-assessable and are owned in the amounts specified on part (c) of
Schedule 6.13 free and clear of all Liens except for those Liens created under
the Security Instruments and those Liens permitted by Section 8.02(o) in
connection with the Senior Notes and/or the Senior Notes Agreement.

 

6.14                        Margin Regulations; Investment Company Act.  No Loan
Party is engaged nor will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.  None of the Loan Parties, any Person
Controlling any Loan Party, nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

6.15                        Disclosure.  Each Loan Party has disclosed or caused
the Borrower Agent to disclose, either through its public filings and
disclosures or otherwise to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate (including
the Borrowing Base Certificates) or other information furnished in writing by or
on behalf of any Loan Party or any Subsidiary to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), when taken as a whole, contains any untrue statement of a material
fact or omits any material fact  necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading as of the time when made or delivered; provided that, with respect to
projected financial information, each Loan Party represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

6.16                        Compliance with Laws.  Each Loan Party and each
Subsidiary is in compliance in all material respects with the requirements of
all applicable Laws and all orders, writs, injunctions and decrees applicable to
it or to its properties, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

6.17                        Intellectual Property; Licenses, Etc.  Each Loan
Party and its Subsidiaries own, or possess the right to use, all of the
Intellectual Property (including IP Rights) that are reasonably necessary for
the operation of their respective businesses, without known conflict with the IP
Rights of any other Person, except to the extent any failure so to own or
possess the right to use could not reasonably be expected to have a Material
Adverse Effect.  To the knowledge of each Loan Party, the operation by each

 

98

--------------------------------------------------------------------------------


 

Loan Party and its Subsidiaries of their respective businesses does not infringe
in any material respect upon any IP Rights held by any other Person.

 

6.18                        Labor Matters.  Except as would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect or as set forth on Schedule 6.18, (i) there are no strikes, lockouts,
slowdowns or other material labor disputes against any Loan Party or any
Subsidiary thereof pending or, to the knowledge of any Loan Party, threatened,
(ii) the hours worked by and payments made to employees of the Loan Parties
comply with the FLSA and any other applicable federal, state, local or foreign
Law dealing with such matters and (iii) all payments due from any Loan Party and
its Subsidiaries, or for which any claim may be made against any Loan Party, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or properly accrued in accordance with GAAP as a liability on the
books of such Loan Party. No Loan Party or any of its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining Act or
similar state Law in excess of $500,000 in the aggregate at any one time which
remains unpaid or unsatisfied. Except as set forth on Schedule 6.18, no Loan
Party or any Subsidiary is a party to or bound by any collective bargaining
agreement, management agreement, employment agreement, bonus, restricted stock,
stock option, or stock appreciation plan or agreement or any similar plan,
agreement or arrangement. There are no representation proceedings pending or, to
any Loan Party’s knowledge, threatened to be filed with the National Labor
Relations Board, and no labor organization or group of employees of any Loan
Party or any Subsidiary has made a pending demand for recognition. There are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any employee of any Loan Party or any of its
Subsidiaries which, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound.

 

6.19                        Deposit Accounts and Securities Accounts.

 

(a)                                 Part (a) of Schedule 6.19 sets forth a list
of all Deposit Accounts maintained by the Loan Parties as of the Closing Date,
which Schedule includes, with respect to each Deposit Account (i) the name and
address of the depository; (ii) the account number(s) maintained with such
depository; and (iii) a contact person at such depository.

 

(b)                                 Part (b) of Schedule 6.19 sets forth a list
of all Securities Accounts and Commodity Accounts maintained by the Loan Parties
as of the Closing Date, which Schedule includes (i) the name and address of the
securities intermediary or institution holding such account; (ii) the account
number(s) maintained with such securities intermediary or institution; and
(iii) a contact person at such securities intermediary or institution.

 

6.20                        Accounts.  The Administrative Agent may rely, in
determining which Accounts are Eligible Accounts, on all statements and
representations made by the Loan Parties with respect thereto.  Each Borrower
warrants, with respect to each Account at the time it is shown as an Eligible
Account in a Borrowing Base Certificate, that such Account (a) arises out of a
completed, bona fide sale and delivery of goods in the Ordinary Course of
Business, and substantially in accordance with any purchase order, contract or
other document relating thereto, (b) is for a sum certain, maturing as stated in
the invoice covering such sale, a copy of which has been furnished or is
available to the Administrative Agent on

 

99

--------------------------------------------------------------------------------


 

request, and (c) is not excluded as ineligible by virtue of one or more of the
excluding criteria (other than Administrative Agent-discretionary criteria) set
forth in the definition of Eligible Accounts.

 

6.21                        Anti-Terrorism Laws and Foreign Asset Control
Regulations.

 

(a)                                 No Loan Party, Subsidiary or any of their
respective directors or officers or, to the knowledge of any Loan Party, any
agent, employee, or other person acting on behalf of any Loan Party or any
Subsidiary, is (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC (an “OFAC Listed
Person”), or (ii) an agent, department, or instrumentality of, or is otherwise
beneficially owned by, controlled by or acting on behalf of, directly or
indirectly, (x) any OFAC Listed Person or (y) any Person, entity, organization,
foreign country or regime that is the target of Sanctions, (each OFAC Listed
Person and each other Person, entity, organization and government of a country
described in clauses (i) or (ii) a “Blocked Person”).  No Loan Party, Subsidiary
or, to the knowledge of any Loan Party, any director, officer, agent, employee,
or other person acting on behalf of any Loan Party or any Subsidiary has been
notified that its name appears or may in the future appear on a state list of
Persons that engage in investment or other commercial activities in Iran or any
other country that is the target of Sanctions.

 

(b)                                 No part of the proceeds from the Credit
Extensions constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by any Loan Party, any Subsidiary or,
to the knowledge of any Loan Party, any director, officer, agent, employee, or
other person acting on behalf of any Loan Party or any Subsidiary, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person or (ii) otherwise in violation of Sanctions.

 

(c)                                  No Loan Party, Subsidiary or, to the
knowledge of any Loan Party, any director, officer, agent, employee, or other
person acting on behalf of any Loan Party or any Subsidiary (i) has been found
in violation of, charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any Anti-Money Laundering Law or any Sanctions violations, (ii) to
the Company’s actual knowledge after making due inquiry, is under investigation
by any Governmental Authority for possible violation of Anti-Money Laundering
Laws or any Sanctions violations, (iii) has been assessed civil penalties under
any Anti-Money Laundering Laws or any Sanctions or (iv) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws.  The
Company has taken measures as required by applicable law to ensure that the
Company, each of its Subsidiaries, and, to the knowledge of the Company, any
director, officer, agent, employee, or other person acting on behalf of any Loan
Party or any Subsidiary is and will continue to be in compliance with all
applicable current and future Anti-Money Laundering Laws and Sanctions.

 

(d)                                 (i)                                     No
Loan Party, Subsidiary or any of their respective directors or officers or, to
the knowledge of any Loan Party, any agent, employee, or other person acting on
behalf of any Loan Party or any Subsidiary (w) has been charged with, or
convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (x) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (y) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (z) has been or is the target of sanctions imposed
by the United Nations or the European Union.

 

(ii)                                  To the Company’s actual knowledge after
making due inquiry, no Loan Party,  Subsidiary or any director, officer, agent,
employee, or other person acting on behalf of any Loan Party or any Subsidiary
has, within the last five years, directly or indirectly offered, promised,
given, paid or authorized the offer, promise, giving or payment of anything of
value to a

 

100

--------------------------------------------------------------------------------


 

Governmental Official or a commercial counterparty for the purposes of:
(x) influencing any act, decision or failure to act by such Governmental
Official in his or her official capacity or such commercial counterparty,
(y) inducing a Governmental Official to do or omit to do any act in violation of
the Governmental Official’s lawful duty, or (z) inducing a Governmental Official
or a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage.

 

(iii)                               No part of the proceeds of the Credit
Extensions will be used, directly or indirectly, for any improper payments,
including bribes, to any Governmental Official or commercial counterparty in
order to obtain, retain or direct business or obtain any improper advantage. 
The Company has taken measures as required by applicable law to ensure that the
Company, each of its Subsidiaries and, to the knowledge of the Company, each
director, officer, agent, employee, and other person acting on behalf of any
Loan Party or any Subsidiary is and will continue to be in compliance with all
applicable current and future Anti-Corruption Laws.

 

6.22                        Brokers.  No broker or finder brought about the
obtaining, making or closing of the Loans or transactions contemplated by the
Loan Documents, and no Loan Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.

 

6.23                        Material Contracts.  Schedule 6.23 sets forth all
Material Contracts to which any Loan Party is a party or is bound as of the
Closing Date.

 

6.24                        Senior Indebtedness.  All Obligations including
those to pay principal of and interest (including post-petition interest,
whether or not allowed as a claim under Debtor Relief Laws) on the Loans and
other Obligations, and fees and expenses in connection therewith, are entitled
to the benefits of the Subordination Provisions.  Each Loan Party acknowledges
that the Administrative Agent and each Lender is entering into this Agreement
and each Lender is extending its Commitments in reliance upon the Subordination
Provisions.

 

6.25                        Immaterial Subsidiaries.  As of the Closing Date,
Aviation constitutes an Immaterial Subsidiary.

 

ARTICLE VII
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan Obligation
hereunder shall remain unpaid or unsatisfied, each Loan Party shall, and shall
cause each Subsidiary to, or with respect to Sections 7.01, 7.02 and 7.03, the
Borrower Agent shall:

 

7.01                        Financial Statements.  Deliver to the Administrative
Agent and each Lender:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Company or, if earlier,
15 days after the date required to be filed with the SEC (without giving effect
to any extension permitted by the SEC), a Consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
Consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such Consolidated statements to be audited and accompanied
by a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent (the
“Auditor”), which report and opinion shall be prepared in accordance

 

101

--------------------------------------------------------------------------------


 

with audit standards of the Public Company Accounting Oversight Board and
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit (other than a “going concern” qualification resulting solely
from an upcoming maturity date under the Loans occurring within one year from
the time such opinion is delivered);

 

(b)                                 quarterly, as soon as available, but in any
event within 45 days after the end of each fiscal quarter, or, if earlier, 15
days after the date required to be filed with the SEC (without giving effect to
any extension permitted by the SEC), for the first three fiscal quarters of each
fiscal year, unaudited Consolidated balance sheets of the Company and its
Subsidiaries as of the end of such fiscal quarter and the related statements of
income and cash flow for such fiscal quarter and for the portion of the fiscal
year then elapsed, on a Consolidated basis for the Company and its Subsidiaries,
which balance sheets shall be prepared in accordance with applicable Securities
Laws; and

 

(c)                                  as soon as available but not later than
30 days after the beginning of each fiscal year, annual financial projections of
the Company and its Subsidiaries for such fiscal year on a Consolidated basis,
consistent with past practice or otherwise in form reasonably satisfactory to
the Administrative Agent and the Required Lenders, consisting of
(i) Consolidated balance sheets and statements of income or operations and cash
flows and (ii) monthly Availability for Borrowers for such fiscal year.

 

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Loan Parties shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Loan Parties to furnish the information
and materials described in subsections (a) and (b) above at the times specified
therein.

 

7.02                        Borrowing Base Certificate; Other Information. 
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 (i) on or before the 20th of each month from
and after the date hereof, prepared as of the close of business as of the
previous fiscal month and (ii) during a Reporting Trigger Period, on or before
the third Business Day of each week, as of the prior week-end, Borrower Agent
shall deliver to Administrative Agent, in form acceptable to the Administrative
Agent, a Borrowing Base Certificate, with such supporting materials as the
Administrative Agent shall reasonably request (including (x) monthly reporting
of gross inventory, inventory ineligibles and accounts receivable ineligibles
and (y) during a Reporting Trigger Period or otherwise upon the Administrative
Agent’s reasonable request, weekly reporting of rolling forward accounts
receivable data by reporting weekly sales, cash collections and credits).  If
the Administrative Agent shall request (in its reasonable discretion), during
the continuance of an Event of Default, Borrower Agent shall execute and deliver
to the Administrative Agent Borrowing Base Certificates more frequently than
weekly.  All calculations of Availability in any Borrowing Base Certificate
shall originally be made by Borrowers and certified by a Responsible Officer;
provided, that the Administrative Agent may from time to time review and adjust
any such calculation (a) to reflect its reasonable estimate of declines in value
of any Collateral, due to collections received in the Concentration Account or
otherwise; (b) to adjust advance rates to reflect changes in dilution, quality,
mix and other factors affecting Collateral; and (c) to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the Availability Reserve;

 

(b)                                 on or before the 20th day of each calendar
month from and after the date hereof, Borrower Agent shall deliver to the
Administrative Agent, in form reasonably acceptable to the Administrative Agent,
(i) reconciliations of all Borrowers’ Accounts as shown on the month-end
Borrowing Base Certificate for the immediately preceding month to Borrowers’
accounts receivable agings, to Borrowers’ general ledger and to Borrowers’ most
recent financial statements, (ii) a detailed aged trial balance of all

 

102

--------------------------------------------------------------------------------


 

Accounts as of the end of the preceding fiscal month, specifying each Account’s
Account Debtor name and address, amount, invoice date and due date and such
other information as the Administrative Agent may reasonably request (including,
upon the Administrative Agent’s reasonable request, information or materials
showing any discount, allowance, credit, authorized return or dispute, proof of
delivery, copies of invoices and invoice registers, and copies of related
documents, repayment histories and/or status reports), (iii) accounts payable
agings, (iv) accounts receivable agings, (v) reconciliations of Borrowers’
Inventory as shown on Borrowers’ perpetual inventory, to Borrowers’ general
ledger and to Borrowers’ financial statements and (vi) Inventory status reports,
all with supporting materials as the Administrative Agent shall reasonably
request;

 

(c)                                  a Compliance Certificate executed by the
principal financial officer of Borrower Agent which certifies compliance with
Section 8.12 and provides a reasonably detailed calculation of the Consolidated
Fixed Charge Coverage Ratio delivered (i) concurrently with delivery of
financial statements under Sections 7.01(a) and 7.01(b) above, whether or not a
Fixed Charge Trigger Period then exists, (ii) on the first day of any Fixed
Charge Trigger Period (certifying compliance as of the last day of the
Measurement Period most recently ended prior to the start of such Fixed Charge
Trigger Period) and (iii) as requested by Administrative Agent while a Default
or Event of Default exists;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(e)                                  at the Administrative Agent’s reasonable
request (but not more frequently than monthly unless an Event of Default has
occurred and is continuing), a listing of each Borrower’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form and scope satisfactory to the Administrative Agent;

 

(f)                                   when and as delivered to the Senior Notes
Agent, any material reports, appraisals or other materials required to be
delivered to the Senior Notes Agent under the terms of the Senior Notes
Agreement; and

 

(g)                                  promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request, all
in form and scope reasonably acceptable to the Administrative Agent.

 

The Borrower Agent shall ensure that the Administrative Agent receives
automatically generated electronic mail from the Borrower Agent’s website
providing notice of the filing of any financial statement or other information
required to be furnished pursuant to Section 7.01(a) or 7.01(b) or
Section 7.02(c), and the Administrative Agent shall then give notice of any such
filing to the Lenders. Such filings shall be deemed to have been furnished on
the date on which the Administrative Agent receives notice that the Borrower
Agent has filed such financial statement or information with the U.S. Securities
and Exchange Commission and it is available on the Borrower Agent’s website or
the EDGAR website on the Internet at www.sec.gov or any successor government
website that is freely and readily available to the Administrative Agent and the
Lenders without charge. Notwithstanding the foregoing, the Borrower Agent shall
deliver paper copies of any such financial statement or information to the
Administrative Agent if the Administrative Agent reasonably requests the
Borrower Agent to furnish such paper copies until written notice to cease
delivering such paper copies is given by the Administrative Agent.

 

103

--------------------------------------------------------------------------------


 

Each Loan Party hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Letter of Credit Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Loan Parties or their Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each Loan Party hereby agrees that, so long as any Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities, (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, each Loan Party shall
be deemed to have authorized the Administrative Agent, the Letter of Credit
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to any Loan Party or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor”.  Notwithstanding the foregoing, the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

7.03                        Notices.  Promptly notify the Administrative Agent
and each Lender:

 

(a)                                 of the occurrence of any Default or Event of
Default;

 

(b)                                 of any matter that has resulted or would
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority; (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws; violation
or asserted violation of any applicable Law;

 

(c)                                  of the occurrence of any ERISA Event;

 

(d)                                 of the occurrence of a Change of Control;

 

(e)                                  the creation or acquisition of any
Subsidiary;

 

(f)                                   of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary;

 

(g)                                  of any collective bargaining agreement or
other labor contract to which a Loan Party becomes a party, or the application
for the certification of a collective bargaining agent, in each case that would
reasonably be expected to result in a Material Adverse Effect;

 

(h)                                 of the filing of any Lien for unpaid Taxes
against any Loan Party in excess of $1,000,000;

 

104

--------------------------------------------------------------------------------


 

(i)                                     of any casualty or other insured damage
to any portion of the Collateral with an aggregate fair market value equal to or
greater than $1,000,000 or the commencement of any action or proceeding for the
taking of any interest in any portion of the Collateral with an aggregate fair
market value equal to or greater than $1,000,000 under power of eminent domain
or by condemnation or similar proceeding or if any portion of the Collateral
with an aggregate fair market value equal to or greater than $1,000,000 is
damaged or destroyed; and

 

(j)                                    of any failure by any Loan Party to pay
rent at any of such Loan Party’s locations if such failure continues for more
than fifteen (15) days following the day on which such rent first came due and
such failure would reasonably be expected to result in a Material Adverse
Effect.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and proposes to take with respect thereto.  Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

7.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable:  (a) all material Taxes, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being Properly Contested; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property, except to the extent that any such Lien
would otherwise be permitted by Section 8.02; (c) all Indebtedness having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $250,000, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness; and (d) any other material obligation or liability unless the
non-payment thereof is permitted by the foregoing clauses (a)-(c).

 

7.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization or formation except in a
transaction permitted by Section 8.04 or 8.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered Intellectual Property,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

7.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its properties (other than properties immaterial to the Loan
Parties) and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

7.07                        Maintenance of Insurance; Condemnation Proceeds.

 

(a)                                 Maintain with financially sound and
reputable insurance companies and not Affiliates of the Loan Parties, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and operating in the same or similar locations or as is required by applicable
Law, of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and as are reasonably acceptable to

 

105

--------------------------------------------------------------------------------


 

the Administrative Agent (it being hereby acknowledged by the Administrative
Agent that the insurance coverages in effect for the Loan Parties on the Closing
Date are acceptable to the Administrative Agent).

 

(b)                                 Maintain flood insurance with respect to any
Mortgaged Property located in any area identified by FEMA (or any successor
agency) as a Special Flood Zone with such providers, on such terms and in such
amounts as required pursuant to the Flood Disaster Protection Act and the
National Flood Insurance Act of 1968, and all applicable rules and regulations
promulgated thereunder, or as otherwise required by the Lenders.

 

(c)                                  Cause all casualty policies, including fire
and extended coverage policies, maintained with respect to any Collateral to be
endorsed or otherwise amended to include lenders’ loss payable clause (regarding
personal property), in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)                                 Cause commercial general liability policies
to be endorsed to name the Administrative Agent as an additional insured; and
cause business interruption policies to name the Administrative Agent as a loss
payee.

 

(e)                                  Cause each such policy referred to in this
Section 7.07 to also provide that it shall not be canceled, modified or not
renewed (i) by reason of nonpayment of premium except upon not less than
ten (10) days’ prior written notice thereof by the insurer to the Administrative
Agent (giving the Administrative Agent the right to cure defaults in the payment
of premiums) or (ii) for any other reason except upon not less than thirty (30)
days’ prior written notice thereof by the insurer to the Administrative Agent.

 

(f)                                   Deliver to the Administrative Agent,
substantially concurrently with the cancellation, modification or non-renewal of
any such policy of insurance, a copy of a renewal or replacement policy or
insurance certificate (or other evidence of renewal of a policy previously
delivered to the Administrative Agent, including an insurance binder) together
with evidence reasonably satisfactory to the Administrative Agent of payment of
the premium therefor.

 

(g)                                  Permit any representatives that are
designated by the Administrative Agent to inspect and/or examine the insurance
policies maintained by or on behalf of the Loan Parties and to inspect and/or
examine books and records related thereto. The Loan Parties shall pay the
reasonable fees and expenses of any representatives retained by the
Administrative Agent to conduct up to one such inspection and/or examination
during any twelve (12) month period if no Event of Default has occurred and is
continuing; provided, however, that if an insurance inspection and/or
examination is initiated during an Event of Default, all fees and expenses
therefor shall be paid by the Loan Parties without regard to such limits.

 

(h)                                 None of the Secured Parties, or their agents
or employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 7.07.  Each Loan Party
shall look solely to its insurance companies or any other parties other than the
Secured Parties for the recovery of such loss or damage and such insurance
companies shall have no rights of subrogation against any Secured Party or its
agents or employees.  If, however, the insurance policies do not provide waiver
of subrogation rights against such parties, as required above, then the Loan
Parties hereby agree, to the extent permitted by law, to waive their right of
recovery, if any, against the Secured Parties and their agents and employees. 
The designation of any form, type or amount of insurance coverage by any Secured
Party under this Section 7.07 shall in no event be deemed a representation,
warranty or advice by such Secured Party that such insurance is adequate for the
purposes of the business of the Loan Parties or the protection of their
properties.

 

106

--------------------------------------------------------------------------------


 

7.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws (including without limitation all
applicable Environmental Laws) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
Properly Contested; or (b) the failure to comply therewith would not reasonably
be expected to have a Material Adverse Effect.

 

7.09                        Books and Records.  (a)  Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Loan Parties or such
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over any Loan Party or
such Subsidiary, as the case may be.

 

7.10                        Inspection Rights and Appraisals; Meetings with the
Administrative Agent.

 

(a)                                 Permit the Administrative Agent or its
designees or representatives from time to time, subject to reasonable notice and
normal business hours (except, in each case, when a Default or Event of Default
exists), to conduct Field Exams and/or appraisals of Inventory and to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers and Auditors; provided that representatives of the Borrower
Agent shall be given the opportunity to participate in any discussions with the
Auditors.  The Administrative Agent shall not have any duty to any Loan Party to
share any results of any Field Exam with any Loan Party.  Appraisals may be
shared with the Borrower Agent upon request.  The Loan Parties acknowledge that
all Field Exams, appraisals and reports are prepared by or for the
Administrative Agent and Lenders for their purposes, and Loan Parties shall not
be entitled to rely upon them.

 

(b)                                 Reimburse the Administrative Agent for all
reasonable and documented out-of-pocket charges, costs and expenses of the
Administrative Agent in connection with (i) up to one Field Exam, one full
Inventory appraisal and, if requested at the Administrative Agent’s discretion,
one desktop Inventory appraisal, in each case during any twelve (12) month
period during which no Reporting Trigger Period has arisen and (ii) up to one
additional full Inventory appraisal, one additional desktop Inventory appraisal
and one additional Field Exam in any twelve (12) month period during which a
Reporting Trigger Period has arisen, in each case which appraisals and Field
Exams shall be conducted by a Person acceptable to the Administrative Agent;
provided, however, that if a Field Exam or appraisal is initiated during a
Default or Event of Default, all charges, costs and expenses therefor shall be
reimbursed by the Loan Parties without regard to such limits; provided, further,
that, at any time and from time to time, without limiting the obligations of any
Loan Party or Subsidiary under this Section 7.10(b), the Administrative Agent
may elect, in its sole discretion, to use a desktop Inventory appraisal in lieu
of any full Inventory appraisal.

 

(c)                                  Without limiting the foregoing, participate
and will cause their key management personnel to participate in meetings with
the Administrative Agent and Lenders periodically during each year, which
meetings shall be held at such times and such places as may be reasonably
requested by the Administrative Agent.

 

7.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions (i) to refinance certain Indebtedness under the Existing Agreement,
(ii) to pay fees and expenses in connection with the Transactions and (iii) for
working capital, capital expenditures, and other general corporate purposes not
in contravention of any Law or of any Loan Document.  None of the proceeds of
the Credit Extensions will be used, directly or indirectly, to finance or
refinance dealings or transactions (x) by or with any Blocked Person or
otherwise in violation of Sanctions or (y) that would violate Anti-Corruption
Laws.

 

107

--------------------------------------------------------------------------------


 

7.12                        New Subsidiaries.  As soon as practicable but in any
event within 30 Business Days (or such longer period as may be agreed by the
Administrative Agent) following the acquisition or creation of any Domestic
Subsidiary (other than an Excluded Domestic Subsidiary), or the time any
existing Domestic Subsidiary ceases to be an Excluded Domestic Subsidiary, cause
to be delivered to the Administrative Agent each of the following, as
applicable:

 

(a)                                 a joinder agreement acceptable to the
Administrative Agent duly executed by such Domestic Subsidiary sufficient to
cause such Subsidiary to become a Guarantor (or, with the consent of the
Administrative Agent if such Subsidiary is to own any assets of the type
included in the Borrowing Base, a Borrower hereunder), together with executed
counterparts of each other Loan Document reasonably requested by the
Administrative Agent, including all Security Instruments and other documents
reasonably requested to establish and preserve the Lien of the Administrative
Agent in all Collateral of such Domestic Subsidiary;

 

(b)                                 (i) Uniform Commercial Code financing
statements naming such Person as “Debtor” and naming the Administrative Agent
for the benefit of the Secured Parties as “Secured Party,” in form, substance
and number sufficient in the reasonable opinion of the Administrative Agent and
its special counsel to be filed in all Uniform Commercial Code filing offices
and in all jurisdictions in which filing is necessary to perfect in favor of the
Administrative Agent for the benefit of the Secured Parties the Lien on the
Collateral conferred under such Security Instrument to the extent such Lien may
be perfected by Uniform Commercial Code filing, and (ii) pledge agreements,
control agreements, Documents and original collateral (including pledged Equity
Interests (other than Excluded Equity Interests), Securities and Instruments)
and such other documents and agreements as may be reasonably required by the
Administrative Agent, all as necessary to establish and maintain a valid,
perfected security interest in all Collateral in which such Domestic Subsidiary
has an interest consistent with the terms of the Loan Documents, in each case,
subject to the Intercreditor Agreement;

 

(c)                                  upon the request of the Administrative
Agent, an opinion of counsel to each such Domestic Subsidiary and addressed to
the Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent, each of which opinions may be in form
and substance, including assumptions and qualifications contained therein,
substantially similar to those opinions of counsel delivered pursuant to
Section 5.01(a);

 

(d)                                 current copies of the Organization Documents
of each such Domestic Subsidiary, together with minutes of duly called and
conducted meetings (or duly effected consent actions) of the Board of Directors,
partners, or appropriate committees thereof (and, if required by such
Organization Documents or applicable law, of the shareholders, members or
partners) of such Person authorizing the actions and the execution and delivery
of documents described in this Section 7.12, all certified by the applicable
Governmental Authority or appropriate officer as the Administrative Agent may
elect; and

 

(e)                                  with respect to any Subsidiary to become a
Borrower hereunder, within three (3) Business Days prior to becoming a Borrower,
all “know-your-customer” and customer due diligence documentation satisfactory
to the Lenders to the extent such information is requested by the Administrative
Agent or the Lenders reasonably promptly after written notice to the
Administrative Agent of the proposed joinder of a Borrower.

 

7.13                        Compliance with ERISA.  Do, and cause each of its
ERISA Affiliates to do, each of the following: (a) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other applicable Laws; (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to the Pension Funding Rules.  The
Loan Parties and each of their respective Subsidiaries shall not

 

108

--------------------------------------------------------------------------------


 

withdraw, and shall cause each ERISA Affiliate not to withdraw, in whole or in
part, from any Multiemployer Plan so as to give rise to withdrawal liability
resulting in payments by any Loan Party exceeding the Threshold Amount.  At no
time shall the actuarial present value of unfunded liabilities for
post-employment health care benefits, whether or not provided under a Plan,
calculated in a manner consistent with Statement No. 106 of the Financial
Accounting Standards Board, exceed the Threshold Amount.

 

7.14                        Further Assurances.  At the Borrowers’ cost and
expense, upon request of the Administrative Agent, duly execute and deliver or
cause to be duly executed and delivered, to the Administrative Agent such
further information, instruments, documents, certificates, financing and
continuation statements, and do and cause to be done such further acts that may
be reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement, the Security Instruments and the other Loan Document,
including, to create, continue or preserve the liens and security interests in
Collateral (and the perfection and priority thereof) of the Administrative Agent
contemplated hereby and by the other Loan Documents and specifically including
all Collateral acquired by the Borrowers after the Closing Date.

 

7.15                        Reserved.

 

7.16                        Environmental Laws.  (a) Conduct its operations and
keep and maintain its Real Property in material compliance with all
Environmental Laws, other than any such non-compliance which would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect; (b) obtain and renew all environmental permits
necessary for its operations and properties, other than any environmental
permits the failure of which to obtain would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect; and
(c) implement any and all investigation, remediation, removal and response
actions that are required to comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under or about any of its Real
Property other than any such non-compliance which would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect.

 

7.17                        Leases, Mortgages and Third-Party Agreements.

 

(a)                                 Upon request, provide Administrative Agent
with copies of all existing and future agreements (including any mortgage, deed
of trust or similar security document) entered into between a Loan Party and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns, or
has a mortgage or similar lien on, any premises at which any Collateral with an
aggregate value of $1,000,000 or greater may be kept or that otherwise may
possess any Collateral with an aggregate value of $1,000,000 or greater (each a
“Material Third-Party Agreement”).

 

(b)                                 Except as otherwise expressly permitted
hereunder, (i) make all payments and otherwise perform all obligations in
respect of all leases and all mortgages, deeds of trust or similar security
documents constituting Material Third Party Agreements and not allow such
leases, mortgages, deeds of trust or similar security documents to lapse or be
terminated (or any rights to renew such leases, mortgages, deeds of trust or
similar security documents to be forfeited or cancelled), (ii) notify the
Administrative Agent of any default by the applicable Loan Party or Subsidiary
with respect to such leases or mortgages, deeds of trust or similar security
documents and (iii) promptly cure any such default by the applicable Loan Party
or Subsidiary. If any such default is not so cured, each Loan Party hereby
authorizes the Administrative Agent (as its non-fiduciary agent and on its
behalf) to, if elected by the Administrative Agent in its sole discretion, make
such payments and/or take such other actions as the Administrative Agent may
elect in order to cure any such default (whether or not an Event of Default

 

109

--------------------------------------------------------------------------------


 

under this Agreement exists at such time).  Any payment made pursuant to this
Section 7.17(b) shall be deemed a Protective Advance hereunder.  Each Loan Party
agrees that the Administrative Agent shall have no obligation to exercise any
right to cure hereunder, whether or not such right is exercised on any one or
more occasions.

 

7.18                        Material Contracts.  Perform and observe all the
payment terms and other material terms and provisions of each Material Contract
to be performed or observed by it, maintain each such Material Contract in full
force and effect, enforce each such Material Contract in accordance with its
terms, take all such action to such end as may be from time to time reasonably
requested by the Administrative Agent and, upon reasonable request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do any of the foregoing, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

7.19                        Treasury Management Services.  Commencing with the
date which is ninety (90) days after the Closing Date (or such longer period as
may be agreed by the Administrative Agent), each Borrower shall maintain its
lockbox deposit accounts exclusively with BMO Harris and shall utilize BMO
Harris for its primary disbursement account and other Treasury Management and
Other Services, provided that BMO Harris agrees to provide such disbursing bank
services and other Treasury Management and Other Services on reasonably
competitive pricing terms.

 

7.20                        Enhancements to Senior Notes Indebtedness.  If
Senior Notes Agent or any holder of Senior Notes receives any additional
guaranty or other credit enhancement after the Closing Date from any Loan Party,
Borrowers shall cause the same to be granted to Administrative Agent for the
benefit of the Secured Parties, subject to the terms of the Intercreditor
Agreement.

 

ARTICLE VIII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan Obligation
hereunder shall remain unpaid or unsatisfied, no Loan Party shall, nor shall it
permit any Subsidiary to, directly or indirectly:

 

8.01                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness or issue any Disqualified Equity Interest, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 8.01;

 

(c)                                  Guarantees of any Loan Party in respect of
Indebtedness otherwise permitted hereunder of any other Loan Party; provided
that any Guarantee of Indebtedness permitted hereunder that is subordinated to
the Obligations shall be subordinated to the Obligations on substantially the
same terms as such guaranteed Indebtedness;

 

(d)                                 obligations (contingent or otherwise)
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the Ordinary Course of Business for
the purpose of directly mitigating risks reasonably anticipated by such Person
associated with liabilities, commitments, investments, assets, cash flows of or
property held by, or changes in the value of securities issued by, such Person,
and not for purposes of speculation or taking a “market view”

 

110

--------------------------------------------------------------------------------


 

and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)                                  Indebtedness arising in the Ordinary Course
of Business in connection with treasury management and commercial credit card,
merchant card and purchase or procurement card services including Treasury
Management and Other Services;

 

(f)                                   Indebtedness in respect of Capital Leases,
Synthetic Lease Obligations and purchase money obligations for Real Property and
fixed or capital assets within the limitations set forth in Section 8.02(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding, together with the Swap Termination Value of all Swap Contracts
permitted under Section 8.01(d) above, shall not exceed $5,000,000;

 

(g)                                  Assumed Indebtedness in an aggregate
principal amount not to exceed $3,000,000 at any time outstanding;

 

(h)                                 Indebtedness incurred to finance or as part
of the consideration for any Permitted Acquisition; provided, that, (i) no Event
of Default exists at the time of or would be caused by the incurrence of such
Indebtedness and (ii) such Indebtedness (A) is unsecured, (B) bears interest
(and provided for fees) at a rate (or amount) no greater than the then current
arm’s length market rate (or amount) for similar Indebtedness, (C) does not
require the payment in cash of principal (other than in respect of working
capital adjustments) prior to ninety-one (91) days following the Maturity Date,
(D) has a maturity at least 91 days after the Maturity Date, and (E) is
subordinated to the Obligations on terms reasonably acceptable to the
Administrative Agent;

 

(i)                                     [Reserved];

 

(j)                                    the endorsement of negotiable instruments
for deposit or collection or similar transactions in the Ordinary Course of
Business;

 

(k)                                 Indebtedness in respect of any bankers’
acceptance, bank guarantees, letters of credit, warehouse receipt or similar
facilities entered into in the ordinary course of business in respect of
workers’ compensation and other casualty claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation and other casualty claims);

 

(l)                                     Indebtedness incurred or arising in the
Ordinary Course of Business and not in connection with the borrowing of money in
respect of (i) obligations to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms; (ii) performance bonds, bid
bonds, appeal bonds, surety bonds, performance and completion guarantees and
similar instruments or obligations; and (iii) obligations to pay insurance
premiums;

 

(m)                             Indebtedness representing deferred compensation
to employees, consultants or independent contractors incurred in the ordinary
course of business;

 

(n)                                 surety bonds, deposits and similar
obligations permitted under Section 8.02(e) or (f);

 

(o)                                 unsecured Indebtedness of (A) any Loan Party
owing to any other Loan Party or any Subsidiary that is not a Loan Party (so
long as such Indebtedness owing to a Subsidiary that is not a Loan Party
(x) bears interest (and provided for fees) at a rate (or amount) no greater than
the then current arm’s

 

111

--------------------------------------------------------------------------------


 

length market rate (or amount) for similar Indebtedness, (y) does not require
the payment in cash of principal (at maturity or otherwise) prior to ninety-one
(91) days following the Maturity Date and (z) is subordinated to the Obligations
on terms reasonably acceptable to the Administrative Agent), (B) any Subsidiary
that is not a Loan Party owing to any other Subsidiary that is not a Loan Party
and (C) any Subsidiary that is not a Loan Party owing to any Loan Party;
provided that any such Indebtedness described in this clause which is owing to a
Loan Party, shall (1) to the extent the principal amount thereof is in excess of
$50,000, be evidenced by promissory notes in form and substance satisfactory to
the Administrative Agent and pledged to the Administrative Agent on terms
acceptable to it, (2) be permitted under Section 8.03(c)(iv) or (h), and (3) not
be forgiven or otherwise discharged for any consideration other than payment in
full in cash unless the Administrative Agent otherwise consents;

 

(p)                                 Indebtedness under the Senior Notes
Documents in an aggregate principal amount outstanding at any time not to exceed
the Noteholder Maximum Amount (as defined in the Intercreditor Agreement), and
Subordinated Debt;

 

(q)                                 other unsecured Indebtedness (i) that bears
interest (and provided for fees) at a rate (or amount) no greater than the then
current arm’s length market rate (or amount) for similar Indebtedness, (ii) has
a stated maturity date no earlier than 91 days following the Maturity Date,
(iii) as to which at the time of incurrence thereof no Default or Event of
Default has occurred and is continuing or would result therefrom, (iv) the
aggregate outstanding principal amount of which does not exceed $500,000 at any
time, and (v) with respect to which at least ten (10) Business Days prior to
each such incurrence, the Borrower Agent has delivered a certificate to the
Administrative Agent demonstrating compliance with each of clauses (i) through
(iv) above; and

 

(r)                                    Refinancing Indebtedness.

 

8.02                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following (“Permitted Liens”):

 

(a)                                 Liens in favor of the Administrative Agent
pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof as
described on Schedule 8.02 (setting forth, as of the Closing Date, the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Subsidiary subject thereto)
and any renewals or extensions thereof, provided that (i) the Lien does not
extend to any additional property, and (ii) the obligations secured or benefited
thereby constitutes Refinancing Indebtedness;

 

(c)                                  Liens for Taxes, assessments or other
governmental charges, not yet due or which are being Properly Contested, and
which in all cases are junior to the Lien of the Administrative Agent;

 

(d)                                 Liens of carriers, warehousemen, mechanics,
materialmen, repairmen, landlords or other like Liens imposed by Law or arising
in the Ordinary Course of Business which are not overdue for a period of more
than 30 days or which are being Properly Contested;

 

(e)                                  Liens, pledges or deposits in the Ordinary
Course of Business in connection with (i) insurance, workers compensation,
unemployment insurance and social security legislation, (ii) contracts, bids,
government contracts, and surety, appeal, customs, performance and
return-of-money bonds and (iii) other similar obligations (exclusive of
obligations in respect of the payment for borrowed money), whether pursuant to
contracts, statutory requirements, common law or consensual arrangements, other
than any Lien imposed by ERISA;

 

112

--------------------------------------------------------------------------------


 

(f)                                   Liens arising in the Ordinary Course of
Business consisting of deposits to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature, in each case, incurred in the Ordinary
Course of Business;

 

(g)                                  Liens with respect to minor imperfections
of title and easements, rights-of-way, covenants, consents, reservations,
encroachments, variations and zoning and other similar restrictions, charges,
encumbrances or title defects affecting Real Property which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person and do not materially
detract from the value of or materially impair the use by the Loan Parties in
the Ordinary Course of Business of the property subject to or to be subject to
such encumbrance;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 9.01 or securing appeal
or other surety bonds related to such judgments, and which in all cases are
junior to the Lien of the Administrative Agent;

 

(i)                                     Liens securing Indebtedness permitted
under Section 8.01(f); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or Fair Market Value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(j)                                    Liens securing Assumed Indebtedness of
the Loan Parties or any Subsidiary permitted pursuant to Section 8.01(g);
provided that (i) such Liens do not at any time encumber any property other than
property of the Subsidiary acquired, or the property acquired, and proceeds
thereof in connection with such Assumed Indebtedness and shall not attach to any
assets of the Loan Parties theretofore existing or (except for any such
proceeds) which arise after the date thereof and (ii) the Assumed Indebtedness
and other secured Indebtedness of the Loan Parties secured by any such Lien does
not exceed the Fair Market Value of the property being acquired in connection
with such Assumed Indebtedness;

 

(k)                                 Liens on assets of Foreign Subsidiaries of
the Company securing Indebtedness of such Foreign Subsidiaries permitted
pursuant to Section 8.01(i);

 

(l)                                     operating leases or subleases granted by
the Loan Parties to any other Person in the Ordinary Course of Business;

 

(m)                             Liens (a) of a collection bank arising under
Section 4-210 of the UCC or any comparable or successor provision on items in
the course of collection, (b) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business and
(c) in favor of banking institutions arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;

 

(n)                                 Liens in favor of customs and revenue
authorities imposed by Law to secure payment of customs duties in connection
with the importation of goods and arising in the Ordinary Course of Business
which are not overdue for a period of more than 30 days or which are being
Properly Contested;

 

(o)                                 Liens in favor of the Senior Notes Agent in
and on the assets and properties of the Loan Parties constituting Collateral to
secure the Indebtedness permitted under Section 8.01(p), so long as those Liens
are at all times subject to the terms of the Intercreditor Agreement; and

 

113

--------------------------------------------------------------------------------


 

(p)                                 any Lien arising from the Company’s
provision of cash collateral, in an amount not to exceed $550,000 at any time,
securing a letter of credit in the face amount of $500,000 issued by U.S. Bank
National Association to the landlord under a real estate lease of the Company.

 

8.03                        Investments.  Make or maintain any Investments,
except (subject, in each case, to the proviso immediately following
Section 8.03(h)):

 

(a)                                 Investments held by the Loan Parties in the
form of Cash Equivalents or other Investment Property that are held in a
securities account or deposit account subject to a Control Agreement in favor of
the Administrative Agent, pursuant to documentation in form and substance
satisfactory to the Administrative Agent;

 

(b)                                 loans and advances to officers, directors
and employees of the Company and its Subsidiaries made in the Ordinary Course of
Business and approved by the board of directors of the Company, in an aggregate
amount at any one time outstanding not to exceed $2,500,000 (or its equivalent
in other currencies);

 

(c)                                  Investments in Loan Parties;

 

(d)                                 Investments consisting of extensions of
credit in the nature of Accounts or notes receivable arising from the grant of
trade credit in the Ordinary Course of Business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled Account
Debtors to the extent reasonably necessary in order to prevent or limit loss;

 

(e)                                  Guarantees permitted by Section 8.01;

 

(f)                                   Investments existing as of the date hereof
as described in Schedule 8.03 (setting forth, as of the Closing Date, the
amount, obligor or issuer and maturity, if any, thereof) and extensions or
renewals thereof, provided that no such extension or renewal shall be permitted
if it would (i) increase the amount of such Investment at the time of such
extension or renewal or (ii) result in a Default hereunder; and

 

(g)                                  Investments constituting a Permitted
Acquisition so long as (after giving effect to such Acquisition on a Pro Forma
Basis and the costs related thereto (including cash and other property (other
than Equity Interests or options to acquire Equity Interests of any Loan Party)
given as consideration, any Indebtedness incurred, assumed or acquired by any
Loan Party or any Subsidiary in connection with such Acquisition, all additional
purchase price amounts in the form of earnouts and other Contingent
Obligations), and all fees, expenses and transaction costs incurred in
connection therewith) the Payment Conditions are satisfied with respect thereto;

 

provided, however, that, notwithstanding anything herein to the contrary, no
Loan Party shall, nor shall it permit any Subsidiary to, directly or indirectly,
acquire any Equity Interests of any Person that will not, after giving effect to
such acquisition, constitute a Subsidiary.

 

8.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, except that, so long as no Default
exists or would result therefrom:

 

(a)                                 any Subsidiary of the Company may merge or
consolidate with or liquidate or dissolve into a Loan Party; provided, that,
(i) the Loan Party shall be the continuing or surviving Person and (ii) in the
case of any merger of a Borrower and a Subsidiary Guarantor, such Borrower shall
be the continuing or surviving Person;

 

114

--------------------------------------------------------------------------------


 

(b)           in connection with a Permitted Acquisition, any Subsidiary of a
Loan Party may merge with or into or consolidate with any other Person or permit
any other Person to merge with or into or consolidate with it; provided, that,
(i) the Person surviving such merger shall be a wholly-owned Subsidiary of a
Loan Party and (ii) in the case of any such merger to which any Loan Party is a
party, such Loan Party is the surviving Person; and

 

(c)           any Subsidiary that is not a Loan Party may merge into any other
Subsidiary that is not a Loan Party; provided that, when any wholly-owned
Subsidiary is merging with another Subsidiary that is not wholly-owned, the
wholly-owned Subsidiary shall be the continuing or surviving Person.

 

8.05        Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)           Dispositions of Inventory and, so long as no Event of Default
exists or is created thereby, Cash Equivalents, each in the Ordinary Course of
Business;

 

(b)           Dispositions in the Ordinary Course of Business of Equipment or
fixed assets (other than Specified Property) that are obsolete, worn out or no
longer useful to the Core Business;

 

(c)           Dispositions that constitute (i) an Investments permitted under
Section 8.03, (ii) a Lien permitted under Section 8.02, (iii) a merger,
dissolution, consolidation or liquidation permitted under Section 8.04(a), or
(iv) a Restricted Payment permitted under Section 8.06;

 

(d)           Dispositions that result from a casualty or condemnation in
respect of such property or assets and is not otherwise an Event of Default so
long as all proceeds thereof are applied in accordance with Section 2.06(c);

 

(e)           the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other Intellectual Property rights in the Ordinary Course of
Business,

 

(f)            (i) the lapse of immaterial registered patents, trademarks,
copyrights and other Intellectual Property to the extent maintaining such
registered Intellectual Property is not economically desirable in the conduct of
its business or (ii) the abandonment of patents, trademarks, copyrights, or
other intellectual property rights in the Ordinary Course of Business so long as
in each case under clauses (i) and (ii), such lapse or abandonment is not
materially adverse to the interests of the Secured Parties;

 

(g)           the leasing or subleasing of assets (other than sale and leaseback
transactions prohibited under Section 8.15) in the Ordinary Course of Business;

 

(h)           Dispositions that consist of the sale or discount in the Ordinary
Course of Business of overdue Accounts that are not Eligible Accounts in
connection with the compromise or collection thereof, provided that the Net Cash
Proceeds from such Disposition shall be deposited in a Controlled Deposit
Account;

 

(i)            Dispositions among the Loan Parties or by any Subsidiary to a
Loan Party;

 

(j)            Dispositions by any Subsidiary which is not a Loan Party to
another Subsidiary that is not a Loan Party;

 

(k)           [Reserved];

 

115

--------------------------------------------------------------------------------


 

(l)            Dispositions of Noteholder Priority Collateral (as defined in the
Intercreditor Agreement) (other than Equity Interests of Subsidiaries of the
Company) so long as all Net Cash Proceeds of such Dispositions are (i) applied
to permanently prepay the Senior Notes and/or (ii) reinvested in accordance with
Section 2.06(d) in other assets that are useful in the business of the Loan
Parties;

 

(m)          Dispositions of Specified Property, so long as all Net Cash
Proceeds of such Dispositions are offered to be prepaid in accordance with the
Senior Notes Documents or are actually applied to permanently prepay the Senior
Notes; and

 

(n)           other Dispositions of assets, other than Collateral of a type
included in the Borrowing Base, so long as (i) no Event of Default has occurred
and is continuing at the time of such Disposition and (ii) the Fair Market Value
of all such assets Disposed of, whether individually or in a series of related
transactions, does not exceed $2,500,000 in the aggregate in any fiscal year.

 

8.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, in each case (except Section 8.06(a)) so long as no Default or
Event of Default shall have occurred and be continuing (both before or as a
result of the making of such Restricted Payment):

 

(a)           each Subsidiary may make Restricted Payments, directly or
indirectly, to any Borrower;

 

(b)           the Company and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)           the Company and each of its Subsidiaries may purchase, redeem or
otherwise acquire shares of its common stock or other common Equity Interests or
warrants or options to acquire any such shares in connection with customary
employee agreements or management agreements, plans or arrangements, all in an
aggregate amount not to exceed $1,000,000 in any fiscal year;

 

(d)           the Company may make Restricted Payments in connection with the
withholding of Equity Interests to cover withholding taxes due upon the vesting
of equity compensation paid to employees, directors or consultants; and

 

(e)           the Company shall be permitted to make other Restricted Payments
in the form of cash dividends, distributions, purchases, redemptions or other
acquisitions of or with respect to shares of its common stock or other common
Equity Interests if the Payment Conditions are satisfied with respect thereto.

 

8.07        Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrowers and their Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

 

8.08        Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of any Loan Party, whether or not in the Ordinary Course
of Business, other than:

 

(a)           transactions on fair and reasonable terms substantially as
favorable to such Loan Party or Subsidiary as would be obtainable by such Loan
Party or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate;

 

(b)           transactions between or among the Loan Parties;

 

116

--------------------------------------------------------------------------------


 

(c)           transactions constituting Investments permitted under
Section 8.03(c)(iii) and other transactions expressly permitted by
Sections 8.04, 8.05, 8.06 and 8.13; and

 

(d)           transactions pursuant to agreements in existence or contemplated
on the Closing Date as set forth on Schedule 8.08 or any amendment thereto to
the extent such an amendment is not adverse to the Secured Parties in any
material respect.

 

8.09        Burdensome Agreements.  Enter into any Contractual Obligation (other
than this Agreement, any other Loan Document or the Senior Notes Documents)
that:

 

(a)           requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person; or

 

(b)           limits the ability (i) of any Subsidiary to make Restricted
Payments to the Company or any other Borrower or to otherwise transfer property
to the Company or any other Borrower, (ii) of any Subsidiary to Guarantee the
Indebtedness of the Borrowers or become a direct Borrower hereunder, or (iii) of
any Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 8.01(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness.

 

8.10        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
any manner that might cause the Credit Extension or the application of such
proceeds to violate Regulations T, U or X of the FRB, in each case as in effect
on the date or dates of such Credit Extension and such use of proceeds.

 

8.11        Prepayment of Indebtedness; Amendment to Material Agreements.

 

(a)           Make or pay, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

 

(i)            payments when due of regularly scheduled interest and principal
payments and mandatory prepayments, other than (x) payments in respect of any
Subordinated Debt prohibited by the Subordination Provisions thereof and (y) any
regularly scheduled principal payments and mandatory prepayments in respect of
the Senior Notes, unless (A) such payments are funded with Net Cash Proceeds
from Dispositions of Noteholder Priority Collateral (as defined in the
Intercreditor Agreement), (B) such payments are funded with Net Cash Proceeds
from Dispositions of Specified Property, (C) such payments are funded with Net
Cash Proceeds from any issuance of Equity Interests by the Company in the form
of either (I) common equity or (II) other equity having terms reasonably
acceptable to the Administrative Agent and, in the case of any such issuance of
Equity Interests, not constituting Disqualified Equity Interests, (D) any such
payment is due on the maturity date of such Senior Notes stated therein or as
such maturity date may be stated in any Refinancing Indebtedness in respect
thereof, (E) such payment occurs as a result of a Change of Control (under and
as defined in the Senior Notes Agreement as in effect on the date hereof) and
the Required Lenders have waived, in writing, the Event of Default hereunder as
a result of any Change of Control or (F) as of the date of any such payment and
after giving effect thereto, the Payment Conditions are satisfied;

 

117

--------------------------------------------------------------------------------


 

(ii)           payments made through the incurrence of Refinancing Indebtedness;

 

(iii)          payments of secured Indebtedness that becomes due as a result of
a voluntary sale or transfer permitted hereunder of the property securing such
Indebtedness;

 

(iv)          payments made solely from and substantially contemporaneously with
the proceeds of the issuance of Equity Interests by the Company (other than
Disqualified Equity Interests); and

 

(v)           optional payments or prepayments in respect of (x) the Senior
Notes, solely if (1) such payments or prepayments, as the case may be, are
funded with Net Cash Proceeds from (A) Dispositions of Noteholder Priority
Collateral (as defined in the Intercreditor Agreement) or receipt of any
Extraordinary Insurance Receipts (as defined in the Senior Notes Agreement as in
effect on the date hereof) in respect thereof, (B) Dispositions of Specified
Property or receipt of any Extraordinary Insurance Receipts in respect thereof,
or (C) any issuance of Equity Interests by the Company in the form of either
(I) common equity or (II) other equity having terms reasonably acceptable to the
Administrative Agent and, in the case of any such issuance of Equity Interests,
not constituting Disqualified Equity Interests or (2) as of the date of any such
payment or prepayment and after giving effect thereto, the Voluntary Payment
Conditions are satisfied, and (y) any other Indebtedness (other than
Subordinated Debt to the extent contrary to the Subordination Provisions
applicable thereto), provided that as of the date of any such payment or
prepayment and after giving effect thereto, the Voluntary Payment Conditions are
satisfied.

 

(b)           Amend, modify or change in any manner any term or condition of
(i) any Senior Notes Document to the extent prohibited by the terms of the
Intercreditor Agreement or (ii) any other Indebtedness for borrowed money so
that the terms and conditions thereof are less favorable in any material respect
to the Administrative Agent and the Lenders than the terms of such Indebtedness
as of the Closing Date.

 

8.12        Financial Covenants.

 

(a)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio, determined on a Pro Forma Basis as of (i) the last
day of the Measurement Period most recently ended before the commencement of a
Fixed Charge Trigger Period and (ii) the last day of each Measurement Period
thereafter ending during any Fixed Charge Trigger Period to be less than 1.00 to
1.00 for such Measurement Period.

 

8.13        Creation of New Subsidiaries.  Create or acquire any new Subsidiary
after the Closing Date other than Subsidiaries created or acquired in accordance
with Section 7.12.

 

8.14        Reserved.

 

8.15        Sale and Leaseback.  Enter into any agreement or arrangement with
any other Person providing for the leasing by any Loan Party or any Subsidiary
of real or personal property which has been or is to be sold or transferred by
any Loan Party or any Subsidiary to such other Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of a Loan Party or any Subsidiary.

 

8.16        Organization Documents; Fiscal Year.  (a) Amend, modify or otherwise
change any of its Organization Documents in any material respect, except in
connection with a transaction permitted

 

118

--------------------------------------------------------------------------------


 

under Section 8.04, but in any case not in any manner that could have a material
adverse effect on the interests of the Secured Parties, or (b) change its fiscal
year.

 

8.17        Immaterial Subsidiaries.  In the case of Aviation, so long as such
Person constitutes an Immaterial Subsidiary and is not required to join as a
Borrower or a Guarantor under this Agreement and each other Loan Document
pursuant to Section 7.12, engage in any operations or business (other than
activities as described in Schedule 8.17); provided, however, that
notwithstanding anything to the contrary in this Agreement, Aviation shall not
(i) consolidate or merge with, or liquidate or dissolve into, or convey,
transfer or lease all or substantially all of its assets to, any Person other
than a Loan Party (in which case, the Loan Party shall be the continuing or
surviving Person), (ii) directly or indirectly sell or otherwise dispose of any
Equity Interests of any Borrower, or (iii) fail to hold itself out to the public
as a legal entity separate and distinct from all other Persons.

 

8.18        Anti-Money Laundering and Terrorism Laws and Regulations.  Permit
any Loan Party, any Subsidiary or, to the knowledge of any Loan Party, any
director, officer, agent, employee, or other authorized person acting on behalf
of any Loan Party or any Subsidiary to:

 

(a)           become (including by virtue of being owned or controlled by a
Blocked Person), own or control a Blocked Person or any Person that is the
target of sanctions imposed by the United Nations or by the European Union;

 

(b)           directly or indirectly have any investment in or engage in any
dealing or transaction (including, without limitation, any investment, dealing
or transaction involving the proceeds of the Credit Extensions) with any Person
if such investment, dealing or transaction (A) would cause any Secured Party to
be in violation of any law or regulation applicable to such Secured Party or
(B) is prohibited by or subject to Sanctions;

 

(c)           conduct, engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, or facilitate a violation of, any of the prohibitions set forth in
Executive Order No. 13224, the Currency and Foreign Regulations Reporting Act of
1970 (otherwise known as the Bank Secrecy Act), the PATRIOT Act, the Money
Laundering Control Act or any other United States anti-money laundering or
anti-terrorism law or regulation (collectively, “Anti-Money Laundering Laws”);
or

 

(d)           engage, or permit any of its Affiliates to engage, in any activity
that could subject such Person or any Secured Party to Sanctions.

 

8.19        Economic Sanctions Laws and Regulations.  Permit any Loan Party, any
Subsidiary or, to the knowledge of any Loan Party, any director, officer, agent,
employee, or other authorized person acting on behalf of any Loan Party or any
Subsidiary to conduct, transact, engage in, or facilitate, any business or
activity on behalf of such Loan Party or its Subsidiaries in violation of
Sanctions.

 

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES

 

9.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  Any Borrower fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any Letter of Credit
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any Letter of Credit Obligation, or any commitment or other

 

119

--------------------------------------------------------------------------------


 

fee due hereunder, or (iii) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

 

(b)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained (i) in any of Sections 7.01(a),
7.01(b), 7.03, 7.05, 7.07, 7.10, 7.11 or 7.19 or Article VIII, or (ii) in any of
Sections 4.04, 7.02(a), 7.02(b) or 7.02(c) and such failure continues for
three (3) or more Business Days; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) receipt of notice of such
default by a Responsible Officer of the Borrower Agent from the Administrative
Agent, or (ii) any Responsible Officer of any Loan Party becomes aware of such
default; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party or its Subsidiaries herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made in any material respect; or

 

(e)           Cross-Default.  (i) With respect to any Indebtedness or guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, any Loan Party or its
Subsidiaries (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, and after
passage of any grace period) in respect of any such Indebtedness or guarantee,
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, and such
default continues for more than the grace or cure period, if any, therein
specified, the effect of which default or other event is to cause, or to permit
the holder of such Indebtedness or beneficiary of such guarantee (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such guarantee to become payable or cash
collateral in respect thereof to be demanded; (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which any Loan
Party or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which any Loan Party or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by a Loan Party
or any Subsidiary as a result thereof is greater than Threshold Amount; or
(iii) without limitation of the preceding clause (i), any “Event of Default”
under and as such term is defined in the Senior Notes Documents shall have
occurred and be continuing; or

 

(f)            Insolvency Events.  Any Insolvency Event shall occur with respect
to any Loan Party; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Loan Party and is not released, vacated or fully bonded within 30 days after
its issue or levy; (iii) any Loan Party is enjoined, restrained or in any way
prevented by any Governmental Authority from conducting any material part of its
business; (iv) any Loan Party suffers the loss, revocation or

 

120

--------------------------------------------------------------------------------


 

termination of any material license, permit, lease or agreement necessary to its
business; (v) there is a cessation of any material part of any Loan Party’s
business for a material period of time; or (vi) any material Collateral or
property or assets of a Loan Party is taken or impaired through condemnation; or

 

(h)           Judgments.  There is entered against any Loan Party (i) one or
more final judgments or orders for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
such judgment or order remains unvacated and unpaid and either (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) a Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document, or any Lien
granted thereunder, at any time after its execution and delivery and for any
reason, other than as expressly permitted hereunder or upon Payment in Full,
ceases to be in full force and effect (except with respect to immaterial
assets); or any Borrower or any other Person contests in any manner the validity
or enforceability of any Loan Document or any Lien granted to the Administrative
Agent pursuant to the Security Instruments; or any Borrower denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or any party to the
Intercreditor Agreement contests in any manner the validity or enforceability of
the Intercreditor Agreement or denies that it has any liability or obligation
thereunder or purports to revoke, terminate or rescind the Intercreditor
Agreement; or

 

(k)           Breach of Contractual Obligation.  Any Loan Party or any
Subsidiary thereof fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any contract to which it is party or fails to observe or perform any other
agreement or condition relating to any such contract to which it is party or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the counterparty to such contract to terminate such
contract, in each case which would, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect; or

 

(l)            Indictment.  (i) Any Loan Party is (A) criminally indicted or
convicted of a felony for fraud or dishonesty in connection with the Loan
Parties’ business or (B) charged by a Governmental Authority under any law that
would reasonably be expected to lead to forfeiture of any material portion of
Collateral, or (ii) any director or senior officer of any Loan Party is
(A) criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business, unless such director or senior
officer promptly resigns or is removed or replaced or (B) charged by a
Governmental Authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral; or

 

(m)          Subordination Provisions.  (i) The Subordination Provisions shall
fail to be enforceable by the Lenders (which have not effectively waived the
benefits thereof) in accordance with the terms

 

121

--------------------------------------------------------------------------------


 

thereof; or (ii) the principal or interest on any Loan, any Letter of Credit
Obligation or other Loan Obligations shall fail to constitute “designated senior
debt” (or any other similar term) under any document, instrument or agreement
evidencing such Subordination Provisions; or (iii) any Loan Party or any of its
Subsidiaries shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordination
Provisions, or (B) that any of such Subordination Provisions exist for the
benefit of any Secured Party; or (iv) any Loan Party or any Subsidiary thereof
or any other Person fails to observe or perform any of the Subordination
Provisions; or

 

(n)           Change of Control.  There occurs (i) any Change of Control or
(ii) any “change of control” (or equivalent change) under and as defined in the
Senior Notes Documents.

 

9.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent may, and at the direction of the
Required Lenders shall, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the Letter of Credit Issuer to make Letter of Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Loan Obligations owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrowers;

 

(c)           require that the Borrowers Cash Collateralize the Letter of Credit
Obligations (in an amount equal to the then Outstanding Amount thereof) or any
other Loan Obligations that are contingent or not yet due and payable in amount
determined by the Administrative Agent in accordance with this Agreement; and

 

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

 

provided, however, that upon the occurrence of an Event of Default under
Section 9.01(f), the obligation of each Lender to make Loans and any obligation
of the Letter of Credit Issuer to make Letter of Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the
Letter of Credit Obligations as aforesaid shall automatically become effective,
in each case without further act of the Administrative Agent or any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

9.03        Application of Funds.

 

(a)           Subject to Section 9.03(b) below, all payments made by Loan
Parties in respect of the Loan Obligations shall be applied (a) first, as
specifically required in the Loan Documents; (b) second, to Loan Obligations
then due and owing; (c) third, to other Loan Obligations specified by Borrower
Agent, so long as such instructions of Borrower Agent do not contravene the
terms of this Agreement; and (d) fourth, as determined by the Administrative
Agent in its discretion.

 

122

--------------------------------------------------------------------------------


 

(b)           Notwithstanding any provision to the contrary contained herein,
after the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the Letter of Credit
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.16 and 2.17, be
applied by the Administrative Agent in the following order:

 

First, to all fees, indemnities, expenses and other amounts (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article IV) due to the Administrative Agent in
its capacity as such, until paid in full;

 

Second, to all Protective Advances and unreimbursed Overadvances payable to the
Administrative Agent until paid in full;

 

Third, to all amounts owing to the Swing Line Lender for outstanding Swing Line
Loans until paid in full;

 

Fourth, to that portion of the Loan Obligations constituting fees, indemnities
and other amounts (other than principal, interest, Letter of Credit Fees and
other Obligations expressly described in clauses Fifth through Eighth below)
payable to the Lenders and the Letter of Credit Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the
Letter of Credit Issuer and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Fourth
payable to them until paid in full;

 

Fifth, to that portion of the Loan Obligations constituting accrued and unpaid
Letter of Credit Fees and interest on the Loans, Letter of Credit Borrowings and
other Loan Obligations, ratably among the Lenders and the Letter of Credit
Issuer in proportion to the respective amounts described in this clause Fifth
payable to them until paid in full;

 

Sixth, to (i) that portion of the Obligations constituting unpaid principal of
the Loans and Letter of Credit Borrowings and to Cash Collateralize that portion
of Letter of Credit Obligations comprising the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrowers and (ii) the payment of Priority Swap Obligations to the extent a
Credit Product Reserve has been established therefor, ratably among the Lenders,
Letter of Credit Issuer and the applicable Credit Product Providers in
proportion to the respective amounts described in this clause Sixth payable to
them until paid in full;

 

Seventh, to payment of Credit Product Obligations (other than Priority Swap
Obligations to the extent paid under clause Sixth above), ratably to the Credit
Product Providers in proportion to the respective amounts described in this
clause Seventh payable to them until paid in full;

 

Eighth, to all other Obligations of the Borrowers that are due and payable to
the Administrative Agent and the other Secured Parties, or any of them, on such
date, ratably based on the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date
until paid in full; and

 

Last, the balance, if any, after Payment in Full, to the Borrowers or as
otherwise required by Law.

 

(c)           Subject to Sections 2.03(c) and 2.17, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Sixth above shall be applied to satisfy drawings

 

123

--------------------------------------------------------------------------------


 

under such Letters of Credit as they occur.  Amounts distributed with respect to
any Credit Product Obligations shall be the lesser of (i) the maximum Credit
Product Obligations last reported to the Administrative Agent or (ii) the actual
Credit Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due.  The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Credit Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Credit Product Provider.  The
allocations set forth in this Section are solely to determine the rights and
priorities of Administrative Agent and Secured Parties as among themselves, and
may be changed by agreement among them without the consent of any Borrower. 
This Section is not for the benefit of or enforceable by any Loan Party.

 

(d)           For purposes of Section 9.03(b), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Event, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
proceeding under Debtor Relief Laws.

 

(e)           Administrative Agent shall not be liable for any application of
amounts made by it in good faith under this Section 9.03, notwithstanding the
fact that any such application is subsequently determined to have been made in
error.

 

ARTICLE X
ADMINISTRATIVE AGENT

 

10.01      Appointment and Authority.  Each of the Lenders and the Letter of
Credit Issuer hereby irrevocably appoints BMO to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Letter of Credit Issuer, and no Loan
Party shall have rights as a third party beneficiary of any of such provisions. 
The Administrative Agent alone shall be authorized to determine whether any
Accounts or Inventory constitute Eligible Accounts or Eligible Inventory, or
whether to impose or release any Reserve, or whether any conditions to funding
any Loan or to issuance of a Letter of Credit have been satisfied, which
determinations and judgments, if exercised in good faith, shall exonerate
Administrative Agent from liability to any Lender or other Person for any error
in judgment or mistake.

 

10.02      Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Loan Parties or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

10.03      Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

124

--------------------------------------------------------------------------------


 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable to any other Secured Party for any
action taken or not taken by it under or in connection with the Loan Documents,
except for direct (as opposed to consequential) losses directly and solely
caused by the Administrative Agent’s gross negligence or willful misconduct. 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02).  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower
Agent, a Lender or the Letter of Credit Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04                 Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit that by its terms must be fulfilled to the satisfaction of a Lender or
the Letter of Credit Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Letter of Credit Issuer unless
the Administrative Agent shall have received notice to the contrary from such
Lender or the Letter of Credit Issuer prior to the making of such Loan or the
issuance of such Letter of Credit.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

125

--------------------------------------------------------------------------------


 

10.05                 Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.

 

10.06                 Resignation of the Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the Letter of Credit Issuer and the Borrower Agent.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower Agent, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Letter of Credit Issuer, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Borrower Agent and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders or the Letter of Credit Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Letter of Credit Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as the Administrative Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
the Administrative Agent.

 

Any resignation by BMO as the Administrative Agent pursuant to this
Section shall also constitute its resignation as Letter of Credit Issuer and
Swing Line Lender.  Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Letter of Credit Issuer and Swing Line Lender, (b) the retiring Letter of Credit
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor Letter of Credit Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Letter of Credit Issuer to
effectively assume the obligations of the retiring Letter of Credit Issuer with
respect to such Letters of Credit.

 

126

--------------------------------------------------------------------------------


 

10.07                 Non-Reliance on the Administrative Agent and Other
Lenders.  Each Lender and the Letter of Credit Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Letter of Credit
Issuer also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

10.08                 No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any rights,
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Letter of Credit Issuer hereunder.

 

10.09                 The Administrative Agent May File Proofs of Claim; Credit
Bidding.  In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Letter of Credit Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Letter of Credit Issuer
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the Letter of Credit Issuer and the
Administrative Agent under Sections 2.03(h), 2.09 and 11.04) allowed in such
judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Letter of Credit Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Letter of
Credit Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Letter of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Letter
of Credit Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender or the Letter of Credit Issuer in any such proceeding.

 

The Loan Parties and the Secured Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to
(a) credit bid and in such manner purchase (either

 

127

--------------------------------------------------------------------------------


 

directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the Bankruptcy
Code, including under Section 363 of the Bankruptcy Code or any similar Laws in
any other jurisdictions to which a Loan Party is subject, or (b) credit bid and
in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any other sale or foreclosure
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with applicable
Law.  In connection with any such credit bid and purchase, the Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not unduly delay the ability of the Administrative Agent to credit bid and
purchase at such sale or other disposition of the Collateral and, if such claims
cannot be estimated without unduly delaying the ability of the Administrative
Agent to credit bid, then such claims shall be disregarded, not credit bid, and
not entitled to any interest in the asset or assets purchased by means of such
credit bid) and the Secured Parties whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Equity Interests of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
Upon request by the Administrative Agent or the Borrower Agent at any time, the
Secured Parties will confirm in writing the Administrative Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 10.09.

 

10.10                 Collateral Matters.  The Secured Parties irrevocably
authorize the Administrative Agent, at its option and in its discretion,

 

(a)                                 to release any Lien on any Collateral
(i) upon the occurrence of the Facility Termination Date, (ii) that is Disposed
or to be Disposed as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document, or (iii) subject to Section 11.01,
if approved, authorized or ratified in writing by the Required Lenders;

 

(b)                                 to release any Lien on any Noteholder
Priority Collateral (as defined in the Intercreditor Agreement) as and when
required to be released pursuant to the terms of the Intercreditor Agreement;

 

(c)                                  to release or subordinate any Lien (and any
Indebtedness secured thereby) on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(i), so long as the Borrower Agent
shall have delivered to the Administrative Agent on or prior to the date of
release or subordination, as the case may be, a certificate of a Responsible
Officer certifying that such Lien (and the Indebtedness secured thereby) is
permitted by Section 8.02(i) (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), or if such release or
subordination is required under the Intercreditor Agreement; and

 

(d)                                 to release any Subsidiary from its
obligations under the Loan Documents, and release any Lien granted by such
Subsidiary thereunder, if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder, so long as the Borrower Agent shall have
delivered to the Administrative Agent on or prior to the date of release a
certificate of a Responsible Officer certifying that such transaction is
permitted by this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Loan Documents pursuant to this
Section 10.10.

 

128

--------------------------------------------------------------------------------


 

10.11                 Other Collateral Matters.

 

(a)                                 Care of Collateral.  The Administrative
Agent shall have no obligation to assure that any Collateral exists or is owned
by a Borrower, or is cared for, protected or insured, nor to assure that the
Administrative Agent’s Liens have been properly created, perfected or enforced,
or are entitled to any particular priority, nor to exercise any duty of care
with respect to any Collateral.

 

(b)                                 Lenders as Agent For Perfection by
Possession or Control.  The Administrative Agent and Secured Parties appoint
each Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control.  If any Lender obtains
possession or control of any Collateral, it shall notify the Administrative
Agent thereof and, promptly upon the Administrative Agent’s request, deliver
such Collateral to the Administrative Agent or otherwise deal with it in
accordance with the Administrative Agent’s instructions.

 

(c)                                  Reports.  The Administrative Agent shall
promptly forward to each Lender, when complete, copies of any Field Exam or
appraisal report prepared by or for the Administrative Agent with respect to any
Borrower or Collateral (“Report”).  Each Lender agrees (a) that neither BMO nor
the Administrative Agent makes any representation or warranty as to the accuracy
or completeness of any Report, and shall not be liable for any information
contained in or omitted from any Report; (b) that the Reports are not intended
to be comprehensive audits or examinations, and that the Administrative Agent or
any other Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon Borrowers’ books and records as well as upon representations of Borrowers’
officers and employees; and (c) to keep all Reports confidential and strictly
for such Lender’s internal use, and not to distribute any Report (or the
contents thereof) to any Person (except to such Lender’s Participants, attorneys
and accountants) or use any Report in any manner other than administration of
the Loans and other Obligations.  Each Lender shall indemnify and hold harmless
the Administrative Agent and any other Person preparing a Report from any action
such Lender may take as a result of or any conclusion it may draw from any
Report, as well as from any claims arising as a direct or indirect result of the
Administrative Agent furnishing a Report to such Lender.

 

10.12                 Credit Product Arrangement Provisions.  (a)  No Credit
Product Provider that is party to any Credit Product Arrangement permitted
hereunder that obtains the benefits of Section 9.03 or any Collateral by virtue
of the provisions hereof or of any Security Instrument shall have any right to
notice of any action or right to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender, if applicable, and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article X to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Credit Product Obligations unless the Administrative
Agent has received written notice of such Credit Product Obligations, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Credit Product Provider.  The Lenders irrevocably
authorize the Administrative Agent to secure all Credit Product Obligations with
the Collateral to the same extent as other Obligations, all to the extent
contemplated hereunder as determined by the Administrative Agent in its
reasonable judgment.

 

(b)                                 By delivery of a Credit Product Notice, each
Credit Product Provider that is not a Lender (a “Non-Lender Credit Product
Provider”) shall be deemed to have joined this Agreement and be bound by
Section 9.03, this Article X and Section 11.04(c) as if it were a Lender
hereunder holding a “Loan” in the amount of its applicable Credit Product
Obligations.  No Non-Lender Credit Product Provider shall have any right or
claim against any Loan Party under the Loan Documents other than as a Secured
Party

 

129

--------------------------------------------------------------------------------


 

under the Security Instruments, nor shall any of them be a third party
beneficiary of any provisions of this Agreement by which the Loan Parties are
bound other than provisions relating to the granting of the Lien of the
Administrative Agent on the Collateral and the application of proceeds thereof
pursuant to Section 9.03.

 

10.13                 Intercreditor Agreement/Subordination Agreements.  The
Lenders acknowledge that the Indebtedness evidenced by the Senior Notes is
secured by Liens on the Collateral and that the exercise of certain rights and
remedies of Administrative Agent under the Loan Documents may be subject to the
provisions of the Intercreditor Agreement and any other subordination or
intercreditor agreement pertaining to any subordinated debt.  Each Lender
irrevocably (a) consents to the terms and conditions of the Intercreditor
Agreement and any other subordination or intercreditor agreement pertaining to
any subordinated debt; (b) authorizes and directs Administrative Agent to
execute and deliver the Intercreditor Agreement, any documents relating thereto,
and any other subordination or intercreditor agreement pertaining to any other
subordinated debt, in each case, on behalf of such Lender and to take all
actions (and execute all documents) required (or deemed advisable) by it in
accordance with the terms of the Intercreditor Agreement and any other
subordination or intercreditor agreement pertaining to any other subordinated
debt, in each case, and without any further consent, authorization or other
action by such Lender; (c) agrees that, upon the execution and delivery thereof,
such Lender will be bound by the provisions of the Intercreditor Agreement and
any other subordination or intercreditor agreement pertaining to any other
subordinated debt as if it were a signatory thereto and will take no actions
contrary to the provisions of the Intercreditor Agreement and any other
subordination or intercreditor agreement pertaining to any other subordinated
debt; (d) agrees that no Lender shall have any right of action whatsoever
against Administrative Agent as a result of any action taken by Administrative
Agent pursuant to this Section 10.13 or in accordance with the terms of the
Intercreditor Agreement and any other subordination or intercreditor agreement
pertaining to any other subordinated debt; and (e) acknowledges (or is deemed to
acknowledge) that copies of the Intercreditor Agreement have been delivered, or
made available, to such Lender.  Each Lender hereby further irrevocably
authorizes and directs Administrative Agent to enter into such amendments,
supplements, or other modifications to the Intercreditor Agreement and any other
subordination or intercreditor agreement pertaining to any other subordinated
debt as are approved by Administrative Agent and the Required Lenders (except as
to any amendment that expressly requires the approval of all Lenders as set
forth in Section 11.01); provided, that Administrative Agent may execute and
deliver such amendments, supplements, and modifications thereto as are
contemplated by the Intercreditor Agreement and any other subordination or
intercreditor agreement pertaining to any other subordinated debt in connection
with any extension, renewal, refinancing, or replacement of this Agreement or
any refinancing of the Obligations, in each case, on behalf of such Lender and
without any further consent, authorization or other action by any Lender. 
Administrative Agent shall have the benefit of each of the provisions of
Article X with respect to all actions taken by it pursuant to this Section 10.13
or in accordance with the terms of the Intercreditor Agreement and any other
subordination or intercreditor agreement pertaining to any other subordinated
debt to the full extent thereof.

 

ARTICLE XI
MISCELLANEOUS

 

11.01                 Amendments, Etc.

 

(a)                                 No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrowers or any other Borrower therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable
Borrower, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent

 

130

--------------------------------------------------------------------------------


 

shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:

 

(i)                                     extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender;

 

(ii)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (but excluding the delay or waiver of
any mandatory prepayment) of principal, interest, fees or other amounts due to
the Lenders (or any of them), including the Maturity Date, or any scheduled
reduction of the Commitments hereunder or under any other Loan Document, in each
case without the written consent of each Lender directly affected thereby;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or Letter of Credit Borrowing, or reduce
any fees or other amounts payable hereunder or under any other Loan Document,
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (A) to
amend the definition of “Default Rate” (so long as such amendment does not
result in the Default Rate being lower than the interest rate then applicable to
Base Rate Loans or LIBOR Loans, as applicable) or to waive any obligation of the
Borrowers to pay interest or Letter of Credit Fees at the Default Rate or (B) to
amend any financial covenant hereunder (or any defined term used therein);

 

(iv)                              change Section 2.13 or Section 9.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly affected thereby;

 

(v)                                 change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

(vi)                              except as provided in Section 2.18, increase
the Aggregate Revolving Credit Commitments without the written consent of each
Revolving Credit Lender;

 

(vii)                           release any Loan Party from this Agreement or
any material Security Instrument to which it is a party without the written
consent of each Lender, except to the extent such Loan Party is the subject of a
Disposition permitted by Section 8.05 (in which case such release may be made by
the Administrative Agent acting alone);

 

(viii)                        release all or a material part of the Collateral
without the written consent of each Lender except (A) with respect to
Dispositions and releases of Collateral permitted or required hereunder
(including pursuant to Section 8.05) or under the Security Agreement or (B) to
the extent required pursuant to the terms of the Intercreditor Agreement (in
which case such release may be made by the Administrative Agent acting alone);

 

(ix)                              subordinate any Lien on any property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any other Lien on such property without the written consent of each Lender,
except with respect to (A) subordination of such Liens to Liens permitted
pursuant to Sections 8.02(i) or 8.02(j) and (B) subordination of such Liens to
other Liens on Collateral (other than Accounts and Inventory) with an aggregate
book value not to exceed $5,000,000;

 

131

--------------------------------------------------------------------------------


 

(x)                                 without the prior written consent of the
Required Supermajority Lenders, amend the definition of “Borrowing Base” or any
defined term used therein in a manner that would increase availability;
provided, that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves or to
determine eligibility of Accounts or Inventory or other assets of the type
available to be included in the Borrowing Base in accordance with such terms; or

 

(xi)                              without the prior written consent of each
Lender, impose any materially greater restriction on the ability of any Lender
to assign any of its rights or obligations hereunder.

 

(b)                                 In addition to the foregoing, (i) no
amendment, waiver or consent shall, unless in writing and signed by the Letter
of Credit Issuer in addition to the Lenders required above, affect the rights or
duties of the Letter of Credit Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the respective parties thereto; (v) no amendment,
waiver or consent which has the effect of enabling the Borrowers to satisfy any
condition to a Borrowing contained in Section 5.02 hereof which, but for such
amendment, waiver or consent would not be satisfied, shall be effective to
require the Lenders, the Swing Line Lender or the Letter of Credit Issuer to
make any additional Revolving Credit Loan or Swing Line Loan, or to issue any
additional or renew any existing Letter of Credit, unless and until the Required
Lenders (or, if applicable, all Revolving Credit Lenders) shall have approved
such amendment, waiver or consent and (vi) the Administrative Agent and the
Borrowers shall be permitted to amend any provision of the Loan Documents (and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Credit Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

(c)                                  Notwithstanding any provision herein to the
contrary, this Agreement may be amended with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (i) to add one or more
additional revolving credit facilities (each a “Supplemental Facility”) to this
Agreement, in each case subject to the limitations in Section 2.18, and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such Supplemental Facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder.

 

132

--------------------------------------------------------------------------------


 

(d)                                 If any Lender does not consent (a
“Non-Consenting Lender”) to a proposed amendment, waiver, consent or release
with respect to any Loan Document that requires the consent of each Lender and
that has been approved by the Required Lenders, the Borrower may replace such
Non-Consenting Lender in accordance with Section 11.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

(e)                                  No Loan Party will, directly or indirectly,
pay any remuneration or other thing of value, whether by way of additional
interest, fee or otherwise, to any Lender or its Affiliates as consideration for
agreement by such Lender to any amendment, waiver, consent or release with
respect to any Loan Document, unless such remuneration or value is concurrently
paid, on the same terms, on a ratable basis to all Lenders providing their
agreement.  Notwithstanding the terms of this Agreement or any amendment,
waiver, consent or release with respect to any Loan Document, Non-Consenting
Lenders shall not be entitled to receive any fees or other compensation paid to
the Lenders in connection with any amendment, waiver, consent or release
approved in accordance with the terms of this Agreement by the Required Lenders.

 

(f)                                   Each Borrower, for themselves and each
other Loan Party, hereby acknowledges and agrees that if any amendment or
modification to the Senior Notes Agreement or any other Senior Notes Document
(i) adds an additional financial covenant that is not a springing covenant or
(ii) adds any additional affirmative or negative covenant, then this Agreement
and the other Loan Documents, as applicable, will be automatically amended or
modified to effect similar amendments or modifications to this Agreement or the
other Loan Documents, as applicable, without the need for any further action or
consent by any Loan Party or any other Person.

 

(g)                                  IN NO EVENT SHALL THE REQUIRED LENDERS,
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER, DIRECT THE ADMINISTRATIVE
AGENT TO ACCELERATE AND DEMAND PAYMENT OF THE LOANS HELD BY ONE LENDER WITHOUT
ACCELERATING AND DEMANDING PAYMENT OF ALL OTHER LOANS OR TO TERMINATE THE
COMMITMENTS OF ONE OR MORE LENDERS WITHOUT TERMINATING THE COMMITMENTS OF ALL
LENDERS.  EACH LENDER AGREES THAT, EXCEPT AS OTHERWISE PROVIDED IN ANY OF THE
LOAN DOCUMENTS AND WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS, IT
WILL NOT TAKE ANY LEGAL ACTION OR INSTITUTE ANY ACTION OR PROCEEDING AGAINST ANY
LOAN PARTY WITH RESPECT TO ANY OF THE OBLIGATIONS OR COLLATERAL, OR ACCELERATE
OR OTHERWISE ENFORCE ITS PORTION OF THE OBLIGATIONS. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, NO LENDER MAY EXERCISE ANY RIGHT THAT IT MIGHT
OTHERWISE HAVE UNDER APPLICABLE LAW TO CREDIT BID AT FORECLOSURE SALES,
UNIFORM COMMERCIAL CODE SALES OR OTHER SIMILAR SALES OR DISPOSITIONS OF ANY OF
THE COLLATERAL EXCEPT AS AUTHORIZED BY THE REQUIRED LENDERS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION OR ELSEWHERE HEREIN, EACH
LENDER SHALL BE AUTHORIZED TO TAKE SUCH ACTION TO PRESERVE OR ENFORCE ITS RIGHTS
AGAINST ANY LOAN PARTY WHERE A DEADLINE OR LIMITATION PERIOD IS OTHERWISE
APPLICABLE AND WOULD, ABSENT THE TAKING OF SPECIFIED ACTION, BAR THE ENFORCEMENT
OF OBLIGATIONS HELD BY SUCH LENDER AGAINST SUCH LOAN PARTY, INCLUDING THE FILING
OF PROOFS OF CLAIM IN ANY INSOLVENCY PROCEEDING.

 

133

--------------------------------------------------------------------------------


 

11.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone or
in the case of notices otherwise expressly provided herein (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)                                     if to a Loan Party, the Administrative
Agent, the Letter of Credit Issuer or the Swing Line Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person below, as changed pursuant to subsection (d) below:

 

(A)

 

If to Administrative Agent, Swing Line Lender or Letter of Credit Issuer:

 

Bank of Montreal

 

 

 

111 West Monroe

 

 

 

Chicago, Illinois 60603

 

 

 

Attention: Stephanie Bach

 

 

 

 

Facsimile No.: (312) 293-8532

 

 

 

 

Email: stephanie.bach@bmo.com

 

 

 

 

 

 

 

With a copy to:

 

McGuireWoods LLP

 

 

 

 

77 West Wacker Drive, Suite 4100

 

 

 

 

Chicago, Illinois 60601

 

 

 

 

Attention: Philip J. Perzek

 

 

 

 

Facsimile No.: (312) 698-4555

 

 

 

 

Email: PPerzek@mcguirewoods.com

 

 

 

 

 

(B)

 

If to a Loan Party:

 

Intrepid Potash, Inc., as Borrower Agent

 

 

 

 

707 17th Street, Suite 4200

 

 

 

 

Denver, Colorado 80202

 

 

 

 

Attention: Brian Frantz, Senior Vice President, Chief Accounting Officer

 

 

 

 

Email: Brian.Frantz@intrepidpotash.com

 

 

 

 

 

 

 

With a copy to:

 

Latham & Watkins LLP

 

 

 

 

330 North Wabash Avenue, Suite 2800

 

 

 

 

Chicago, Illinois 60611

 

 

 

 

Attention: David Heller

 

 

 

 

Email: David.Heller@lw.com

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire, as changed pursuant to subsection (d) below
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices

 

134

--------------------------------------------------------------------------------


 

delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Letter of Credit Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Letter of Credit Issuer pursuant to Article II if such Lender
or the Letter of Credit Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrowers may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, the Letter of Credit Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of a Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Borrower, any Lender, the Letter of Credit Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent, the Letter of Credit Issuer and the Swing
Line Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower Agent, the
Administrative Agent, the Letter of Credit Issuer and the Swing Line Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

135

--------------------------------------------------------------------------------


 

(e)                                  Reliance by Administrative Agent, Letter of
Credit Issuer and Lenders.The Administrative Agent, the Letter of Credit Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrowers even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrowers shall
indemnify the Administrative Agent, the Letter of Credit Issuer, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies.  No failure by any Lender,
the Letter of Credit Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any other Loan Party or any of
them (including enforcement action with respect to any Collateral) shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Secured Parties; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Letter of Credit
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as Letter of Credit Issuer) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any Debtor
Relief Law but only to the extent the Administrative Agent shall have failed to
do so within a reasonable time after notice; and provided further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrowers shall pay
(i) all reasonable and documented costs and out-of-pocket expenses (including
any Extraordinary Expenses) incurred by the Administrative Agent and its
Affiliates (A) in connection with this Agreement and the other Loan Documents,
including without limitation the reasonable and documented fees, charges and
disbursements of (1) counsel for the Administrative Agent, (2) outside
consultants for the Administrative Agent, (3) appraisers, (4) Field Exams,
(5) all such out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of the Obligations, and (6) environmental site
assessments, (B) in connection with (1) the syndication of the credit facilities
provided for herein, (2) the preparation, negotiation, administration,

 

136

--------------------------------------------------------------------------------


 

management, execution and delivery of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (3) the enforcement or protection of their rights in connection
with this Agreement or the Loan Documents or efforts to preserve, protect,
collect, or enforce the Collateral, or (4) any workout, restructuring or
negotiations in respect of any Obligations, and (ii) with respect to the Letter
of Credit Issuer, and its Affiliates, all reasonable and documented
out-of-pocket expenses incurred in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder; and (iii) all reasonable and documented costs and out-of-pocket
expenses incurred by the Secured Parties who are not the Administrative Agent,
the Letter of Credit Issuer or any Affiliate of any of them (including without
limitation the documented fees, charges and disbursements of counsel), after the
occurrence and during the continuance of a Default or an Event of Default,
including, without limitation, in connection with the enforcement or protection
of their respective rights under this Agreement or the Loan Documents; provided,
that, such Secured Parties shall be entitled to reimbursement for no more than
one counsel representing all such Secured Parties (absent a conflict of interest
in which case the Secured Parties may engage and be reimbursed for additional
counsel).

 

(b)                                 Indemnification by the Borrowers.  Each Loan
Party shall indemnify the Administrative Agent (and any sub-agent thereof), each
other Secured Party and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold harmless each
Indemnitee from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee and any settlement costs for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 4.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Letter of
Credit Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to any Loan Party or any of its Subsidiaries, (iv) any claims of, or
amounts paid by any Secured Party to, a Controlled Account Bank or other Person
which has entered into a control agreement with any Secured Party hereunder or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrowers or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or (y) a breach of the funding obligations of such Indemnitee
under this Agreement.  This Section 11.04(b) shall not apply to any Taxes other
than Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

(c)                                  Indemnification of Administrative Agent by
Lenders.  To the extent that (i) the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it, or (ii) any liabilities, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever are be imposed on, incurred by, or asserted

 

137

--------------------------------------------------------------------------------


 

against, the Administrative Agent, the Letter of Credit Issuer or a Related
Party (an “Agent Indemnitee”) in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted to be taken
by any Agent Indemnitee in connection therewith (collectively, “Agent Indemnitee
Liabilities”), then each Lender severally agrees to pay to the Administrative
Agent for the benefit of such Agent Indemnitee, such Lender’s Ratable Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such Agent Indemnitee Liabilities, so long as the Agent
Indemnitee Liabilities were incurred by or asserted against the Administrative
Agent (or any such sub-agent) or the Letter of Credit Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or Letter of Credit Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).  In no event
shall any Lender have any obligation hereunder to indemnify or hold harmless an
Agent Indemnitee with respect to any Agent Indemnitee Liabilities that are
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Agent Indemnitee.  In the Administrative Agent’s discretion, it may reserve for
any Agent Indemnitee Liabilities of an Agent Indemnitee, and may satisfy any
judgment, order or settlement relating thereto, from proceeds of Collateral
prior to making any distribution of Collateral proceeds to the Secured Parties. 
If the Administrative Agent is sued by any creditor representative,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by the Administrative Agent in settlement or
satisfaction of such proceeding, together with all interest, costs and expenses
(including attorneys’ fees) incurred in the defense of same, shall be promptly
reimbursed to the Administrative Agent by each Lender to the extent of its
Ratable Share thereof.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, the Loan Parties shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the Letter of
Credit Issuer and the Swing Line Lender, the replacement of any Lender and the
occurrence of the Facility Termination Date.

 

11.05                 Marshalling; Payments Set Aside.  None of the
Administrative Agent or Lenders shall be under any obligation to marshal any
assets in favor of any Loan Party or against any Obligations.  To the extent
that any payment by or on behalf of any Loan Party is made to a Secured Party,
or a Secured Party exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Secured Party in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the Letter of Credit Issuer severally agrees to pay to the

 

138

--------------------------------------------------------------------------------


 

Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
Letter of Credit Issuer under clause (b) of the preceding sentence shall survive
the occurrence of the Facility Termination Date.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Secured Parties) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 11.06(b),
participations in Letter of Credit Obligations and in Swing Line Loans) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.  Except in the case of
(A) an assignment of the entire remaining amount of the assigning Lender’s
Commitment under the Facility and the Loans at the time owing to it under the
Facility or (B) an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower Agent otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment to an Eligible Assignee except to the extent
required by subsection (b)(i)(B) of this Section; provided

 

139

--------------------------------------------------------------------------------


 

that the Borrower Agent shall be deemed to have given the consent required in
the definition of “Eligible Assignee” to such assignment if Borrower Agent has
not, on behalf of all Borrowers, responded in writing within ten (10) Business
Days of a request for consent.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500, unless, in the case of the processing and recordation fee,
such assignment is to a Lender or an Affiliate of a Lender or an Approved Fund
or the Administrative Agent, in its sole discretion, elects to waive such
processing and recordation fee.  The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrowers or any of a Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(vii)                           Effect of Assignment.  Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment).  Upon request, each Borrower
(at its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).

 

140

--------------------------------------------------------------------------------


 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes) (in such capacity, subject to Section 11.18), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and Loan Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.  The Register shall be
available for inspection by the Borrower Agent and any Lender at any reasonable
time and from time to time upon reasonable prior notice.  In addition, at any
time that a request for a consent for a material or substantive change to the
Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or a Borrower or any of the Borrowers’ Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and/or the Loans (including such Lender’s participations in Letter of
Credit Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the Letter of Credit Issuer shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein), and shall be subject to requirements of Section 3.06, to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

If any Lender (or any assignee thereof) sells a participation, such Lender (or
such assignee) shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender (nor any
assignee thereof) shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender (or such assignee) shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding

 

141

--------------------------------------------------------------------------------


 

any notice to the contrary.  For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower Agent’s
prior written consent and, for the avoidance of doubt, such entitlement to
greater payment results from a Change in Law after the Participant acquires the
participation.  A Participant shall not be entitled to the benefits of
Section 3.01 unless the Borrower Agent is notified of the participation sold to
such Participant and such Participant complies with Section 3.01(e) as though it
were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 Resignation as Letter of Credit Issuer
and/or Swing Line Lender after Assignment.  Notwithstanding anything to the
contrary contained herein, if at any time BMO assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to subsection (b) above,
it may, (i) upon 30 days’ notice to the Borrower Agent and the Lenders, resign
as Letter of Credit Issuer and/or (ii) upon 30 days’ notice to the Borrower
Agent, resign as Swing Line Lender.  In the event of any such resignation as
Letter of Credit Issuer, or Swing Line Lender, the Borrower Agent shall be
entitled to appoint from among the Lenders willing to serve in such capacity a
successor Letter of Credit Issuer or Swing Line Lender hereunder, as the case
may be; provided, however, that no failure by the Borrower Agent to appoint any
such successor shall affect the resignation of BMO as Letter of Credit Issuer or
Swing Line Lender, as the case may be.  If BMO resigns as Letter of Credit
Issuer, it shall retain all the rights, powers, privileges and duties of the
Letter of Credit Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Letter of Credit
Issuer and all Letter of Credit Obligations with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)).  If BMO resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c).  Upon the appointment of a successor
Letter of Credit Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Letter of Credit Issuer or Swing Line Lender, as the case
may be, and (b) the successor Letter of Credit Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such successor or make other arrangements satisfactory to the retiring
Letter of Credit Issuer to effectively assume the obligations of such Letter of
Credit Issuer with respect to such Letters of Credit.

 

142

--------------------------------------------------------------------------------


 

11.07                 Treatment of Certain Information; Confidentiality.  Each
of the Secured Parties agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
trustees, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrower Agent or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Secured Parties or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Loan Parties.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary relating to a Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to any Secured Party on a nonconfidential basis prior to disclosure by
a Loan Party or any Subsidiary, provided that, in the case of information
received from a Loan Party or any Subsidiary after the date hereof, any
information not marked “PUBLIC” at the time of delivery will be deemed to be
confidential; provided that any information marked “PUBLIC” may also be marked
“Confidential”.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Secured Parties acknowledges that (a) the Information may include
material non-public information concerning a Loan Party or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including federal and state
securities Laws.

 

Each of the Loan Parties hereby authorizes the Administrative Agent to publish
the name of any Loan Party and the amount of the credit facility provided
hereunder in any “tombstone” or comparable advertisement which the
Administrative Agent elects to publish.  The Administrative Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

 

11.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the Letter of Credit Issuer and each of
their respective Affiliates is hereby authorized at any time and from time to
time, only after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Letter of Credit Issuer or any
such Affiliate to or for the credit or the account of the Borrowers against any
and all of the obligations of the Borrowers now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the Letter of Credit
Issuer, irrespective of whether or not such Lender or the Letter of Credit
Issuer shall have made

 

143

--------------------------------------------------------------------------------


 

any demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers may be contingent or unmatured or are owed to a
branch or office of such Lender or the Letter of Credit Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender or any Affiliate thereof
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender or its Affiliate (as applicable) from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender or its Affiliate shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender or its
Affiliates as to which such right of setoff was exercised.  The rights of each
Lender, the Letter of Credit Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Letter of Credit Issuer or their respective
Affiliates may have.  Each Lender and the Letter of Credit Issuer agrees to
notify the Borrower Agent and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

11.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Loan Obligations
hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

11.11                 Survival.  All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Secured Parties, regardless of any
investigation made by any Secured Party or on their behalf and notwithstanding
that any Secured Party may have had notice or knowledge of any Default at the
time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Loan Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

 

Further, the provisions of Sections 3.01, 3.04, 3.05 and 11.04 and Article X
shall survive and remain in full force and effect regardless of the repayment of
the Obligations, the expiration or

 

144

--------------------------------------------------------------------------------


 

termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.  In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Administrative Agent may require such indemnities and collateral
security as they shall reasonably deem necessary or appropriate to protect the
Secured Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to Credit Product
Obligations.

 

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Letter of
Credit Issuer or the Swing Line Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

11.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, if any Lender is a Defaulting Lender, or if
any Lender fails to approve any amendment, waiver or consent requested by
Borrower Agent pursuant to Section 11.01 that has received the written approval
of not less than the Required Lenders but also requires the approval of such
Lender, then in each such case the Borrower Agent may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower Agent shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

 

(b)                                 such Lender shall have received the
following, as applicable:

 

(i)                                     if such Lender is not a Defaulting
Lender, both (A) payment of an amount equal to the outstanding principal of its
Loans and Letter of Credit Advances, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower Agent
(in the case of all other amounts) and (B) evidence that the obligations and
liabilities of each Loan Party or their Affiliates under all Credit Product
Arrangements shall have been fully, finally and irrevocably paid and satisfied
in full and the Credit Product Arrangements shall have expired or been
terminated, or other arrangements satisfactory to the counterparties shall have
been made with respect thereto; or

 

(ii)                                  if such Lender is a Defaulting Lender,
payment of an amount equal to the outstanding principal of its Loans and Letter
of Credit Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents

 

145

--------------------------------------------------------------------------------


 

(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower Agent
(in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 in the case of any such assignment resulting
from the refusal of a Lender to approve a requested amendment, waiver or
consent, the Person to whom such assignment is being made has agreed to approve
such requested amendment, waiver or consent; and

 

(e)                                  such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

 

(b)                                 EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE LETTER OF CREDIT ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWERS OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY

 

146

--------------------------------------------------------------------------------


 

RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION 11.14 ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

(d)                                 EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

11.17                 USA PATRIOT Act Notice.  Each Lender that is subject to
the PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrowers that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the PATRIOT Act.

 

11.18                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Secured Parties are arm’s-length
commercial transactions between each Loan Party, on the one hand, and the
Secured Parties, on the other hand, (B) each Loan Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) each Secured Party is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Loan Party or any of its Affiliates or any
other Person and (B) no Secured Party has any obligation to any Loan Party or
any of its

 

147

--------------------------------------------------------------------------------


 

Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents,
(iii) the Secured Parties may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
Affiliates, and no Secured Party has any obligation to disclose any of such
interests to any Loan Party or its Affiliates and (iv) the Secured Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against any Secured Party with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.19                 Attachments.  The exhibits, schedules and annexes attached
to this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein; except, that, in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

11.20                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

ARTICLE XII
CONTINUING GUARANTY

 

12.01                 Guaranty.  Each Subsidiary Guarantor hereby absolutely and
unconditionally guarantees (this “Guaranty”), as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations (other
than Excluded Swap Obligations), whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of the Borrowers to
the Secured Parties, arising hereunder or under any other Loan Document
(including all renewals, extensions, amendments, refinancings and other
modifications thereof

 

148

--------------------------------------------------------------------------------


 

and all costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof) (the “Guarantied
Obligations”).  The Administrative Agent’s books and records showing the amount
of the Guarantied Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Subsidiary Guarantor, and conclusive
for the purpose of establishing the amount of the Guarantied Obligations.  This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guarantied Obligations or any instrument or agreement
evidencing any Guarantied Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guarantied Obligations which
might otherwise constitute a defense to the obligations of any Subsidiary
Guarantor under this Guaranty, and each Subsidiary Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing (other than Payment in Full).

 

12.02                 Rights of Lenders.  Each Subsidiary Guarantor consents and
agrees that the Secured Parties may, at any time and from time to time, without
notice or demand, and without affecting the enforceability or continuing
effectiveness hereof:  (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guarantied Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guaranty or any Guarantied Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent, the Letter of Credit Issuer and the Lenders in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Guarantied Obligations.  Without limiting the
generality of the foregoing, each Subsidiary Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of any Subsidiary Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of any Subsidiary Guarantor.

 

12.03                 Certain Waivers.  Each Subsidiary Guarantor waives (a) any
defense arising by reason of any disability or other defense of the Borrowers or
any other guarantor, or the cessation from any cause whatsoever (including any
act or omission of any Secured Party) of the liability of the Borrowers; (b) any
defense based on any claim that any Subsidiary Guarantor’s obligations exceed or
are more burdensome than those of the Borrowers; (c) the benefit of any statute
of limitations affecting any Subsidiary Guarantor’s liability hereunder; (d) any
right to proceed against the Borrowers, proceed against or exhaust any security
for the Guarantied Obligations, or pursue any other remedy in the power of any
Secured Party whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties (other than Payment in Full).  Each
Subsidiary Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guarantied Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guarantied Obligations.

 

12.04                 Obligations Independent.  The obligations of each
Subsidiary Guarantor hereunder are those of primary obligor, and not merely as
surety, and are independent of the Guarantied Obligations and the obligations of
any other guarantor, and a separate action may be brought against each
Subsidiary Guarantor to enforce this Guaranty whether or not any Borrower or any
other person or entity is joined as a party.

 

12.05                 Subrogation.  No Subsidiary Guarantor shall exercise any
right of subrogation, contribution, indemnity, reimbursement or similar rights
with respect to any payments it makes under this Guaranty until the Facility
Termination Date.  If any amounts are paid to any Subsidiary Guarantor in

 

149

--------------------------------------------------------------------------------


 

violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.

 

12.06                 Termination; Reinstatement.  This Guaranty is a continuing
and irrevocable guaranty of all Guarantied Obligations now or hereafter existing
and shall remain in full force and effect until the Facility Termination Date. 
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of any
Borrower or any Subsidiary Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Guarantied Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of each Subsidiary Guarantor under this paragraph shall survive
termination of this Guaranty.

 

12.07                 Subordination.  Each Subsidiary Guarantor hereby
subordinates the payment of all obligations and indebtedness of the Borrowers
owing to such Subsidiary Guarantor, whether now existing or hereafter arising,
including but not limited to any obligation of the Borrowers to any Subsidiary
Guarantor as subrogee of the Secured Parties or resulting from any Subsidiary
Guarantor’s performance under this Guaranty, to the Payment in Full.  If the
Secured Parties so request, any such obligation or indebtedness of the Borrowers
to any Subsidiary Guarantor shall be enforced and performance received by such
Subsidiary Guarantor as trustee for the Secured Parties and the proceeds thereof
shall be paid over to the Secured Parties on account of the Guarantied
Obligations, but without reducing or affecting in any manner the liability of
any Subsidiary Guarantor under this Guaranty.

 

12.08                 Stay of Acceleration.  If acceleration of the time for
payment of any of the Guarantied Obligations is stayed, in connection with any
case commenced by or against any Subsidiary Guarantor or the Borrowers under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by each Subsidiary Guarantor immediately upon demand by the Secured Parties.

 

12.09                 Condition of Borrowers.  Each Subsidiary Guarantor
acknowledges and agrees that it has the sole responsibility for, and has
adequate means of, obtaining from the Borrowers and any other guarantor such
information concerning the financial condition, business and operations of the
Borrowers and any such other guarantor as such Subsidiary Guarantor requires,
and that none of the Secured Parties has any duty, and no Subsidiary Guarantor
is relying on the Secured Parties at any time, to disclose to such Subsidiary
Guarantor any information relating to the business, operations or financial
condition of the Borrowers or any other guarantor (each Subsidiary Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).

 

12.10                 Keepwell.  Each Guarantor that is a Qualified ECP hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Guaranty in respect
of Swap Obligations (provided, however, that each Qualified ECP shall only be
liable under this Section 12.10 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 12.10, or otherwise under this Guaranty, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Guarantor that is a Qualified ECP under
this Section shall remain in full force and effect until the Guarantied
Obligations have been paid in full in cash (other than those Guarantied
Obligations expressly

 

150

--------------------------------------------------------------------------------


 

stated to survive termination, contingent obligations as to which no claim has
been asserted or threatened and Credit Product Obligations as to which
arrangements satisfactory to the applicable Credit Product Provider have been
made). Each Guarantor that is a Qualified ECP intends that this Section 12.10
constitute, and this Section 12.10 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

12.11                 Limitation of Guaranty.  Notwithstanding anything to the
contrary herein or otherwise, the Borrowers, the Administrative Agent and the
Lenders hereby irrevocably agree that the Guarantied Obligations of each
Subsidiary Guarantor in respect of the guarantee set forth in Article XII hereof
at any time shall be limited to the maximum amount as will result in the
Guarantied Obligations of such Subsidiary Guarantor not constituting a
fraudulent transfer or conveyance after giving full effect to the liability
under such guarantee set forth in Article XII hereof and its related
contribution rights but before taking into account any liabilities under any
other guarantee by such Subsidiary Guarantor.

 

[Signature pages follow.]

 

151

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

INTREPID POTASH, INC.,

 

a Delaware corporation, as a Borrower

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH — MOAB, LLC,

 

a Delaware limited liability company, as a Borrower

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH—NEW MEXICO, LLC,

 

a New Mexico limited liability company, as a Borrower

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH — WENDOVER, LLC,

 

a Colorado limited liability company, as a Borrower

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

203 E. FLORENCE, LLC,

 

a Delaware limited liability company, as a Guarantor

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

 

 

 

 

 

 

MOAB GAS PIPELINE, LLC,

 

a Colorado limited liability company, as a Guarantor

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,

 

as Administrative Agent, Letter of Credit Issuer,

 

Swing Line Lender and a Lender

 

 

 

 

 

By:

/s/ Craig Thistlethwaite

 

Name:

Craig Thistlethwaite

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------